t c memo united_states tax_court jerry and patricia a dixon et al petitioners v commissioner of internal revenue respondent docket nos filed date ' cases of the following petitioners are consolidated herewith ronald l alverson and mattie l alverson docket no hoyt w and barbara d young docket nos anthony e and carol a eggers docket no robert l and carolyn s dufresne docket nos john l and terry e huber docket no terry d and gloria k owens docket no richard and fidella hongsermeier docket no norman w and barbara l adair docket no willis f mccomas ii and marie d mccomas docket no wesley armand and sherry lynn cacia baughman docket no joe a and joanne rinaldi docket no norman a and irene cerasoli docket no stanley c and sharon a titcomb docket no richard b and donna g rogers docket no this opinion supplements our previously filed memorandum findings_of_fact and opinion in dixon v commissioner tcmemo_1991_614 vacated and remanded per curiam sub nom 26_f3d_105 9th cir in dixon v commissioner tcmemo_1991_614 vacated and remanded per curiam sub nom 26_f3d_105 9th cir following a trial of docketed test cases of eight ps the court sustained r's disallowance of interest deductions claimed by ps in various tax_shelter programs promoted by k after the court entered decisions against the test case ps in accordance with its opinion r moved to vacate the decisions entered in three test cases t c and x r alleged that before the trial of the test cases r's trial attorney and district_counsel had entered into contingent settlement agreements with t and c that had not been disclosed to the court or to the other test case ps or their counsel r asked the court to conduct an evidentiary hearing to determine whether the undisclosed agreements with t and c had affected the trial of the test cases or the opinion of the court the court granted r's motions to vacate the decisions entered in the t and c cases entered revised decisions in the t and c cases consistent with r's prior agreements with t and c denied r's motion to vacate the decision in the x case and denied r's request for an evidentiary hearing on the ground that the testimony stipulated facts and exhibits relating to the t and c cases had no material effect on the court's opinion as it related to the remaining test case ps on appeal the court_of_appeals for the ninth circuit vacated the decisions in the remaining test cases and remanded them to this court with directions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers dufresne v commissioner supra pincite the court_of_appeals citing 499_us_279 directed the court to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error id further the court_of_appeals directed this court to consider on the merits all motions of intervention filed by affected parties see id this court ordered that the cases of nontest case ps the majority of whom had previously signed piggyback agreements be consolidated with the remaining test cases for purposes of the evidentiary hearing three groups of ps participated in all subsequent phases of the evidentiary hearing ps argue under various theories that the court's decisions in the remaining test cases should not be reinstated or in the alternative that the piggyback agreements are not enforceable r counters that the decisions in the remaining test cases should be reinstated on the ground that ps were not prejudiced by the government misconduct in the trial of the test cases and that the piggyback agreements remain in force held the government misconduct in the trial of the test cases did not result in a structural defect in the trial held further the government misconduct in the trial of the test cases resulted in harmless error held further the government misconduct in the trial of the test cases does not provide any other basis for invalidating the court's decisions in the remaining test cases or for setting aside the piggyback agreements held further as a sanction against r program participants who have not been the subject of a final_determination are not liable for time-sensitive additions to tax for negligence under sec_6653 a and a b i r c or increased interest under sec_6621 i r c joe alfred izen jr counsel for petitioners in docket nos and robert alan jones counsel for petitioners in docket nos and robert patrick sticht counsel for petitioners in docket nos and mary elizabeth wynne steven a wilson andrew j gottlieb milton j carter jr robert e casey and richard s goldstein for respondent contents page tnc roduction cece cc ww we ee ee ew ee ew ee ee eee we ee ee te eee eee findings_of_fact ee ec cc tw tw we tw wee we te eet ee rt kersting tax_shelter programs and related matters a the pike casg ee ee ew ee we ee ee ee een sec_15 b kersting criminal investigation cece eee we ee eee es c assessments of kersting promoter penaltiess d kersting notice_of_deficiency eee eee we ewe ee ee ewes il notices of deficiency issued to kersting program participants lll eee ce ee ee ee et ee tt eee a form of notices of deficiency eee ee ee eee ee ee ee b thompson notices of deficiency ee eee eee eee ee ee ew eee c cravens notices of deficiency ee eee ee eee ee ee sec_23 d alexander notices of deficiency eee eee ee ee eee and lots eee cc ee tee we ee eee wee ene and lott ll ccc ccc cw ew ee tw ee ee ee tee sec_26 br validity of notices of deficiency eee ew eee eee eee f errors in notices of deficiency eee eee ee ee eee iii commencement of kersting project eee eee ee eee ew eee a tax_shelter projects and test case procedures l ovelvilcw l cc ee cc cc ce we we ew ee wee tte et te ee ee eee national_office tax_shelter branch functions b petitions for redetermination cee ecw we ee ee ew we wee sec_31 c brian j sesry eee ce ee tt ee ee et ee tee sec_32 d respondent's counsel eee ec ce te et ee een sec_33 kenneth w mcwade eee cc ee ww et ee ewe e sec_33 william a sims ce eee ee ee wee we et we et een sec_34 eb adoption of test case procedures in kersting project the honolulu session date eee test case procedure cc eee wee ee eee wee ew eet wee tween sec_35 test case ayvay ee eee ce ee we ee ee ee ee ee teen sec_38 iv the maui session date dollar_figure eee eee a trial notices eee cc cc ee we te et eee wee ew ee wen sec_42 b piggyback agreemments eee ce ee et et et ee te sec_44 c mr seery's withdrawals as counssel the thompsons eee ce ee ee ee ee ee ee et eee the test cases cc cece ee cee ewe ee wee ew eee wee twee eee een sec_50 d entries of appearance by chicoine and hallett brb evidentiary issues ec et tt ee te te te sec_54 the maul session eee ee ew we et et ee et te een sec_54 dixon it opinion ee eee ee ee ee ee te ee ee een sec_55 v kersting disputes with program participants a the thhoompsoons cc ee eee ec te ee tt eee ee eee vi q fl vii ix qywavuawyy aoa w pp the bauspar program eee eee ee ee ew et ee et ee deterioration of thompson kersting relationship the alexander dispute eee ec ee et ee tee collection actions le ee te te et eee steve hane ec et ee tte et eee carl mott george vermef and robert peterson setcelements ee ce ww ee ww ee ee ee te ee te wen sec_74 internal_revenue_service poolicy eee ee eee ee eee national_office position ee ee ee ee eee regional_counsel eee ec ee ee et et et tt te sec_76 official kersting project settlement offer 7-percent reduction of deficiency or out-of-pocket expenses deviations from official project settlement offer modified 7-percent settlement offer 20-percent settlement offer eee ee ee ee eee negotiations for 50-percent settlement offer revival of 20-percent settlement offer the thompson settlement ee ee ee et ee initial thompson settlement agreement first revision of thompson settlement second revision of thompson settlement the cravens settlement ee ee ee ee ne the alexander understanding ee ee ee eee ee ee ee ee the kozak decision lee ee et tt ee et te tne pretrial developments eee ee te et ene the kersting deposition---postponed date john_doe_summons assessments of promoter penalties chicoine and hallett's withdrawal as counsel mr izen's entry of appearance eee eee eee ee eee ee the kersting deposition date trial of test cases date mr clavens ee ee et tt ee te te ee te eee mr thnompson eee cc ee et ee et te ee ee ee eee ee mr kerstingg eee ct et ee te ee eee eee ee mr alexander ec ee ee ee et ete te ne mr de castclo ee ee ce et et et et ee tee comfort letters ee et tt te tee mr izen's introduction of evidence of collection litigation ecw cc ce ee ee et ee et et tee sec_135 posttrial developments ee ee ee ee et te te ee first thompson refund eee ec ee eee et ete ee tt ene mr izen's motion to reopen record dollar_figure 2c ee eeee dixon it opinion eee ee ee et ee te ee ene disclosure of thompson settlement disclosure of cravens settlement respondent's motions to vacate eee ee ee ee ee ee ee ee attempted discovery by counsel for nontest case peciclionels ec ccc ce ww wee we tw ee te ee te ee tee eee closing of thompson cases further refunds closing of cravens case s eee ee ee et et ee ee procedural history of evidentiary hearing hoooqoqfaaoqnw qy il iil developments before evidentiary hearing referral of thompson and cravens settlements to office of inspector generali ee ccc cc ee ee ee ee revival of 7-percent settlement offer disciplinary accions eee ee wt we ew we ew te ees indictment of mr izeen eee ee we ee ee et ens pretrial conference date e eee pretrial conference date -2 denial of respondent's motion to disqualify mr izen mr decastro's withdrawal ec eee eee eee ee ee ww ne discovery of alexander decisions and referral to office of inspector general ee eee ee et eee mr izen's motion to compel production of documents and issuance of protective orders cece wee eee eee burden_of_proof and rule order the evidentiary hearing eee ee ee te te ee testimony eee ee ee et ee te te ee et ee te eee mr cravens ee te tt te te ee we tt et tt te ewes mr thnompson ccc ccc ce ee ee ee ee ee ee ee ee ee ee eee mr alexander ee ee tt tw ett tt ee eee mr mcwade ee ee ee et et tt ee ee tt tt et tt eee mr sims ee ee ee ee ee ee ee ee eee mr decastlo ec ce cc ew we tw ew we we we et eee es wan or wn mr sticht's allegations of potential witness mr bradt's date letter to mr kersting denial of mr izen's motion to refer thompson and cravens settlements and alexander agreement to department of justice public integrity section developments following initial evidentiary hearing denial of respondent's motion for further hearing regarding potential witness intimidation supplemental evidentiary hearing date denial of mr izen's motion to compel production of documents cer ee ee ec ew ee ew ww ww ww ew we ww ewww ew ee ens denial of mr sticht's motion to reopen record denial of mr izen's motion to take judicial_notice denial of mr sticht's motions for release from piggyback aggreemennts eee wee ee eee we ee we ee we et te eens reports regarding the court's protective orders ultimate findings_of_fact ec cc et tw tt ww et wt ws opinion ec cc cc ew ww we ee ee ee ee ee ee te eee te ee wt eee i burden_of_proof ee ee ee ee ee et et ete eee il structural defect ee et ett te ten sec_211 a case law ee ee ec ee et ee tt ee ee ee ee te teen sec_211 b ayguments eee ee ee et et et ee ee ee eee c summary of government misconduct cece cece d discussion eee te ee ee eee eee eee iii harmless error analy sec_1s ee eee ee ee ee et te tees a review of dixon it ee ee et et ts mr kersting's lack of credibility sham analysis eee ee ee ee te ee te te eee lack of genuine debt waltz of funds subscription interest ee ee ee ee ee ee sec_241 li primary loaa ns eee ec ee we ee et te ee lili leverage loans eee ee ee te ee ee collection litigation eee ee ee tt e sec_244 cat-fit plan ee ee ee ttt te et tt te t sec_245 additions to tax eee cee ce ee tet ee te ne negglliigence ee ee ew ee ee ete eee ee tee sec_247 vi late filing ee ee et tt ee iii substantial_understatement iv increased interest eee ee ee ee ee b discussion ee cc et et et eet ee ee eee eee mr cyravens ccc cc te te te ee tene sec_249 sham analysis cee ce ew te ee te tee et tes ii lack of genuine debt waltz of funds mr thommpson eee eee eee cc ce ee et ee eee tee tee sham analysis cee ce ew te ee te tee et tes ii lack of genuine debt waltz of funds vii additions to tax eee eee ee we tt ee eee mr alexander ee ee cw te ee tt te ete a summaly ee ee ee ee ee ee ee ee ee tee ee ee een sec_266 iv fraud misrepresentation and misconduct v fraud on the court cc eee eee ee eet te ee te ene a case law sulvey cc ee ee ee te ee ee ee ee ee ee teen sec_271 b discussion ee cc et et et eet ee ee eee eee vi mr izen's allegations that mr decastro was a mole vii enforceability of piggyback agreements a principles of contract law ee eee ee ee ee ee ees b discussion ee cc et et et eet ee ee eee eee benefit of the bargain eee ee ee ee te ee ee ees mr seery's purported conflict of interest rejection of mr izen's argument for entry of decision on the basis of thompson decisions viii mary carter agreemeents eee ee eee ee eee ee te ee ee ix mr sticht's motion to sever case and for entry of decision or alternatively to sever case and set for a x protective orders eee cee ww we we ee we eee et ee ee ene xi sanctions eee ww ww ee ee ee wee ee eee ee ee tee eee ee sec_305 conclusion co cc cc et ee ee wee ee eee ee ee ee ee wee eee ee sec_307 supplemental memorandum findings_of_fact and opinion beghe judge eight of these consolidated cases--with five petitioners represented by joe alfred izen jr mr izen --are test cases before the court on remand from the court_of_appeals for the ninth circuit in 26_f3d_105 9th cir vacating and remanding per curiam dixon v commissioner tcmemo_1991_614 the other consolidated cases--with petitioners in one case represented by mr izen and the other petitioners represented by robert alan jones mr jones and robert patrick sticht mr sticht --are nontest cases that have been added to the consolidated_group in order to effectuate the direction of the court_of_appeals to consider on the merits all motions of intervention filed by parties affected by this case id pincite unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure introduction these consolidated cases are part of a group of more than big_number remaining cases--more than cases have settled--arising from respondent's disallowance of interest deductions claimed by participants in various tax_shelter programs promoted by henry f k kersting mr kersting the kersting group of cases hereinafter the kersting project was assigned to judge william a goffe judge goffe for disposition by agreement of the parties and the court the merits of the kersting programs were to be litigated in a consolidated trial of docketed cases of eight petitioners that had been designated as test cases the vast majority of the remaining kersting project petitioners signed stipulations to be bound sometimes referred to herein as piggyback agreements in which they agreed with respondent that their cases would be resolved in accordance with the court's opinion in the test cases before the trial of the test cases some test case petitioners argued that a search of mr kersting's office had been illegal that materials seized during the search should be suppressed in the test case proceedings and that the burden_of_proof and burden of going forward with evidence should be shifted to respondent in 90_tc_237 dixon i the court held in an opinion by judge goffe that the petitioners had failed to establish standing to contest the kersting search and seizure -- - judge goffe held the trial of the test cases in honolulu hawaii during date the majority of the test case petitioners were represented at trial by mr izen however test case petitioners john r and maydee l thompson docket nos and were represented at trial by luis c decastro mr decastro and test case petitioners john r and e maria cravens docket nos and appeared pro sese following the trial of the test cases the court issued its memorandum opinion in dixon v commissioner tcmemo_1991_614 62_tcm_1440 t c m ria par big_number dixon ii sustaining virtually all of respondent's determinations in each of the test cases and entered decisions against the test case petitioners in accordance with its opinion on date the court entered the following decisions in the thompson and cravens cases john r and maydee l thompson additions to tax sec sec sec sec year deficiency a a a a dollar_figure --- dollar_figure --- --- dollar_figure --t --t --t --t dollar_figure dollar_figure --- dollar_figure percent of the interest due on the deficiency john r and bf maria cravens additions to tax_year deficiency sec_6653 a dollar_figure dollar_figure dollar_figure dollar_figure on date respondent filed motions for leave to file motions to vacate the decisions entered against the thompsons the cravenses and another test case petitioner ralph j rina mr rina docket no respondent's motions to vacate alleged that before the trial of the test cases respondent's trial attorney kenneth w mcwade mr mcwade and his supervisor honolulu district_counsel william a sims mr sims had entered into contingent settlement agreements with the thompsons and the cravenses that had not been disclosed to the court or to the other test case petitioners or their counsel respondent asked the court to conduct an evidentiary hearing to determine whether the undisclosed agreements with the thompsons and the cravenses had affected the trial of the test cases or the opinion of the court on date judge goffe granted respondent's motions to vacate filed in the thompson and cravens cases vacated the decisions entered in those cases ordered the parties to file agreed decisions with the court or otherwise move as appropriate and denied respondent's request for an evidentiary hearing by order dated date judge goffe also denied respondent's motion to vacate the decision entered against mr rina on the ground that the testimony stipulated facts and exhibits relating to the thompson and cravens cases had no material effect on the court's dixon ii opinion as it related to mr rina on date the test case petitioners represented by mr izen filed a motion for reconsideration of the court's order denying respondent's motion to vacate the decision in the rina case by order dated date judge goffe denied petitioners' motion for reconsideration in date the court entered revised decisions in the thompson and cravens cases consistent with mr mcwade's prior agreements with the taxpayers in those cases specifically the court entered the following decisions in the thompson and cravens cases john r and maydee l thompson year deficiency additions to tax ---- --- dollar_figure ---- big_number ---- john r and bf maria cravens year deficiency additions to tax dollar_figure ---- dollar_figure ---- the decisions entered in the thompson and cravens cases are now final mr izen and mr sticht filed separate motions with the court to intervene in the thompson and cravens cases the court denied these motions to intervene although mr izen and mr sticht filed separate appeals in the thompson and cravens cases with various courts including the courts of appeals for the second ninth and tenth circuits all appeals in the thompson and cravens cases eventually were dismissed in an unpublished opinion filed date the court_of_appeals for the ninth circuit stated continued because of judge goffe's termination on date of his recall status as a senior judge of the court all cases in the kersting project group were reassigned to judge renato beghe the other test case petitioners including mr rina appealed the decisions entered in their cases to the court_of_appeals for the ninth circuit on appeal those petitioners argued that the trial of the test cases had been tainted by the thompson and cravens settlement agreements the response of the court_of_appeals was to vacate the decisions in the remaining test cases and remand them to this court with directions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers dufresne v commissioner f 3d pincite the court_of_appeals citing 499_us_279 directed the court to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error dufresne v commissioner supra pincite further the court of continued the tax court's august and decisions entering settlement in the cravens and thompson cases respectively are final sec_7481 fed r app p the tax_court lacks jurisdiction to vacate those decisions 868_f2d_1081 9th cir because there is no case remaining in which the taxpayers can intervene this appeal is moot adair v commissioner no 26_f3d_129 9th cir appeals directed this court to consider on the merits all motions of intervention filed by parties affected by dixon ii see id on date respondent filed a motion for an evidentiary hearing on date the court granted respondent's motion to effectuate the direction of the court_of_appeals regarding intervention the court ordered that the cases of nontest case petitioners the majority of whom had previously signed piggyback agreements be consolidated with the remaining test cases for purposes of the evidentiary hearing as a result three groups of petitioners have participated in all subsequent phases of the evidentiary hearing test case and nontest case petitioners represented by mr izen nontest case petitioners represented by mr jones and nontest case petitioners represented by mr sticht the positions taken by the appellate panel in 26_f3d_105 9th cir vacating and remanding per curiam dixon v commissioner tcmemo_1991_614 62_tcm_1440 t c m ria par big_number dixon ii issued an order stating that the panel would retain jurisdiction over any subsequent appeal on date test case petitioner mr rina conceded his case in full resulting in entry of a stipulated decision in docket no that was identical with the decision originally entered in that case on the basis of the court's opinion in dixon ii the group of cases that were consolidated for purposes of the evidentiary hearing initially included the case of william d and karen s booth docket no in which declan j o'donnell mr o'donnell had entered his appearance however at the start of the evidentiary hearing the court granted mr o'donnell's motion to sever the booth case from the cases consolidated for the evidentiary hearing mr o'donnell argued that in light of the theory underlying a motion for summary_judgment that he had filed on behalf of the booths they had no continued the various groups of petitioners during these proceedings have not been consistent in all respects and in some respects the positions of counsel---primarily messrs izen and sticht---have become adversarial following pretrial conferences on the record in los angeles on date and date the evidentiary hearing was held at special trial sessions of the court conducted in los angeles on may to and june to and date in the interest of chronology and as an aid to understanding this opinion the procedural history of the evidentiary hearing comes after the court's detailed findings_of_fact and before the ultimate findings_of_fact findings_of_fact i kersting tax_shelter programs and related matters a the pike case mr kersting began promoting tax_shelter programs in hawaii in the early 1970's mr kersting's early tax_shelter programs included an auto-leasing plan and an acceptance corporation plan those plans generally required participants to purchase continued need to participate in the evidentiary hearing in gridley v commissioner tcmemo_1997_210 the court rejected the argument raised in the booths' motion for summary_judgment that kersting petitioners who signed stipulations to be bound to dixon ii were entitled to entry of decisions in their cases consistent with the decision entered by the court in the thompson case at docket no see infra pp and stock in a subchapter_s leasing corporation or an acceptance corporation and or enter into a subscription agreement to purchase stock all in connection with loans to the participants by various entities created by mr kersting the plans were primarily designed to generate income_tax deductions for interest that the participants purportedly paid to the kersting entities on the loans the commissioner determined that participants in mr kersting's auto-leasing and acceptance corporation plans were not entitled to deduct interest that participants claimed to have paid on either the auto-leasing stock purchase or leverage loans the participants' pro_rata shares of losses or investment credits from the auto leasing companies and interest that participants claimed to have paid either on the acceptance corporation stock purchase or stock subscription loans in 78_tc_822 affd without published opinion 732_f2d_164 9th cir this court sustained the commissioner's disallowances of all deductions for interest losses and credits claimed by participants in mr kersting's early programs b kersting criminal investigation while the pike litigation was underway mr kersting continued to promote additional tax_shelter programs which came to be known as the stock purchase plan the stock subscription plan the leasing company plan and the cat-fit plan the court's opinion in dixon ii describes the mechanics of these programs in detail ’ on date following an undercover criminal investigation the internal_revenue_service searched mr kersting's offices in hawaii pursuant to a search warrant issued by the u s district_court for the district of hawaii seventy-seven boxes and two filing cabinets of records were seized from mr kersting's office including lists identifying by name and address approximately big_number participants in mr kersting's programs and schedules of the interest purportedly paid_by each participant to one or more kersting companies during the taxable years and on date mr kersting wrote a form letter to the participants of his programs one of his many dear friend letters stating that he had been entrapped by an undercover internal_revenue_service special_agent into creating a backdated tax deduction of dollar_figure by letter dated date mr kersting provided participants in his programs with tax reporting notices presumably for the tax_year and encouraged them to take full advantage of the deductions ’ the kersting programs involved a number of corporations hereinafter kersting corporations mr kersting served as both a director and president of most of these corporations and also sometimes owned stock for those corporations in which he served as president during the years in issue he had exclusive management authority the record in these cases contains no fewer than dear friend letters reported to you mr kersting further informed participants that the internal_revenue_service had accomplished only a temporary disruption of our operations and that his office was back to almost normal workings all records seized in the date search were returned to mr kersting by in date mr kersting filed suit in the u s district_court for the district of hawaii docket no cv-83-0018- mp against the united_states the internal_revenue_service and certain internal_revenue_service agents alleging inter alia that the date search was illegal and that the defendants had abused the grand jury process by shopping for a favorable grand jury by violating grand jury secrecy and by using the grand jury as a civil investigation tool through a number of unpublished orders the district_court and the court_of_appeals for the ninth circuit rejected mr kersting's claims see 865_fsupp_669 d haw c assessments of kersting promoter penalties mr kersting's tax_shelter activities did not lead to an indictment however in date the commissioner assessed promoter penalties of dollar_figure and dollar_figure against mr kersting pursuant to sec_6700 and sec_6701 respectively for the years through the district_court for the sec_6700 provides for imposition of a penalty of a percentage of the gross_income derived from promoting an abusive_tax_shelter and sec_6701 provides for imposition of a penalty continued district of hawaii sustained the commissioner's assessments see kersting v united_states civil nos d haw date mr kersting's appeal of that decision to the court_of_appeals for the ninth circuit docket no was argued and submitted on date but subsequently withdrawn from submission with an opportunity for supplemental briefing until after this court issues its opinion in these consolidated cases d kersting notice_of_deficiency the commissioner sent mr kersting a notice_of_deficiency determining deficiencies in and additions to his federal income taxes for the taxable years through the deficiencies were based upon the commissioner's determination that cash payments of so-called leverage loan interest received by kersting corporations which were characterized by the district_court in the promoter penalty cases as alter egos of mr kersting and which the court's dixon ii opinion characterized as fees paid to mr kersting by program participants in exchange for tax deductions were includable in mr kersting's gross_income mr kersting filed a timely petition for redetermination with this court assigned docket no and the case was tried at a honolulu special trial session that commenced date continued of dollar_figure per incident upon a person who knowingly aids or assists another in understating his tax_liability il notices of deficiency issued to kersting program participants in respondent began to issue notices of deficiency to kersting program participants disallowing interest deductions claimed with respect to the stock purchase plan the stock subscription plan the leasing company plan and the cat-fit plan for a number of taxable years a form of notices of deficiency the notices of deficiency issued by respondent to many kersting program participants used a common format stating in pertinent part as follows bxplanation of adjustment sec_1 it is determined that the following amounts claimed on your income_tax return as interest deductions are not allowable_amount purported payee dollar_figure--------- any entity owned associated with or controlled either directly or indirectly by henry kersting this disallowance is based on the determination that the transactions giving rise to the claimed interest_deduction are shams this disallowance is further based upon your failure to establish that the above amounts were paid or properly accrued or that the transactions purportedly generating the claimed amounts resulted either in any bona_fide indebtedness or in any enforceable and bona_fide obligation to pay compensation_for use or forbearance of money on indebtedness within the meaning of sec_163 furthermore if it is established that any portion of the above disallowed interest is a properly in some instances respondent's notices of deficiency listed specific kersting corporations under purported payee allowable deduction it is further determined that such interest constitutes interest in investment indebtedness and deduction of such amounts is limited under the provisions of sec_163 further and in support of a portion of the determined deficiency if you establish that you are entitled to the above-mentioned interest_deduction it is determined that you improperly failed to report the income resulting from the same transaction it is determined that part of the underpayment_of_tax for the taxable_year is due to your negligent of sic intentional disregard of the rules and regulations consequently the percent addition to the tax is charged for as provided by sec_6653 of the internal_revenue_code b thompson notices of deficiency john r thompson mr thompson was a pilot with continental airlines from until his retirement in date mr thompson became aware of mr kersting's programs through a conversation with another pilot michael provan mr provan who had solicited other pilots to participate in mr kersting's programs the thompsons began participating in mr kersting's programs in ' in addition to their participation in it mr provan who was at one time the president of one of the kersting companies eventually became an adversary of mr kersting see infra p although the thompsons participated in one of mr kersting's programs during the thompsons did not claim any kersting-related interest deductions on their return because their accountant-return preparer refused to include them on the return the record suggests that the thompsons' tax_return was prepared by phil scheff an accountant recommended by mr kersting and that the thompsons claimed kersting program interest deductions on their return for that year the thompsons experienced audit problems with their tax_return that were continued certain programs that were the subject of this court's opinion in dixon ii the thompsons along with some other investors including mr provan participated in a transaction arranged by mr kersting in early to acquire first savings and loan association of hawaii first savings the thompsons filed joint federal_income_tax returns for and in which they claimed interest deductions attributable to their participation in certain kersting programs on date date and date respondent mailed notices of deficiency to the thompsons determining deficiencies in and additions to their federal income taxes for the taxable years and as follows additions to tax sec sec sec sec year deficiency a a a a dollar_figure dollar_figure oe _ dollar_figure - -- dollar_figure dollar_figure --- dollar_figure percent of the interest due on the deficiency respondent further determined that the thompsons were liable for increased interest for pursuant to sec_6621 ’ the continued due in part to their failure to attach to the return a form_w-2 showing the amount of tax that continental airlines had withheld from mr thompson's wages in early to mid-1986 the thompsons' counsel samuel m huestis negotiated a settlement of their tax_liability for the record does not disclose the terms of the settlement sec_6621 was redesignated sec_6621 by sec c a - c of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2744 we will hereinafter refer to the continued - - thompsons filed timely joint petitions for redetermination of the above-described deficiencies cc cravens notices of deficiency john r cravens was a pilot with american airlines during and mr cravens became aware of mr kersting's programs through conversations with other pilots the cravenses filed joint federal_income_tax returns for and in which they claimed interest deductions attributable to their participation in certain kersting programs on date and date respondent mailed notices of deficiency to the cravenses determining deficiencies in and additions to their federal income taxes for the taxable years and as follows additions to tax_year deficiency sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure the notice_of_deficiency issued to the cravenses for while disallowing interest deductions of dollar_figure included a credit for personal exemptions of dollar_figure resulting in a net_adjustment of dollar_figure the notice_of_deficiency issued to the cravenses for included disallowed interest deductions of dollar_figure and as an alternative to the disallowance of such interest the inclusion of dollar_figure in unreported dividend income from a kersting controlled_entity known as candace acceptance corp continued provision as sec_6621 candace the notice_of_deficiency issued to the cravenses for also included the disallowance of two personal exemptions claimed for the cravenses' children the cravenses filed timely joint petitions for redetermination contesting the above- described notices of deficiency the cravenses' reporting position was unique among the test case petitioners insofar as the cravenses had adjusted reduced their tax basis in their candace stock by the amount of a non- taxable_distribution from candace in having reduced the basis of their candace stock the cravenses reported a capital_gain of dollar_figure on their tax_return after surrendering the stock to mr kersting in exchange for cancellation and return of the note evidencing their primary loan d alexander notices of deficiency denis alexander mr alexander is a broker and investor who first met mr kersting in los angeles in the early 1960's mr alexander lent money to mr kersting's subchapter_s leasing corporations in the 1970's participated in the acquisition of first savings and participated in some of the kersting programs at issue in dixon ii although the cravenses' reporting position was unique insofar as they had reported a capital_gain in a taxable_year in dispute before the court we note that test case petitioners robert l and carolyn s dufresne had also reported a capital_gain albeit in a year subsequent to the years in dispute upon the surrender of stock in charter financial corp to mr kersting like the cravenses' the dufresnes' capital_gain was attributable to their reduction of the tax basis of their stock as opposed to an increase in its value and mr alexander and his wife freida filed joint federal_income_tax returns for the taxable years and following an examination of their returns for and the alexanders conceded certain adjustments proposed by respondent resulting in agreed assessments of dollar_figure and dollar_figure for and respectively however because the alexanders declined to agree to other proposed adjustments respondent on date issued a notice_of_deficiency determining deficiencies of dollar_figure and dollar_figure respectively in their federal income taxes for and respondent's deficiency determinations against the alexanders for and were based in part on disallowance of interest deductions of dollar_figure and dollar_figure respectively attributable to their participation in kersting programs for those taxable years additional adjustments included disallowance of an dollar_figure capital_loss claimed by the alexanders for on a sale of stock in mendocino financial corp and respondent's determination that they had failed to report a dollar_figure capital_gain for from a sale of real_estate to the cadillac drive apartments partnership 's the alexanders were represented during the audit by their accountant gilbert matsumoto mr matsumoto mr matsumoto had served as the accountant for some of mr kersting's subchapter_s leasing corporations and mr kersting had recommended that program participants use mr matsumoto among others to prepare their tax returns - - on date the alexanders filed a timely petition with the court assigned docket no contesting the notice_of_deficiency for and and respondent also examined the alexanders' joint income_tax returns for and on date respondent issued the alexanders a notice_of_deficiency determining deficiencies in and additions to their and federal income taxes as follows additions to tax_year deficiency sec_6653 a dollar_figure dollar_figure respondent also determined that the alexanders were liable for increased interest for pursuant to sec_6621 the deficiencies that respondent determined against the alexanders for and resulted in part from respondent's disallowance of interest deductions of dollar_figure and dollar_figure respectively attributable to their participation in kersting programs for those years respondent also disallowed a dollar_figure partnership loss claimed by the alexanders for on their investment in the avista epsilon and sarbonne partnership on date the alexanders filed a petition through mr kersting's office assigned docket no contesting the notice_of_deficiency for and be validity of notices of deficiency in dixon ii the court considered and rejected arguments by the test case petitioners represented by mr izen that the notices of deficiency issued to them were invalid under 814_f2d_1363 9th cir revg 81_tc_855 after the evidentiary hearing in these proceedings the court rejected the scar argument advanced by mr jones on behalf of a kersting participant who had settled his case before the trial of the test cases in dixon ii see richards v commissioner tcmemo_1997_149 supplemented by tcmemo_1997_299 affd without published opinion 165_f3d_917 9th cir f errors in notices of deficiency although this court rejected the argument that notices of deficiency issued to kersting program participants were invalid it 1s evident that some notices of deficiency issued to kersting program participants did contain errors for instance in richards v commissioner supra it appears that respondent overstated the deficiency using an excessive tax_rate of percent in addition the petition filed in the richards case included an allegation that respondent disallowed interest ‘6 although luis c decastro had negotiated the settlement on behalf of mr and mrs richards he did not participate in the filing or prosecution of mr jones motion to vacate the decision entered in their case deductions in excess of kersting interest deductions that the richardses actually claimed ’ similarly as observed in the court's dixon ii opinion respondent's alternative determinations in the notice_of_deficiency issued to the cravenses overstated their deficiency for the court ordered that the cravenses' deficiency for be reduced to account for the elimination of respondent's alternative determination that the cravenses failed to report dollar_figure in dividends_paid by candace and respondent's failure to eliminate the capital_gain of dollar_figure reported by the cravenses for on the disposition of their candace stock tilt commencement of kersting project a tax_shelter projects and test case procedure sec_1 overview the large volume of cases generated by the commissioner's disallowances of deductions claimed by taxpayers participating in large tax_shelter programs during the late 1970's and early 1980's created the largest inventory of cases ever docketed in the tax_court among the responses of the internal_revenue_service and the tax_court were the development of procedures that ‘7 test case petitioners terry d and gloria k owens alleged in their petition that respondent disallowed legitimate interest deductions in their notice_of_deficiency however it appears that the allegation was not pursued by or on behalf of the owenses inasmuch as the decision entered by the court in their case following the issuance of the court's opinion in dixon ii was consistent with the deficiency determined by respondent were intended to streamline the litigation process economize on the use of administrative and judicial resources and reduce the costs incurred by taxpayers in resolving disputes over tax_shelter adjustments the internal_revenue_service office_of_chief_counsel created the tax_shelter branch in the national_office to oversee tax_shelter litigation across the country and to organize individual tax_shelter projects concurrently the tax_court began working with the internal_revenue_service and private parties in tax_shelter cases to create what became known as the test case procedure ie the selection of representative or test cases from a particular tax_shelter project for a single trial on the merits see eg drobny v commissioner tcmemo_1995_209 citing h conf rept pincite 1984_3_cb_1 affd 113_f3d_670 7th cir the test case procedure is intended to streamline the litigation process to this end taxpayers who are not selected as test cases are encouraged to execute a piggyback_agreement e a stipulation to be bound by the outcome of the test cases as a practical matter the effectiveness of the test case procedure depends in large part upon the agreement of the taxpayers not selected as test cases to be bound by the outcome of the test cases normally taxpayers ina tax_shelter project who decline or otherwise fail to sign a piggyback_agreement will either have their cases set for trial with the test cases or after the trial of the test cases will be ordered to show cause why their case should not be decided the same way as the test cases see eg 99_tc_132 affd sub nom 28_f3d_1024 10th cir acierno v commissioner tcmemo_1997_441 karlsson v commissioner tcmemo_1997_432 using the order to show cause procedure to dispose_of nontest cases in a tax_shelter project is more cumbersome and consumes more time and judicial administrative and private party resources than using piggyback agreements as discussed in greater detail below the court used the test case procedure in the kersting project the vast majority of the kersting project participants signed piggyback agreements see infra pp national_office tax_shelter branch functions the tax_shelter branch established by the office_of_chief_counsel in the national_office was given the responsibilities of coordinating the examination appeals and litigation functions and of overseeing tax_shelter projects from the national_office perspective the tax_shelter branch provided advice and prepared material for use by the field in tax_shelter cases reviewed legal briefs monitored the status of tax_shelter case inventory and prepared reports for internal_revenue_service executives the tax_shelter branch monitored tax_shelter projects by reviewing and extracting information from quarterly tax_shelter reports that were required to be submitted by the project attorney i1 e the district_counsel trial attorney with primary responsibility for the project hach project attorney was required to submit a quarterly tax_shelter report providing an update on the status of the project including a summary of the current project settlement offer and any recent court action affecting the project one of the goals of the tax_shelter program was consistent treatment of similarly situated taxpayers the tax_shelter branch monitored settlement offers in similar tax_shelter projects for disparities and tried to determine whether the project settlement offers should be similar however actual supervisory responsibility in a tax_shelter project was left primarily in the regional_counsel and district_counsel offices to which the project was assigned b petitions for redetermination in or around date mr kersting facilitated the filing of petitions with the tax_court by kersting program participants in letters issued in june and date mr kersting informed kersting program participants that a joint petition was being prepared on behalf of a large group of taxpayers on date lu n nevels jr filed a consolidated tax_court petition assigned docket no on behalf of kersting program participants ’ lu n nevels jr had represented the test case taxpayers in 78_tc_822 affd without published opinion 732_f2d_164 9th cir for an example of the problems created by using one petition on behalf of so many different petitioners see aaronson v commissioner tcmemo_1985_131 involving the hongsermeier petitioners in what 1s now docket no see infra p cc brian j seery in early brian j seery mr seery began assisting kersting program participants with issues arising from the audit of their income_tax returns on date mr kersting issued a letter to kersting program participants informing them that they soon would receive a letter from the commissioner proposing to disallow their kersting program interest deductions mr kersting advised program participants that they should not remit any amount to the internal_revenue_service until their liability was determined in court on date mr kersting issued a letter to kersting program participants stating in pertinent part i trust that you have placed the tax retrievals which we have accomplished for you over the years into profitable investments and that you are receiving a reasonable rate of return you will not lose any ground if your funds earn at least a return equal to the interest charges imposed by the irs from time to time on date mr kersting issued a letter to kersting program participants stating that he had retained mr seery to represent them in the tax_court at no charge to the individual petitioners ’ the letter requested that each kersting program participant provide written authorization for mr seery's ‘9 initially mr kersting or the entities that he controlled paid the legal fees associated with the tax_court litigation later however some kersting program participants began paying dollar_figure per month to a legal defense fund managed by mr kersting representation ina letter to program participants dated date mr kersting recommended that program participants not attempt to resolve their cases on their own and instead rely on counsel that he had hired mr seery subsequently entered his appearance in the tax_court on behalf of several hundred kersting petitioners including the thompsons and the cravenses mr seery's compensation_for legal services rendered to kersting program participants was always paid_by one of the corporations controlled by mr kersting d respondent's counsel kenneth w mcwade in mr mcwade began his career as a trial attorney with the office_of_chief_counsel mr mcwade's duties with the office_of_chief_counsel included litigating tax cases in date mr mcwade transferred from respondent's district_counsel office in seattle washington to respondent's district_counsel office in honolulu hawaii mr mcwade initially assisted with the pike group of cases on or about date the kersting project was officially established in the honolulu appeals_office and mr mcwade was appointed to serve as the project attorney wally kobayashi was appointed to serve as the key appeals officer for the kersting project by late mr mcwade had litigated to tax_court cases however mr mcwade had never litigated any cases that were part of a tax_shelter project william a sims in mr sims began his career with the office_of_chief_counsel general litigation division national_office except for a 6-month assignment doing tax_court work mr sims handled general litigation matters concerning collection bankruptcy and tax_liens mr sims eventually became assistant director of the general litigation division in the national_office in date mr sims was appointed district_counsel for honolulu hawaii before his appointment as district_counsel mr sims had never worked on a tax_shelter project in any capacity be adoption of test case procedures in kersting project the honolulu session date the court set for trial the cases of approximately kersting program participants at a tax_court session scheduled to commence on date in honolulu hawaii the date session before the date session mr mcwade and mr seery agreed to use the test case procedure in the kersting project during the date session mr mcwade and mr seery discussed the use of the test case procedure with judge goffe during a chambers conference during the conference mr seery informed judge goffe that although he was representing petitioners who were kersting program participants he was being paid_by mr kersting judge goffe indicated that he saw no conflict of interest as long as mr seery had not participated in the planning or promotion of the kersting programs see rule f consistent with counsels' agreement to use the test case procedure in the kersting project judge goffe granted the parties’ joint motions to continue the cases called at the date session at the same time the parties began filing piggyback agreements discussed in greater detail below which they did in the vast majority of the kersting project cases mr seery reported the results of the date proceedings to mr kersting and kept him abreast of developments mr seery relied upon mr kersting to distribute correspondence from mr seery to petitioners in the kersting project test case procedure mr mcwade and mr seery agreed to select test cases that would be representative of all the kersting programs for all years in dispute including the taxable years through at the time that mr seery selected his test cases he assumed that the test case petitioners would bear the burden_of_proof at trial in selecting test cases mr seery was not concerned with whether a case involved other tax issues mr seery was simply looking for cases where someone did everything right rule f which became effective on date see 93_tc_857 addresses conflicts of interest in tax_court litigation rule f was redesignated rule g effective date see 109_tc_542 mr seery selected two or three test cases including the cravenses and the hongsermeiers in an effort to find the best cases for trial from petitioners’ point of view mr seery selected test cases by reference to the manner in which the taxpayers had reported the transactions mr seery selected test cases that he thought he could win but as he testified at the evidentiary hearing he had difficulty identifying such cases in addition to the cravenses and the hongsermeiers mr kersting and mr cravens discussed having mr cravens' case serve as a test case mr kersting told mr cravens that mr seery wanted to use him as a test case because unlike other kersting program participants the cravenses had reported a capital_gain when they surrendered their stock in the kersting holding_company in conjunction with the annual termination of the kersting program the cravenses' reporting position was consistent with mr kersting's advice to program participants that distributions by kersting holding_companies used by program participants to pay the principal_amount of leverage loans were tax-free returns of capital rather than taxable dividends mr seery viewed the cravens cases as unique in this respect mr cravens believed that he had a choice whether his case would serve as a test case when mr cravens agreed to have hi sec_21 mr seery's testimony i was having trouble selecting cases beyond those two that i thought would be good vehicles for that -- - case serve as a test case he did so without condition he believed that he would win his case because he had correctly reported his tax_liabilities as reduced by reason of his participation in the kersting programs mr seery selected the hongsermeier case because it was his impression that the hongsermeiers had used their own funds to pay the principal of a kersting leverage loan rather than using a nontaxable distribution from a kersting holding_company mr seery also selected the hongsermeiers because they had participated in the cat-fit program which mr seery viewed as the strongest kersting program from the standpoint of sustaining the interest deductions claimed mr mcwade analyzed between and project cases he selected test cases that he thought would be representative of all kersting programs for all years in dispute mr mcwade selected clean cases ie cases that did not include issues other than kersting interest deductions mr mcwade tried to avoid cases that were unique or atypical of the kersting programs although mr mcwade selected at least five of the test cases he could not recall the specific cases that he selected in date mr mcwade and mr seery agreed on the dockets that were to serve as the test cases by letter dated june mr seery's impression was not quite right the court found in dixon ii that the hongsermeiers were unique insofar as they paid dollar_figure per month out-of-pocket rather than use the proceeds from a leverage loan to satisfy the interest due on a cat-fit primary loan see dixon ii t c m cch pincite t c m ria pincite3 mr mcwade notified judge goffe that he and mr seery had selected the following dockets to serve as test cases with respect to the kersting project case name docket no dixon v commissioner cravens v commissioner rina v commissioner thompson v commissioner young v commissioner cravens v commissioner dufresne v commissioner thompson v commissioner owens v commissioner young v commissioner young v commissioner thompson v commissioner dufresne v commissioner hongsermeier v commissioner '29643-86 ' by order dated date the court severed the hongsermeiers from docket no the aaronson consolidated petition filed by mr nevels and assigned them new docket no see supra note and accompanying text with the exception of the cravens case assigned docket no and the hongsermeier case assigned docket no each of the test case petitioners had filed pro_se petitions by date mr seery had entered his appearance in each of the test cases with the exception of the young cases assigned docket nos and the dufresne case assigned docket no and the thompson case assigned docket no test case array the test case petitioners had participated in kersting programs during the taxable years through as follows taxable_year program cat-fit maurier leasing norwick taxable_year program universal leasing forbe sec_30 taxable_year program cat-fit escon leasing fargo norwick taxable_year program cat-fit cat-fit universal leasing escon leasing escon leasing mahalo mahalo taxable_year program cat-fit cat-fit universal leasing anseth leasing anseth leasing escon leasing escon leasing escon leasing candace candace candace petitioner s owens owens owens petitioner s owens owens petitioner s dixon dixon dixon owens petitioner s hongsermeier dixon hongsermeier dixon hongsermeier owens dixon petitioner s hongsermeier dixon hongsermeier rina young hongsermeier dixon thompson dixon cravens rina candace thompson candace young charter big_number rina charter big_number young investors big_number rina investors big_number young taxable_year program petitioner s cat-fit dixon cat-fit dufresne cat-fit hongsermeier anseth leasing hongsermeier anseth leasing rina anseth leasing young escon leasing dixon escon leasing hongsermeier escon leasing thompson candace cravens candace rina delta hongsermeier delta cravens delta dixon delta dufresne delta rina delta thompson delta young charter big_number rina charter big_number rina charter big_number dixon charter big_number dufresne charter big_number thompson charter big_number young investors big_number dufresne investors big_number rina investors big_number thompson investors big_number dixon investors big_number young taxable_year program petitioner s anseth leasing young escon leasing dixon delta young charter big_number dixon charter big_number dufresne charter big_number young investors big_number dufresne investors big_number dixon investors big_number young taxable_year program petitioner s anseth leasing young charter big_number dufresne charter big_number young investors big_number dufresne investors big_number young taxable_year program petitioner s anseth leasing young charter big_number dufresne investors big_number dufresne ' maurier leasing a subch s leasing program was considered by the court in 78_tc_822 the notice_of_deficiency issued to the thompsons for the taxable_year states in pertinent part based on examination information from the and returns the investment_interest is generated from the interest_deduction tax_shelter the purported payees cannot be identified from the income_tax return filed by the taxpayers respondent has not been able to identify specifically the kersting programs that the thompsons participated in during however the record suggests that in addition to the kersting programs that the thompsons participated in during and the thompsons participated in the anseth leasing program during if the thompson and cravens cases had been removed from the test case array there would have been no reduction in coverage of the test cases in other words each program in which the thompsons and cravenses participated during the years in issue was also a program before the court in which one or more of the other test case petitioners had participated iv the maui session date after messrs seery and mcwade had selected the test cases they initiated settlement negotiations and began to prepare the test cases for trial their trial preparations included work on a proposed stipulation of facts and an attempt to take mr kersting's deposition during this period date or thereabout mr seery and mr kersting's attorney l t bradt mr bradt discussed using the search of mr kersting's office as a basis for filing a motion to shift the burden_of_proof to respondent in the test cases a trial notices by letter dated date judge goffe informed messrs seery and mcwade that the test cases would be set for trial during a special session of the court commencing on date in wailuku maui hawaii the maui session judge goffe's letter also informed messrs seery and mcwade that he intended to notify each kersting petitioner who had not filed a piggyback_agreement that his or her case would be set for trial during the maui session settlement negotiations between mr mcwade and mr seery are discussed in greater detail infra pp -- - in date the court issued orders setting the test cases for trial during the maui session by letter dated date judge goffe informed all kersting petitioners who had not already executed piggyback agreements that their cases would be set for trial at the maui session unless they executed piggyback agreements by date judge goffe's letter states as follows date dkt dear your case involves matters concerning promotions by henry kersting cases with issues identical to the issues in your case have been set for trial on date at the courtroom of the circuit_court for the second circuit in wailuku maui hawaii in order to conserve the time and expense of the taxpayers the government and the court all of the cases with identical issues will be tried at one time unless the parties agree in advance in writing to be bound by the outcome of the cases set for trial in most of the pending cases the parties have so agreed to be bound you should contact at your earliest convenience the lawyer for the government in the kersting cases if you decide to agree to be bound he is mr kenneth mcwade pjkk federal building room box ala moana boulevard honolulu hawaii his telephone number is if however you do not wish to be bound you should advise my office promptly in writing at the above address in order that your case may be set for trial on date in either event you must advise mr mcwade or me by date if you fail to advise mr mcwade by date that you wish to be bound and have executed a stipulation to be bound by that time and if you fail to advise me by date that you wish to have your case set for trial it will automatically be set for trial on date if your case is set for trial and you do not appear for trial your case will likely be dismissed and you will be required to pay all of the income_tax which the government contends you owe plus interest thereon as provided by law william a goffe judge in date the court issued orders notifying kersting petitioners who had not filed piggyback agreements that their cases were set for trial at the maui session as additional kersting project cases were docketed and identified the court issued orders setting them for trial at the maui session subject_to being stricken if the parties executed a piggyback_agreement b piggyback agreements as early as date kersting program participants had begun executing piggyback agreements piggyback agreements drafted by messrs mcwade and seery that stated as follows stipulation of settlement for tax_shelter adjustments with respect to all adjustments in respondent's notice_of_deficiency relating to the kersting interest_deduction tax_shelter s the parties stipulate to the following terms of settlement the term kersting programs refers to interest_expense deductions or other related deductions associated with various programs promoted by henry kersting the kersting program deduction adjustments shall be redetermined on the same basis that the same program adjustments are resolved with respect to taxpayers trying the same program adjustments at the before there was no uniform format for piggyback agreements in or early respondent's tax_shelter branch issued a standard form of piggyback_agreement date session of the court in honolulu hawaii or such session as these cases may be adjourned or continued to by the court hereinafter tried case all issues involving the kersting programs shall be resolved as if the petitioner s in this case is the same as the taxpayers in the tried case a decision shall be submitted in this case when the decision in the tried case is entered following entry of the decision in this case petitioner s consents to the assessment and collection of the deficiencies attributable to the adjustments formulated by reference to the tax court's opinion notwithstanding the restrictions contained in i r c sdollar_figure a the petitioner s in this case will testify or provide information in any case involving the same tax_shelter adjustments if subpoenaed and the petitioner s in this case consents to the disclosure of all tax returns and tax_return information for the purpose of respondent's discovering or submitting evidence in any case involving the same kersting shelter adjustments the parties agree to this stipulation of settlement piggyback agreements executed by kersting program participants after differed from those executed in in particular post-1985 piggyback agreements stated as follows stipulation of settlement for tax_shelter adjustments with respect to all adjustments in respondent's notice_of_deficiency relating to the kersting interest_deduction tax_shelter s the parties stipulate to the following terms of settlement the kersting interest_deduction tax_shelter adjustments shall be redetermined on the same basis that the same tax_shelter adjustments are resolved with respect to taxpayers trying the same shelter adjustments at the date session of the court in wailuku maui hawaii or such session as -- - these cases may be adjourned or continued to by the court hereinafter tried cask all issues involving the kersting interest_deduction tax_shelter s shall be resolved as if the petitioner s in this case is the same as the taxpayers in the tried case a decision shall be submitted in this case when the decision in the tried case becomes final under sec_7481 following entry of the decision in this case petitioner s consent to the assessment and collection of the deficiencies attributable to the adjustments formulated by reference to the tax court's opinion notwithstanding the restrictions contained in i r c sdollar_figure a the petitioner s in this case will testify or provide information in any case involving the same tax_shelter adjustments if subpoenaed and the petitioner s in this case consents to the disclosure of all tax returns and tax_return information for the purpose of respondent's discovering or submitting evidence in any case involving the same shelter adjustments if the court determines the sec_6621 d penalties are applicable in the test case controlling petitioner's s' case then the petitioner s concedes that sec_6621 is applicable to any underpayment_of_tax determined in their case s attributable to the kersting interest_deduction tax_shelter s if such underpayment exceeds dollar_figure in any one taxable_year with respect to adjustments in respondent's notice_of_deficiency relating to additions to the tax under sec_6653 the parties agree to the following a respondent concedes that the petitioner s are not liable for additions to tax under sec_6653 or sec_6653 or sec_6653 for any year prior to the taxable_year the parties agree to this stipulation of settlement in sum whereas paragraph of the piggyback agreements states that a decision will be entered in the piggyback case following entry of decision in the test cases paragraph of the post-1985 piggyback agreements states that a decision will be entered in the piggyback case once the decision in the test cases becomes final see gridley v commissioner tcmemo_1997_ unlike piggyback agreements post-1985 piggyback agreements state at paragraph that petitioners agree to be bound to the court's holding in the test cases respecting the applicability of increased interest under sec_6621 on any underpayment_of_tax of more than dollar_figure further while piggyback agreements make no reference to additions to tax post- piggyback agreements state at paragraph that petitioners are not liable for additions to tax for negligence for any year before the taxable_year despite this distinction respondent did not move for entry of decision---upon entry of decisions in the kersting test cases in early 1992--in any of the cases in which kersting petitioners had executed the version of the piggyback_agreement respondent has taken the position that no decisions should be entered in any of the piggyback cases until the decisions in the test cases become final cf 859_f2d_115 9th cir affg 86_tc_1319 although the record does not reveal why post-1985 piggyback agreements limit respondent's concession of additions to tax for negligence to taxable years before a plausible explanation for selecting as the line of demarcation would be that the tax_court had released its opinion in 78_tc_822 in date putting taxpayers on notice for and later taxable years that mr kersting's programs did not generate legitimate interest deductions when messrs mcwade and seery drafted the piggyback agreements mr seery did not consider the possibility that a test case might be settled ’ nontest case petitioners ronald l and mattie eh alverson docket no executed their piggyback_agreement in date nontest case petitioners anthony e and carol a eggers docket no john l and terry e huber docket no stanley c and sharon a titcomb docket no and richard b and donna g rogers docket no executed piggyback agreements in late date nontest case petitioners norman w and barbara l adair docket no executed their piggyback_agreement in date nontest case petitioners willis f mccomas ii and marie d mccomas docket no wesley armand and sherry lynn cacia baughman docket no joe a and joanne rinaldi docket no and norman a and irene cerasoli docket no did not execute piggyback agreements for their cases on these dockets cc mr seery's withdrawals as counsel during late and early and shortly before the maui session mr seery began to withdraw as counsel in the kersting cases in the circumstances described below a piggyback_agreement that binds the piggyback case to the outcome of the test case whether by litigation or settlement is not unprecedented see eg fisher v commissioner tcmemo_1994_434 the thompsons in the thompsons had retained samuel m huestis mr huestis to prepare an estate plan for them eventually the scope of mr huestis' representation was extended to include settlement of the thompsons' tax_liabilities and their dispute with mr kersting as described infra pp one result of that dispute was mr huestis' letter of date to mr seery notifying him that the thompsons were seeking substitute counsel and requesting the thompson files on date mr seery sent the thompson files to mr huestis and informed him that the thompsons were test case petitioners mr seery indicated that he was withdrawing as the thompsons' counsel in the tax_court on date mr huestis wrote to mr seery to express dissatisfaction with the sufficiency of the thompsons' files and to warn mr seery that his earlier representation of the thompsons while he was also apparently representing mr kersting could be viewed as a conflict of interest and lead to an action for professional negligence on date mr seery filed motions to withdraw as counsel in the thompsons' cases the court granted mr seery's motions in date mr seery had entered his appearance only in the thompson cases assigned docket nos and not docket no in the interim mr huestis assisted the thompsons in locating and interviewing mr decastro to serve as their counsel in the tax_court on date mr thompson and mr decastro's associate phillip hoskins executed a retainer agreement under which mr thompson agreed to pay mr decastro dollar_figure for his effort to negotiate a settlement of the thompson tax cases the agreement provided that the retainer fee was limited to settlement negotiations and did not include preparation for or representation at trial in early date mr decastro filed an entry of appearance in the thompson cases the test cases on date mr seery filed a motion to change the place of trial of the test cases from maui to honolulu mr seery asserted that a trial in maui would be inconvenient and a hardship to mr kersting who lived and operated a business in honolulu mr seery's motion included the statement that mr kersting is providing the financial support for the litigation of this and the related cases and the additional expense involved in transporting witnesses and staff to wailuku as well as paying for accommodations for the staff while in wailuku is a great financial burden to him on date the court issued an order denying mr seery's motion to change the place of trial in so doing mr huestis had initially referred the thompsons to a law firm loeb loeb in los angeles california the loeb firm declined to represent the thompsons because of the short time to prepare for the maui session and the incompleteness of the thompson files the court noted that the motion implies that mr seery represents not only petitioners but also henry kersting the promoter of the tax_shelters which are the subject of this litigation the court went on to observe that if mr seery were representing both mr kersting and petitioners the dual representation would constitute a conflict of interest the court attached to the order copies of several authorities concerning conflicts of interest including 85_tc_359 mr seery subsequently filed motions to withdraw as counsel in the kersting project cases both test cases and nontest cases citing concerns about a possible conflict of interest the court granted mr seery's motions by letter dated date mr kersting informed kersting program participants that judge goffe had inferred that mr seery might have a conflict of interest although mr kersting denied that he was represented by mr seery he stated that he and mr seery had decided that it would be prudent for mr seery to withdraw as counsel mr kersting further stated that substitute counsel had been retained to represent test case and nontest case petitioners alike d entries of appearance by chicoine and hallett following mr seery's withdrawal mr bradt recommended that mr kersting hire mr izen to serve as counsel for the test - - cases however mr kersting with his son-in-law an attorney roger moseley mr moseley contacted robert j chicoine mr chicoine and darrell d hallett mr hallett collectively chicoine and hallett to determine whether they would represent the test case petitioners at the maui session on date mr kersting sent mr hallett a letter describing the kersting programs shortly thereafter mr kersting interviewed mr hallett in hawaii on date chicoine and hallett reached an agreement with mr kersting to represent the test case petitioners other than the thompsons on date mr kersting wrote to kersting program participants informing them that mr seery had withdrawn as counsel and that chicoine and hallett had been retained at the same time either mr kersting or chicoine and hallett informed the test case petitioners that they would have to provide chicoine and hallett with written authorization to enter appearances in their cases although mr seery sent chicoine and hallett his files for the test cases most of the documents that mr seery had intended to use at trial remained in mr kersting's possession by letter dated date chicoine and hallett reminded mr kersting that they needed all documents in the possession of mr kersting and mr seery that pertained to the kersting programs in dispute in the tax_court mr bradt and mr izen had been law partners from to -- - by letter dated date chicoine and hallett outlined the conditions underlying their agreement with mr kersting to represent the test case petitioners in the tax_court chicoine and hallett's letter states in pertinent part our representation is conditioned upon the following however we will represent only the individuals selected as test cases and who request us to do so we are not representing or acting on behalf of any other taxpayers or litigants who have invested in various companies in which you are affiliated and who have stipulated to be bound by the outcome of the litigation or desire legal advice with respect to whether they should accept the internal revenue service's settlement proposal all parties understand and agree that under the circumstances the petitioners involved in the test cases who have expressly authorized us to represent them will be our clients and that we do not represent you individually although you have agreed with those petitioners that you will pay the legal fees to defer sic the costs of their defense we will discuss the fee arrangement with each of the petitioners in the test cases and their perception of any possible conflict of interest which we would require that they waive it is understood that there will be no restrictions on the advice which we may provide to our clients and after review of the relevant facts and documents we are free to propose such settlements as we may deem appropriate we need not proceed with trial in any situation if which we consider our position to be indefensible or frivolous in early date messrs chicoine and hallett filed entries of appearance as counsel in each of the test cases other than the thompson and cravens cases as discussed in greater detail infra pp at the time of mr seery's withdrawal from the cravens cases mr cravens and mr mcwade had agreed to a settlement of the cravens cases after reaching an agreement with mr mcwade mr cravens did not authorize chicoine and hallett to enter an appearance in his cases eb evidentiary issues after undertaking to represent the test case petitioners chicoine and hallett decided to challenge their deficiency notices on the ground that the search of mr kersting's office in date had been illegal chicoine and hallett thereupon filed motions for leave to file amendments to the petitions and lodged the amendments with the court the amendments included arguments that the materials seized by the internal_revenue_service during the search of mr kersting's office should be suppressed at trial of the test cases and that the burden_of_proof and burden of going forward with evidence should be shifted to respondent on date the court granted chicoine and hallett's motions for leave to file amendments to the petitions and subsequently directed respondent to file answers to the petitions as amended the maui session although the test cases were originally scheduled for trial at the maui session the trial was delayed by the need to use the maui session to receive testimony and evidence on the evidentiary issues raised by chicoine and hallett mr mcwade and henry e o'neill mr o'neill another trial attorney assigned to the honolulu district_counsel office appeared on behalf of respondent at the maui session mr decastro appeared at the maui session on behalf of the thompsons the cravenses did not appear at the maui session following the maui session the court ordered respondent and petitioners by may and date respectively to file opening and reply briefs addressing the evidentiary issues raised by chicoine and hallett on motions by the parties the court extended the dates for the filing of opening and reply briefs to june and date respectively dixon i opinion on date the court issued its dixon i opinion rejecting chicoine and hallett's evidentiary arguments specifically the court held that petitioners had failed to establish standing to contest the kersting search 90_tc_237 by order dated date the court set the test cases for trial in san diego california on date by order dated date the court granted mr izen's motion to reconsider and set the test cases for trial in honolulu hawaii on date v kersting disputes with program participants before the trial of the test cases mr kersting had disputes summarized below with the thompsons and the alexanders a the thompson sec_1 the bauspar program on date the thompsons purchased a condominium unit in wahiawa hawaii the wahiawa property from pacific universal corp not a kersting company on date the thompsons entered a kersting program known as bauspar--not one of the kersting programs in dispute at the trial of the test cases---- to effect the payoff of seller-provided_financing on the wahiawa property the thompsons executed a first mortgage and promissory note reflecting a loan from bauspar inc bauspar in the principal_amount of dollar_figure the thompsons agreed to repay the dollar_figure bauspar loan with interest pincite percent per year through monthly payments of principal and interest of dollar_figure for a 10-year period followed by a balloon payment of dollar_figure ' in conjunction with the bauspar loan the thompsons agreed to purchase dollar_figure worth of bauspar stock the thompsons borrowed dollar_figure to purchase the bauspar stock from another kersting company paragon investments inc paragon at an annual interest rate of percent the thompsons further agreed to participate ina savings program by depositing dollar_figure per month into an account with citizen's financial inc citizen's financial another kersting company on date the thompsons agreed to sell the wahiawa property to kevin and ada shea for dollar_figure by an agreement of st it appears that the thompsons actually made monthly payments of dollar_figure to bauspar sale under which the thompsons apparently took back a purchase_money_mortgage on the property the thompsons continued to participate in the bauspar program until when the sheas decided to sell the wahiawa property to a third party on date mr kersting sent mr thompson a schedule listing the interest payments that mr thompson had made during as follows payee amount bauspar inc dollar_figure paragon investments inc dollar_figure citizens financial inc dollar_figure upon sale of the wahiawa property by the sheas in bauspar received a check in the amount of dollar_figure in satisfaction of the principal_amount remaining due on the thompsons loan from bauspar deterioration of thompson kersting relationship while working on the thompsons' estate plan mr huestis asked mr kersting for an accounting of the thompsons' investments in kersting programs by letter dated date mr kersting responded by providing mr huestis a summary list of the kersting programs that the thompsons had participated in during and by letter dated date mr huestis informed mr kersting that the thompsons wished to terminate their participation in all kersting programs and obtain a complete accounting of their investments mr huestis also requested that all future communications -- - regarding the matter be directed to mr huestis rather than to the thompsons by letter dated date mr kersting complained to mr huestis about his assertive approach and said he would continue to communicate directly with the thompsons by letter dated date mr kersting wrote to mr thompson confirmed that he would terminate mr thompson's programs and inguired whether mr thompson still had any stock certificates issued in connection with his participation in kersting programs mr kersting's letter also states that mr thompson would incur tax_liability for capital_gains that would be realized upon the termination of his accounts in the kersting programs on date mr huestis again wrote to mr kersting stating that the thompsons were disappointed with mr kersting's failure to respond to their requests or to assist them with the tax problems arising from their participation in his programs by letter to the thompsons dated date mr kersting confirmed that he would liquidate their investments as discussed with mr thompson in a recent telephone conversation mr kersting requested that mr thompson endorse all relevant stock certificates and return them to mr kersting so that the proceeds from the sale of stock represented by such certificates could be used to retire mr thompson's debts to kersting companies by letter dated date mr kersting wrote to mr thompson and admitted that he was having difficulty reconciling mr thompson's bauspar account because earl lemond mr kersting's son-in-law and the manager of the bauspar program did not keep reliable records nonetheless mr kersting prepared an accounting of mr thompson's bauspar account indicating that mr thompson had paid dollar_figure under the program and had received nontaxable dividends of dollar_figure and federal tax and state_income_tax savings presumably from interest deductions of dollar_figure and dollar_figure respectively mr kersting further indicated that in light of mr thompson's apparent dissatisfaction he would waive the normal requirement that the bauspar program run for a 10-year period allow mr thompson to terminate the program prematurely and pay mr thompson dollar_figure reflecting years of equity build-up in the program on the basis of his accounting mr kersting concluded that mr thompson would realize a net gain of dollar_figure from the bauspar program mr kersting advised mr thompson to check his accounting carefully and that if necessary mr kersting would make adjustments in mr thompson's favor to avoid a legal dispute on date mr kersting wrote a second letter to mr thompson stating that the thompsons owed a total of dollar_figure to avalon acceptance corp aztec acceptance corp mahalo acceptance corp lombard acceptance corp and candace for interest due on leverage notes during and mr kersting's letter states in pertinent part -- - i will assume that you will take the position that you should not be paying interest on notes which produced deductions which you might not have used while this of course would not go well with a bank or credit_union they would charge you interest whether you use the deductions or not i am willing to make adjustments to your advantage to get that underway i suggest that you tell us which of the deductions were claimed by you in and to keep the spirit of accommodation alive and to remove all elements of dissatisfaction we are guite willing to lean over into your direction it has troubled me considerably that of all people you would be displeased with our services on date mr thompson wrote to mr kersting requesting a full accounting for his participation in the bauspar program mr thompson informed mr kersting that the property subject_to the bauspar mortgage had been sold mr thompson also said that he was reminding mr kersting that upon his retirement in he had asked to terminate his participation in the programs for which mr kersting was now seeking interest payments for leverage loans beginning in date mr thompson stopped making the dollar_figure monthly deposits to citizens financial as required under the bauspar program at the same time mr thompson ignored mr kersting's written requests to explain his failure to make the deposits further on date at the suggestion of mr huestis the thompsons retained john a chanin mr chanin an attorney practicing in honolulu to assist them in their dispute with mr kersting mr chanin assigned the matter to his associate keith y yamada mr yamada -- - on date mr yamada spoke with mr kersting by telephone and requested a detailed accounting of the amounts that the thompsons had paid to bauspar and citizen's financial as well as a status report on the promissory notes executed by the thompsons in favor of bauspar signet financial inc and paragon following the telephone call from mr yamada mr kersting called mr thompson during this conversation mr thompson reminded mr kersting that the wahiawa property had been sold mr kersting stated that he would provide mr chanin with copies of the documents relating to mr thompson's participation in the bauspar program as soon as mr thompson provided mr kersting with a written authorization to release them by letter dated date mr kersting notified the thompsons that he had turned their file over to mr moseley for collection and that he sensed that litigation was imminent mr kersting's letter states in pertinent part since the odds however are in favor of imminent litigation i consider it to be my obligation to point out to you the consequences the day after you have allowed your attorneys to file suit i will declare all notes which you have executed to our companies in default and begin collection proceedings we will make an effort to collect from you not only the dollar_figure of interest on promissory notes of which we have sent you billings several times we will also file suit to collect the principal of all notes which we hold the aggregate sum is well in excess of dollar_figure as you know i will also ask you to return to us the dollar_figure we advanced to you after the first savings debacle we will start collection proceedings on the dollar_figure -- - note which you executed in favor of federated finance company to facilitate the acquisition of your stock in first savings loan ass we will ask you to pay a pre-payment penalty on your mortgage on the house in wahiawa we will not arrange for you a capital_gain in your bauspar holdings inc stock which i had considered-- even though not due you because of premature withdrawal from the plan--and we will not render assistance in saving you capital_gains taxes on the re-capture of basis in your stock holdings we will not provide legal assistance free of cost to you any longer in us tax_court proceedings you will have to retain your own attorney to make an appearance for you on february in us tax_court by letter dated date mr kersting notified mr seery that he expected to be in litigation with the thompsons and directed mr seery not to render any services at our expense to the thompsons by letter dated date mr huestis notified mr moseley that he represented the thompsons in connection with their kersting transactions and the pending tax_court litigation mr huestis advised mr moseley to direct all future communications regarding the thompsons to mr chanin by letter dated date mr kersting again notified mr seery of his dispute with the thompsons and the likelihood of litigation mr kersting included a copy of mr huestis' date letter to mr moseley as previously mentioned this was around the time that mr seery began the process of withdrawing as counsel for the thompsons following mr huestis’ notification to mr seery that the thompsons were in the process of retaining substitute counsel mr kersting told mr seery that he considered it mandatory that the thompsons be removed as test case petitioners on date mr kersting again wrote to mr seery reminding him of the need to remove the thompsons from the list of test cases during this period mr thompson began talking with other kersting program participants about filing a class action lawsuit against mr kersting on date mr kersting wrote to bill witthorne a kersting program participant requesting help in dealing with mr thompson mr kersting's letter states in pertinent part yet i consider it important that someone would bring home to jack the dangers of the action he has in mind he has been hoodwinked by the attorneys out in california and i think he is blind to the ramifications can you think of anyone in california who is close to jack and willing to talk to him that same day mr kersting wrote to benness m richards another kersting program participant stating in pertinent part we have been unsuccessful over the last six months or so to convince jack that he will be better off with the legal representation provided by us neither has anyone be sic able to bring home to him that the irs does not make him a better deal than offered to all the other petitioners on date mr decastro and mr huestis informed mr thompson that mr kersting would not return the thompsons’ promissory notes mr decastro indicated that he wanted to discuss the possible involvement of his firm in bringing legal action against mr kersting on date mr thompson wrote a letter to other kersting program participants saying that mr kersting had deceived him in his letter mr thompson said that he had gone to mr kersting to reduce his tax_liabilities but that he now believed the cost to him would be great because the internal_revenue_service was challenging mr kersting's programs mr thompson suggested that the biggest worry for kersting program participants was mr kersting's ultimate weapon the promissory notes mr thompson enclosed a copy of a letter that he had received from mr kersting as an example of what the others might face mr thompson informed the other participants that although mr kersting had promised to cancel all promissory notes in exchange for the surrender of the kersting company stock that was purchased with the proceeds of the primary loan mr thompson had tried to surrender his kersting company stock but mr kersting had refused to cancel mr thompson's promissory notes mr thompson indicated that he no longer trusted mr kersting and that he had retained mr decastro by letter dated date mr yamada advised mr thompson that a lawsuit against mr kersting would have merit and that a class action lawsuit should be considered around this time mr decastro had proposed to file suit on behalf of the thompsons against mr kersting in federal district_court although the court's copy of mr thompson's date letter does not include a copy of a letter from mr kersting we assume that mr thompson circulated mr kersting's letter of date -- - on date mr huestis called mr decastro and learned that after mr kersting had obtained a copy of mr thompson's date letter mr moseley had written to mr decastro on behalf of mr kersting and proposed a settlement of the kersting thompson dispute during a later meeting that day with mr thompson mr huestis agreed to contact another lawyer in honolulu charles r kozak mr kozak to discuss whether mr kozak might represent the thompsons in a lawsuit against mr kersting on date mr huestis contacted mr kozak on behalf of the thompsons mr kozak informed mr huestis that he had represented two other kersting participants david l bigelow’ david l bigelow and patricia l bigelow had participated in the cat-fit program during the taxable years and in bigelow v commissioner t c summary docket no 3147-78s the court held that the bigelows were entitled to interest deductions that they had claimed under the cat-fit program partly on the basis of evidence that the bigelows had successfully sued a related kersting finance company in state court because the bigelows' case was tried under the small_tax_case procedure the case was not subject_to appeal and is not treated as precedent for any other case see sec_7463 b mr kozak had represented mr bigelow ina lawsuit against mr kersting for payment of the equity build-up in a mortgage funding program presumably bauspar following mr bigelow's termination of the program mr bigelow won the suit and collected damages according to mr kozak mr bigelow had prevailed by virtue of mr kersting's promise not to enforce notes that mr bigelow had signed in connection with his participation in other kersting programs mr bigelow used mr kersting's written promise that he would not enforce promissory notes to prevent mr kersting from asserting the principal on the notes as a defense or offset to mr bigelow's claim to the eguity buildup in the mortgage funding program and michael provan ’ and that he knew the kersting programs and on date how to locate mr kersting's assets mr huestis agreed to send a copy of the thompson file to mr kozak on the same date mr huestis notified mr yamada that the thompsons did not plan to retain the chanin firm to bring suit against mr kersting messrs bigelow provan and thompson all asked mr kozak to investigate the filing of a lawsuit against mr kersting on date mr kozak wrote to mr thompson and suggested that there was a good chance of obtaining a large judgment against mr kersting through a class action lawsuit but that collection of any such judgment would be uncertain in addition mr kozak's letter states in pertinent part as you know kersting is now embroiled with the irs on behalf of his clients i recently had a conference with ken mcwade local counsel for the irs he tells me the trial of these cases will be no sooner than late spring i suspect months is a more realistic date also mcwade stated he is sure kersting will be unable to show any purposive function of his corporations other than to avoid taxes several witnesses including yourself are available to mcwade to prove kersting never had any intention of enforcing the notes he had his clients execute also i am suspicious that kersting's representation that his mr kozak had represented mr provan when he had been sued as a director of first savings the representation ended with a settlement with the company that provided first savings' officers and directors liability insurance mr kozak did not represent mr provan in any_tax controversies with the internal_revenue_service related to the kersting programs as discussed in greater detail infra pp mr kozak and his wife susan k kozak had participated in one or more of the kersting programs that were the subject of this court's opinion in 78_tc_822 -- - companies are making loans leasing cars and factoring accounts in any meaningful business sense is without any merit further i believe we will find that kersting did not do many of the house keeping accounting and legal matters which needed to be done to qualify his schemes before the irs even if there was an arguable business_purpose position for his schemes under the tax code in my estimation those clients of kersting who continue to be represented by kersting's lawyers are headed towards a nightmare interest continues to mount on the taxes due by the time the pilots finally get a decision from the tax_court they will be in terrible financial condition of course they will still have to pay the tax since bankruptcy will not terminate their tax_liability those who are smart enough should disassociate themselves from kersting's lawyers now obtain their own counsel offer their testimony as part of their negotiations with the irs and buy out as cheap as they can now there is no evidence in the record that the thompsons have ever filed a lawsuit against mr kersting or that mr kersting has ever filed a lawsuit against the thompsons there is no documentation in the record to support mr thompson's statement to mr kersting in that in he had asked mr kersting to terminate mr thompson's participation in the kersting programs b the alexander dispute as previously mentioned mr alexander first met mr kersting in los angeles in the early 1960's in the mid- 1970's mr alexander lent over dollar_figure to mr kersting to assist him in the acquisition of cosmopolitan financial corp mr alexander's creditor's interest in cosmopolitan evolved into a stock interest in charter financial mr alexander also lent dollar_figure to mr kersting's subchapter_s leasing corporations in the 1970's in mr alexander a minority shareholder of first savings met with mr kersting to discuss the possible acquisition of the company mr alexander participated in the acquisition of first savings and added to his first savings stock holdings in the process mr alexander participated in certain kersting programs at issue in dixon ii during the taxable years through in mr alexander brought suit against mr kersting in hawaii state court seeking the repayment or return of approximately dollar_figure that mr alexander claimed he had lent to or invested with mr kersting mr kozak initially represented mr alexander in this litigation mr kersting and or his companies eventually filed counterclaims in excess of dollar_figure million against mr alexander mr moseley represented mr kersting in the alexander litigation in date mr alexander received a telephone call from internal_revenue_service special agents george scott and mike duncan who were interested in questioning mr alexander regarding mr kersting's various programs the record does not reflect whether mr alexander ever agreed to be questioned by the agents the alexander kersting litigation eventually was submitted to arbitration during a week-long proceeding in date during the arbitration proceeding mr kersting discovered that messrs alexander kozak and matsumoto had contacted mr mcwade to discuss whether the government would pay a finder's fee for information pertaining to mr kersting's programs mr alexander's discussions with mr mcwade on the subject of a finder's fee are discussed in greater detail infra pp in a letter dated date mr kersting brought his dispute with alexander to the attention of chicoine and hallett stating as follows dear darrell it have spent the better part of this week in arbitration hearings concerning a case whereby we are attempting to accomplish an offset of debt owed us by a mr denis alexander against certain obligations we have to him the matter has been going on for more than six years and has become sheer agony during the course of the proceedings however certain matters came to the surface which will become apparent to you as you will read the enclosed material the material will disclose a conspiracy between mcwade denis sic alexander an accountant by the name of gilbert matsumoto and an attorney by the name of charles kozak here are some short facts to illuminate the case denis sic alexander was a long-time friend going back more than years until we locked horns over the debt referred to above gilbert matsumoto is an accountant who was for years the tax preparer for our finance company in aiea federated finance company and for about to of our clients which we had referred to him he had given me an opinion with respect to the viability of the subchapter_s concept which we employed in the mid-70s for our leasing companies he in fact did the filing of subchapter_s gualification forms for us with the irs in fresno calif and did some of the tax returns i adapted the subchapter_s principles on the strength of his advise sic charles kozak is an attorney here in town who was at one time a shareholder in one of our subchapter_s leasing companies and also a participant in other programs he did some legal work for us in the mid-70s in chasing a dead-beat by the name of feliciano and he obtained judgement for us he became an adversary after he had made no lease payments on a car which we had leased to him which compelled us to repossess the car he was delinquent by more than one year he has stirret sic up trouble for me ever since these three characters now conspired with mcwade to initiate criminal proceedings again against me and as you will read already discussed among themselves how to divide the finders fee more precisely the judas ducats which they expected to receive from irs as we took alexanders sic testimony this week it became apparent to kozak that he had acted unethically and he read a statement into the records that he had advised his client alexander not to engage in reporting me to the irs in order to extract from me a settlement of his claims which of course is self-defeating since he was an active_participant in the scheme i have reason to believe that all of this led nowhere if even entrapment and subsequent raid on our premises did not yield the evidence for the cid characters to take me out of circulation the kozak alexander matsumoto mcwade conspiracy had no prospect of success more than a year has gone by since these rats tried to make money by setting me up for execution it will assume that this incident will become a piece of the mosaic which should be made known to the us tax_court judge in support of my contention that irs and it's sic representatives have conspired to ruin my business and inflict harm on me personally one way or another following the arbitration hearing mr moseley filed a complaint with the supreme court of the state of hawaii office of disciplinary counsel hodc accusing mr kozak of conflict of interest and of attempting to extort money from mr kersting ina civil suit on date mr kozak submitted a written response to the hodc in response to mr moseley's complaint mr kozak alleged that he had been offered inducements by the internal_revenue_service in exchange for his cooperation in an internal_revenue_service investigation of mr kersting suggested that hodc should contact mr mcwade denied that he used the threat of internal_revenue_service litigation against mr kersting and denied any conflict of interest on date mr kozak wrote another letter to hodc stating that the internal_revenue_service had agreed to pay mr kozak and mr alexander for their cooperation in an internal_revenue_service investigation of mr kersting at the evidentiary hearing in this proceeding mr kozak testified that his statements to hodc that the internal_revenue_service had agreed to pay him for cooperation in an investigation of mr kersting were false on date the arbitrator released his arbitration decision and award denying all claims and counterclaims between messrs alexander and kersting ’ the arbitrator's decision following the issuance of the arbitration decision the alexanders claimed a net_operating_loss nol on their tax_return in the amount of dollar_figure identified as amounts expended for the purpose of starting new businesses deemed to be unretrievable by the american arbitration association the alexanders later claimed an nol in the amount of dollar_figure on their tax_return and an nol carryforward of dollar_figure anda loss due to fraud in the amount of dollar_figure on their tax_return the alexanders' tax_return included the following statement the loss was dollar_figure dollar_figure was claimed on the returns dollar_figure was not claimed because continued turned largely on the lack of credibility of both parties the record does not reflect the outcome of mr kersting's complaint filed with hodc against mr kozak c collection actions in dixon ii the court described mr kersting's dunning letter to more than program participants and several lawsuits brought during the period in the names of kersting corporations against kersting program participants to collect amounts purportedly due on promissory notes see dixon ii t c m cch pincite7 t c m ria pincite- to to summarized below are the court's findings and conclusions in dixon ii regarding the collection lawsuits steve hane in a kersting company atlas funding commenced an action on a dollar_figure renewal primary note for a stock subscription plan against kersting program participant steve hane the court noted that the hane litigation was the only example in the record scontinued recovery was expected in the future in the assets on which the recovery was anticipated disappeared because the corporation was absorbed and ceased to exist upon examination of the alexanders' returns for and the commissioner disallowed the claimed nol's and fraud loss after the alexanders agreed to these adjustments the commissioner issued a notice_of_deficiency to the alexanders determining accuracy-related_penalties attributable in part to the disallowed losses in alexander v commissioner t c summary docket no 8948-95s the court sustained the commissioner's determinations of litigation on a primary note the court concluded that the evidence of the hane litigation was inconsequential because of the lack of any testimony about the matter and the fact that atlas funding dismissed the action voluntarily after obtaining a default judgment carl mott george vermef and robert peterson in dixon ii the court found that kersting corporations pursued collection lawsuits in on leverage loans against kersting program participants carl mott george vermef and robert peterson the court noted that while carl mott had been sued only for interest on leverage loans messrs vermef and peterson had been sued for both interest and principal on leverage loans the court found that there was no explanation in the record how messrs vermef and peterson could have owed principal on leverage loans that would be consistent with the way the kersting programs were intended to operate nor with the way that they apparently actually operated further the court found that the judgments entered against mr vermef were vacated after the parties agreed to settle the cases and that a default judgment entered against mr peterson later was set_aside on mr peterson's motion the court summarized its conclusions regarding collection activities and litigation as follows five kersting corporations commenced actions against carl mott based upon a year of unpaid interest on leverage notes but the principal amounts of the notes were not in issue the record is replete with copies of checks drawn on personal bank accounts other than liberty bank or hawaii national bank that petitioners used to pay interest on leverage notes respondent does not dispute that kersting insisted on these interest payments but maintains that to the extent they were made they must be characterized as fees to kersting for providing tax deductions consequently that carl mott allegedly failed to pay interest on leverage notes is of no significance to the substance of his or anybody else's leverage loans as illustrated by kersting's pay-or-else letter to over clients on date and his correspondence with the thompsons his overriding concern was to be compensated by means of leverage loan interest it was this amount that even he often referred to as a fee or a deductible cost of tax deductions in encouraging clients by means of the date letter to discharge the debt to which you are a party he sought only small amounts that could not have represented typical primary or leverage loans his letters to the thompsons indicate that he only threatened or pursued collection of principal obligations when the investor neglected or refused to pay leverage loan interest this rare occurrence which kersting did not testify he either intended or expected is not sufficient to transform any of petitioners' loans from kersting corporations into genuine recourse indebtedness dixon ii t c m cch pincite6 t c m ria pincite- to vi settlements a internal_revenue_service policy national_office position after a tax_shelter project is created and a project attorney and a project appeals officer are appointed an official project settlement offer is determined by the project appeals officer the project attorney and district_counsel the project attorney and project appeals officer review the strengths and weaknesses of the particular tax_shelter and evaluate the hazards_of_litigation to determine an appropriate project settlement offer upon determination of the project settlement offer the terms of the offer are reported to the tax_shelter branch in the national_office for dissemination to internal_revenue_service field offices particularly the examination and appeals functions throughout the country to ensure that similarly situated taxpayers are treated consistently once a tax_shelter project is assigned to a particular district_counsel office that office has the authority to settle any individual case in the project district_counsel generally is expected to adhere to the official project settlement offer nevertheless district_counsel has the authority in special circumstances to settle individual tax_shelter project cases on a basis different from the project settlement offer for example district_counsel could deny a project settlement offer to the shelter promoter or a participant who had helped to market the program in addition district_counsel might eliminate an addition_to_tax such as negligence because of the participant's lack of education or sophistication in financial matters district_counsel can alter or modify an official project settlement offer without prior approval of the national_office however district_counsel is required to notify the tax_shelter branch of any change or modification to the official project settlement offer in order to allow the tax_shelter branch to disseminate the revised offer to internal_revenue_service offices throughout the country the national_office did not maintain a policy prohibiting the settlement of a test case however the commissioner's practice of withdrawing project settlement offers once the project test cases have been set for trial would serve to bar settlements in test cases and nontest cases alike regional_counsel benjamin c sanchez mr sanchez served as regional_counsel for the western region during the period in question his view of district counsel's settlement authority in tax_shelter cases differed from the national_office view in mr sanchez' view district_counsel had authority to settle tax_shelter project cases only on the basis of the official project settlement offer mr sanchez believed that district_counsel was obliged to adhere strictly to the official project settlement offer because of the overriding need to ensure consistent treatment of tax_shelter project cases although mr sanchez acknowledged that district_counsel technically had authority to settle a tax_shelter project case on a basis different from the official project settlement offer mr sanchez believed that it would be improper to do so in his view disciplinary or other adverse career consequences might follow if district_counsel deviated from the official project settlement offer in settling a case of course district_counsel might be reluctant to settle a test case at a time that removal of the case from the test case array would require delay in the trial to allow the parties to select a replacement case mr sanchez expected that he would be informed by district_counsel of settlements in tax_shelter project cases that deviated from the official project settlement offer b official kersting project settlement offer --percent reduction of deficiency or out-of--pocket expenses between date and mid-1986 the terms of the official kersting project settlement offer were stated as follows you will be allowed your actual out-of-pocket expenses in essence the interest you actually paid to henry kersting on the prepayment loan or leverage loan which amount equals approximately of the determined deficiencies in most cases in addition if you reported capital_gain income from the kersting transactions or recaptured the difference between your adjusted_basis in the stock and your outstanding indebtedness then an appropriate adjustment will be made to reflect this fact in addition if you are involved in a leasing plan to the extent there are additional allowable sec_162 expenses which were not claimed on the return an appropriate allowance will be made for settlement purposes if you were involved in the uniform gift to minors act program referred to as kat-fit sic to the extent you can establish compliance with the clifford_trust rules then an appropriate allowance for the deductions will be made the government will concede the negligence penalties sec_6653 and sec_6653 as well as the sec_6621 interest the 7-percent reduction of the deficiency reflected a deduction equal to an average of the actual out-of-pocket expenses in approximately kersting project cases for this purpose the commissioner treated the interest_paid on kersting leverage loans as the out-of-pocket_expense from respondent's perspective the 7-percent settlement offer was equivalent to allowing a deduction for a theft_loss in the year of payment ’ under the 7-percent settlement offer the commissioner would concede the negligence addition_to_tax and increased interest imposed on tax-motivated transactions pursuant to sec_6621 concede an annual deduction under sec_162 or sec_212 to leasing program participants for expenses that exceeded the out-of-pocket adjustment concede the deficiency in full to participants in the cat-fit program who could provide information on how the funds paid to the minor child were used and establish that such use did not give rise to constructive receipt of income by the parents and make appropriate adjustments if the taxpayer had reported capital_gains upon the surrender of stock certificates to mr kersting the purpose of these concessions and adjustments was to provide similar treatment of all kersting program participants who wished to settle their cases cc deviations from official project settlement offer modified -percent settlement offer between april and date mr mcwade and mr seery conducted settlement negotiations that led mr mcwade to offer a settlement that deviated from the official project settlement respondent's position represented a concession insofar as the allowance as a deduction of a theft_loss of payments induced by misrepresentation is postponed until the year of discovery see sec_165 61_tc_354 affd 540_f2d_448 9th cir - jq - offer in one significant respect specifically by date mr mcwade and mr seery had agreed to modify the 7-percent settlement offer to incorporate a new feature they called the shelter burnout that would apply in cases involving more than taxable_year the shelter burnout feature grew out of mr seery's contention that mr kersting's programs could be viewed as a tax_deferral mechanism mr mcwade agreed with mr seery for settlement purposes to allow a shifting of the initial year's deficiency to a later year as a shelter burnout for example in a case involving taxable years the taxpayer's liability for statutory interest under sec_6601 was computed under the modified 7-percent settlement offer by treating the taxpayer's tax_liability for the earlier of the years as having been incurred on the due_date for payment of tax for the later year under this approach the total amount of the taxpayer's underlying tax deficiencies remained the same but the taxpayer's liability for interest on the deficiencies was reduced by the amount of such interest that otherwise would have accrued on the deficiency for the earlier year of the 2-year period variations of this approach were used in cases involving more than taxable years the modified 7-percent settlement offer negotiated by in dixon ii the court considered and rejected the argument that mr kersting's programs resulted in mere tax_deferral the court arrived at this conclusion through a detailed analysis of the cravenses' tax returns for and see dixon ii t c m cch pincite4 t c m ria pincite6 mr seery and mr mcwade provided that the commissioner would settle any additions to tax for fraud on a case-by-case basis by letter dated date mr seery informed kersting program participants of the terms of the modified percent settlement offer and suggested that they give serious consideration to the proposal mr mcwade informed mr seery that because the trial of the test cases had been set for date the modified 7-percent settlement offer would be withdrawn on date and that kersting program participants interested in accepting the settlement should contact mr mcwade by date in order to allow time to complete the necessary computations before the withdrawal of the offer on date mr kersting issued a letter to kersting program participants in which he characterized the modified 7-percent settlement offer as grossly inadequate messrs sims and mcwade did not notify the national_office regional_counsel or the appeals_office that they had incorporated the burnout feature in their offer to settle kersting project cases 20-percent settlement offer between september and date mr mcwade and mr sims began to offer 20-percent settlements that were based on the same general approach as their modified 7-percent settlement offer that included the burnout feature the 20-percent settlement approach originated in late in separate negotiations between mr sims and mr chicoine and between mr mcwade and mr decastro the enhanced 20-percent settlement offer reflected the perceptions of messrs sims and mcwade that the evidentiary issues raised by chicoine and hallett increased respondent's risks of litigation the 20-percent settlement offer was not disseminated in writing by either mr sims or mr mcwade the existence of the 20-percent settlement offer became known if at all through a combination of mr kersting's letters to program participants and calls that mr mcwade received from kersting program participants messrs sims and mcwade did not request approval from or otherwise inform the national_office regional_counsel or the appeals_office before making the 20-percent settlement offer following the date maui session the honolulu appeals_office once again began to offer kersting program participants a deduction for their cash out-of-pocket expenses or if substantiation was not available a reduction of the deficiency by percent with a waiver of the additions under sec_6653 and the honolulu appeals_office did not learn that mr mcwade had negotiated 20-percent settlement offers until mid-1988 following issuance of the court's opinion in dixon i at that time the honolulu appeals_office determined not to extend such offers because it saw no reason to deviate from the official 7-percent project settlement offer - - negotiations for 50-percent settlement offer in date messrs sims and chicoine continued their efforts to negotiate a settlement of the kersting project cases initially their discussions concerned a higher percentage settlement if mr kersting would agree to quit the tax_shelter business they eventually abandoned their discussions to link the settlement offer with mr kersting's future conduct by letter dated date mr chicoine notified mr kersting that he believed he had arrived at an agreement with mr sims to settle all the kersting cases docketed in the tax_court by allowing percent of the claimed interest deductions mr chicoine's letter further states that chicoine and hallett would agree to represent kersting program participants desiring to settle their cases on these terms for a flat fee of dollar_figure per case on date mr kersting wrote a letter to program participants stating that a 50-percent settlement had been negotiated mr kersting recommended that the 50-percent settlement be accepted he included with his letter a form for program participants to use to authorize chicoine and hallett to represent them for purposes of settlement as a result of mr kersting's letter approximately kersting program participants contacted chicoine and hallett seeking representation - - in the meantime mr sims consulted barbara leonard deputy regional_counsel for the western region she directed him to terminate negotiations based upon a 50-percent settlement upon learning of mr kersting's letter mr decastro called mr chicoine to inquire about the terms of the purported percent settlement mr decastro stated that the terms of the purported settlement were better than the terms he had received for his clients and that he intended to attempt to obtain the same terms for his clients during his conversation with mr chicoine mr decastro threatened to make trouble for mr chicoine unless he referred clients residing in california to mr decastro for further representation mr chicoine flatly rejected mr decastro's proposal following the release of mr kersting's date letter mr sims received numerous telephone calls from kersting program participants and attorneys seeking to accept the percent settlement following his conversation with mr chicoine mr decastro called mr sims to express concern that mr chicoine's clients might obtain more favorable settlements than the settlements offered to mr decastro's clients by letter to mr chicoine dated date during the week immediately preceding the maui session mr sims denied that he had agreed to a 50-percent settlement of the kersting project cases mr sims' letter states in pertinent part i have not settled any of the kersting cases with you the government has not made any new blanket offer to settle these cases other than our old offer nor has the government made any offer to wholly or partially concede any of the issues presented by these cases to the extent that you may disagree with this statement any such offer of concession that you believe has been made by me or any other government_official is hereby withdrawn we do not have a workable basis for settlement of any case or any group of cases if you should attempt to represent to the court that you have sucha basis either in order to obtain a continuance of the trials in this matter or to attempt to force the government into unagreed-to settlements or concessions i_will dispute this firmly before the start of the maui session judge goffe held a chambers conference with messrs chicoine hallett sims mcwade o'neill and decastro although mr chicoine told judge goffe that the parties had reached a basis of settlement mr sims denied that there was a settlement mr sims said that he had pulled the plug on a proposed 50-percent settlement because mr kersting had interfered with the negotiations revival of 20-percent settlement offer during spring mr chicoine continued to explore with mr mcwade the possibility of a global_settlement by letter dated date mr chicoine provided kersting program participants with a detailed status report addressing developments at the maui session as well as settlement negotiations mr chicoine's letter also stated that the firm's representation of nontest case taxpayers was not intended to extend to general representation in all matters but was limited to the acceptance of an internal_revenue_service settlement offer on date mr chicoine wrote to mr kersting and confirmed that he would be meeting mr mcwade in hawaii the following week to discuss the possible settlement of six cases mr chicoine warned mr kersting not to address the subject of the status of settlement negotiations in his letters to kersting program participants inasmuch as his comments could be detrimental to such negotiations on or about date mr chicoine informed mr kersting that he would recommend that kersting program participants accept a 20-percent settlement offer by letter dated date mr kersting provided mr hallett with information pertaining to a purported 30-percent settlement negotiated by mr decastro on behalf of benness m and jane richards mr kersting stated that he was attempting to obtain information respecting additional settlements negotiated by mr decastro between date and date mr kersting wrote no fewer than seven letters to chicoine and hallett strongly objecting to their communication of a 20-percent settlement offer to kersting program participants in his ‘1 in richards v commissioner tcmemo_1997_149 supplemented by tcmemo_1997_299 affd without published opinion 165_f3d_917 9th cir we observed that the settlement may have been detrimental to mr and mrs richards insofar as the original deficiency had been computed using an excessive tax_rate percent and may have been based in part upon the disallowance of legitimate non-kersting interest deductions see supra p date letter mr kersting objected to chicoine and hallett's recommendation of a 20-percent settlement in pertinent part as follows as i have done several times now i ask you again not to communicate to anyone of my friends a prospect of a settlement the flop has left a dollar_figure to dollar_figure scar with us it was a lesson i will take with me to the other side i trust that you have reconsidered by now your position in the matter and that you will not go into an adverse stance to me and my enterprises i assure you that the jolt of april 27th has not worn off yet on date mr kersting forwarded to mr chicoine a letter that he had received from mr decastro pertaining to a settlement that mr decastro purportedly negotiated on behalf of boyd s and jeannette f proctor by letter dated date mr chicoine responded to mr kersting stating that he was satisfied that the proctors did not receive a settlement in excess of percent as mr kersting had suggested because the figures in question did not include the proctors' liability for statutory interest mr chicoine concluded that the settlement was in the range of a 14-percent reduction of the proctors' deficiency on date mr kersting sent mr hallett a letter which states in pertinent part here i asked you about a year ago to defend my friends here i had high hopes and reasonable expectation that you would work with us that we would work on consensus and to the common benefit of my friends and here i find that you not only do not care to do that you are actually moving into an adversary position and this after i have paid you an enormous amount of legal fees and after i have disciplined myself over and over again to keep my temper as i -- - observe a widening rift between the attorneys who are supposed to work for us and who are instead looking after their strangly sic perceived protection from liability my interest in these proceedings and what i consider to be the best interest of my friends is arrogantly overlooked and we are if your scheme of things would prevail relegated to onlookers to a spectacle for which we are compelled to pay but in which we are not allowed to take part it is simply absurd on date mr kersting issued a letter encouraging nontest case kersting program participants who had paid dollar_figure to chicoine and hallett for representation in the settlement process to recall your funds by letter dated date mr chicoine notified the test case petitioners represented by his firm that mr mcwade was offering a 20-percent settlement mr chicoine's letter states in pertinent part mr mcwade has stated that you may settle your case along the grounds set forth above since you are a test case however you will not be permitted to withdraw if you wish to enter into the settlement proposed accordingly we would enter into an agreement with mr mcwade that regardless of the outcome of the trial you would be allowed the settlement thus if the case were lost in its entirety your tax_deficiency would be calculated in accordance with the settlement by letter dated date mr hallett informed mr kersting that chicoine and hallett were seeking an opinion from an expert on legal ethics whether it would be appropriate for the firm to accept new clients seeking to settle kersting project cases however mr hallett stated that the firm would continue to inform its existing clients regarding the status of settlement discussions -- - by letter dated date mr chicoine sent mr kersting copies of proposed stipulated decisions reflecting settlements that mr chicoine had negotiated with mr mcwade in three kersting cases mr chicoine stated that chicoine and hallett were obliged to inform all kersting program participants who had retained his firm that mr mcwade was continuing to offer settlements despite mr kersting's misrepresentations in his letters to kersting program participants that no settlement was being offered by letter dated date john a strait associate professor of law at the university of puget sound school of law professor strait responded to chicoine and hallett's request for an expert opinion regarding their ethical obligations as counsel in the kersting project professor strait advised chicoine and hallett that the firm did not have an attorney client relationship with or owe attorney client duties to mr kersting but that chicoine and hallett did have an attorney client relationship with the test case petitioners as well as the nontest case kersting program participants who had sent chicoine and hallett the dollar_figure retainer and authorization forms concerning the nontest case clients professor strait concluded that chicoine and hallett were obliged to evaluate settlement proposals and to transmit to them your recommendation mr chicoine's letter identified the taxpayers as muller lipsky and mellows the record does not reflect the terms of the settlements in these cases with the explanation of what the options might be as to the desirability of accepting any settlement proposal on date mr kersting wrote to mr hallett stating in pertinent part i take it from our phone conversation yesterday that you are intent now to trigger the melt-down on me and our corporations with which you have threatened me now for months and if i have absorbed all this correctly you will do this mainly out of concern that some of my friends might sue you at some time down the line if you do not advise them of a settlement which you perceive to be available the bitter irony of all this is that there was only a remote possibility that anyone of my friends would sue you if you go through with your threat to cause a run on us you will have the certainty that there will be litigation it will be hell after this on date mr kersting wrote a letter to kersting program participants warning them that chicoine and hallett soon would circulate the details of a 20-percent settlement offer mr kersting urged kersting program participants not to hire chicoine and hallett for purposes of settlement and instead to await the court's decision regarding the evidentiary issues raised by chicoine and hallett on behalf of the test cases during this period mr kersting threatened to sue chicoine and hallett if they reported the settlement offer on date mr chicoine issued two letters one addressed to the firm's clients and one addressed to kersting program participants who had contacted chicoine and hallett regarding representation these letters served as status reports on the tax_court case and settlement negotiations mr chicoine reported that mr mcwade had offered to settle docketed tax_court cases in accordance with the previously described 20-percent settlement offer recommended that program participants seriously consider the settlement and suggested that those who desired to settle on these terms should contact chicoine and hallett on date mr kersting wrote to chicoine and hallett stating in pertinent part i hereby revoke your appointment as counsel for the test cases on date mr chicoine wrote to mr mcwade seeking a 20-percent settlement on behalf of test case petitioners terry d and gloria k owens mr chicoine's letter states in pertinent part mr owens understands that not all cases will settle and you wish to proceed to trial with some test cases it is hoped that under the circumstances he may be withdrawn as a test case if this is not possible he still wishes to settle the case and enter into an agreement which will permit him to settle the case regardless of the outcome of the trial mr and mrs owens subsequently decided that they would not continue efforts to settle their case in early date chicoine and hallett began receiving requests from kersting program participants for return of the dollar_figure retainer fee although chicoine and hallett returned the full amount of the fee to all those who requested it they were informed that they might be billed for a minimal amount reflecting the firm's costs associated with the opening of files and issuance of status reports --- - on date mr kersting issued a letter to program participants characterizing chicoine and hallett as scoundrels and stating that he had fired them and retained mr izen to represent the test cases excluding the thompsons and the cravenses by letter dated date mr chicoine notified kersting program participants that the court had ruled in the government's favor in dixon i he restated his support for the 20-percent settlement offer described in his date letter and revealed that because of a disagreement with mr kersting chicoine and hallett would withdraw as counsel for the test cases mr kersting later carried out his threat to sue chicoine and hallett for legal malpractice mr izen served as an expert witness for mr kersting in his lawsuit against chicoine and hallett by letter dated date mr mcwade notified mr decastro that after date respondent would no coincidentally on date mr decastro wrote a letter to a client james losey expressing similar sentiments in favor of settlement of the kersting cases after outlining the deadlines that mr mcwade had set for the acceptance of outstanding settlement offers mr decastro's letter states in pertinent part there is now an urgent need for your friends and acquaintances to consult their legal counsel and seriously consider settling their case with the irs the evidence continues to build against the taxpayers in these cases and despite mr kersting's assurances we feel the trial will be won by the irs the result would be very serious for the taxpayers - -- longer consider settlements other than on the basis of allowing out-of-pocket expenses and that out-of-pocket settlements would no longer be available after date by memorandum dated date the acting chief of the tax_shelter branch notified the assistant_commissioner for examination with copies to the director of the appeals_office mr mcwade and several national_office executives that because the kersting test cases had been set for trial in date the kersting project settlement offer would be withdrawn effective date d the thompson settlement initial thompson settlement agreement in early date mr mcwade and mr decastro discussed settlement of the cases of a number of mr decastro's clients including the thompsons mr sims was aware of the mcwade-decastro discussions when he also met with mr decastro in date at the honolulu district_counsel office and generally discussed with mr decastro settlement arrangements for the thompson cases on date mr mcwade mailed a letter to mr decastro enclosing proposed decision documents for the thompsons as well as several other taxpayers with cases before the court mr mcwade's letter states in pertinent part dear mr decastro enclosed herewith are the decision documents as per our conference in the above-captioned cases please sign the original and one copy of the decision document in the space provided and return them to - - this office for signing and filing with the court the remaining copy is for your records as previously indicated the decision documents in john r and maydee thompson will not be filed with the court until the decision becomes final in the test cases in the interim the thompsons can make an advance_payment as discussed at our conference and stop the accrual of any additional liability for interest in response on date mr decastro executed three separate decision documents on behalf of the thompsons agreeing to the following deficiencies year deficiency additions to tax ---- ---- dollar_figure ---- big_number ---- the date settlements that mr mcwade extended to mr decastro's clients differed from the 7-percent official kersting project settlement offer used by respondent's appeals_office in particular the thompson settlement included the burnout feature and was based on a reduction of the deficiencies that respondent had determined against the thompsons of approximately percent as follows year adjustment deficiency settlement reduction dollar_figure dollar_figure ---- big_number big_number dollar_figure total big_number big_number dollar_figure big_number all years total big_number big_number the adjustments for each year consisted solely of the disallowance of deductions that the thompsons had claimed with respect to kersting programs on date mr thompson sent a letter to mr mcwade enclosing checks for dollar_figure and dollar_figure that were intended as payments of interest on the thompsons' tax_liabilities for the taxable years and respectively first revision of thompson settlement on date mr huestis sent a letter to mr decastro stating that mr thompson did not understand the terms of his settlement on date mr decastro responded to mr huestis as follows dear sam thanks for your letter of date indicating questions which jack thompson has regarding the proposed settlement i will respond in the order of your questions the only years in dispute are and for each year the amounts claimed due by the i r s by category are total_tax deficiency dollar_figure dollar_figure dollar_figure dollar_figure penalty big_number big_number big_number interest big_number big_number big_number big_number big_number big_number big_number big_number by the terms of the proposed settlement the following amounts are due to be paid_by jack many kersting program participants like the thompsons made interest payments on or immediately before date in order take advantage of the full deductibility of interest in the deductibility of payments of personal_interest was subject_to phase-out for taxable years beginning after date pursuant to tra sec_511 100_stat_2246 -- - total_tax deficiency dollar_figure dollar_figure dollar_figure interest q big_number big_number big_number big_number big_number big_number as you can see this amounts to a substantial reduction in tax_liabilities jack correctly understands that his recent payment of dollar_figure was entirely applied to interest the irs is willing to settle with jack only on the basis that his test case remains active the terms are not contingent upon any specific testimony or degree of cooperation and will be filed upon completion of the test case jack need only testify at the trial and is only technically a defendant unless some dramatic changes in schedule occur there will be no depositions essentially jack need only testify be protected from kersting and does not need to prepare a full-blown defense as indicated the irs insists upon jack continuing as a test case defendant for its own purposes that is presently a condition of the settlement in addition we simply do not trust kersting to act in accordance with his promises and staying in the case appears to be wise insurance to obtain cancellation of the notes etc i enclose a copy of a letter we have sent to kersting's attorney regarding the notes issue for your information if we are unable to obtain a cancellation of notes and recovery_of funds invested for jack through negotiation we will certainly look to retain john chanin or other local counsel for that purpose on date mr huestis reviewed mr decastro's letter with mr thompson and was satisfied that mr thompson understood the status of his case on date following the maui session mr mcwade sent mr decastro a revised decision for docket no reducing the thompsons' tax_deficiency for from dollar_figure to -- - dollar_figure mr sims reviewed and approved mr mcwade's letter to mr decastro although the record contains no explanation for this revision of the thompson settlement the revision effectively increased the thompson settlement from percent to approximately percent on date mr decastro sent mr thompson a letter informing him that the internal_revenue_service had reduced his tax_liability for by approximately dollar_figure mr decastro also informed mr thompson that this reduction would also save him approximately dollar_figure in interest on date the court granted respondent's motion to withdraw stipulation of settlement for tax_shelter adjustments in the thompson cases at docket nos and mr mcwade filed the motions on the stated ground that because the thompsons had been designated as test cases it was inappropriate for the thompson piggyback agreements to remain in effect mr mcwade's motions stated that mr decastro did not object to the granting of the motions because messrs mcwade and decastro had previously agreed to settle the thompson cases the above-referenced motion is the first instance in which the court was misled by the failure of counsel who were in the know to disclose that the thompson cases had been settled the thompsons had not signed a piggyback_agreement for their case at docket no the only other test case petitioners who had signed piggyback agreements were the dixons in their case at docket no and mr rina in his case at docket no all the piggyback agreements signed by test case petitioners had been signed in date and were in the form of the agreement set forth supra pp - - on date mr decastro sent a dollar_figure cashier's check in partial payment of the total amount due to the internal_revenue_service center in fresno california on behalf of the thompsons the remittance was made with respect to the thompsons' three docketed cases and included a request that the matter be referred to a problems resolution officer so that we can determine the balance due and conclude this matter on date the commissioner transferred dollar_figure of the dollar_figure payment to the thompsons account for and applied the dollar_figure balance to the thompsons' account for as of date the thompsons had paid a total of dollar_figure towards their tax_liabilities tax and interest for the taxable years and on date mr decastro wrote to mr mcwade transmitting a notice of overdue tax received by the thompsons with respect to their income_tax_liability mr decastro asked mr mcwade to contact him regarding the notice and to send him copies of the decisions entered in this matter on date mr mcwade sent mr decastro copies of proposed decision documents for the thompson cases mr mcwade informed mr decastro that per our understanding since the thompsons are the record does not reflect the basis for the commissioner's transfer of dollar_figure of the payment to the thompsons' account for because the tax_year had not even started on the date of the transfer there can be no reasonable explanation for the transfer perhaps it was a typographical error and was intended to refer to the taxable_year which mr huestis had settled on the thompsons' behalf involved as a test case the documents are being held in our files and will be signed and filed with the court when the test case litigation has been completed the revised decision documents prepared by mr mcwade set forth the thompsons tax_liabilities as follows year deficiency additions to tax ---- ---- dollar_figure ---- big_number ---- on date mr decastro sent copies of the proposed decision documents to the thompsons second revision of thompson settlement before the trial of the test cases mr decastro informed mr mcwade that the thompsons were having financial difficulties and that he did not think that it was fair to require the thompsons to remain as test case petitioners mr decastro expressed concern to mr mcwade about the amount of legal fees the thompsons would incur as test case petitioners and informed mr mcwade that he would attempt to have the thompsons removed from the list of test cases mr mcwade told mr decastro that he did not want the thompsons to be removed as test case petitioners because he did not want to change the test cases so close to trial mr decastro thought that mr mcwade's desire to retain the thompsons on the list of test cases was caused by administrative or technical concerns mr decastro and mr mcwade resolved their respective concerns by further modifying the thompson settlement in particular mr mcwade agreed to reduce the thompsons' deficiencies in an amount sufficient to compensate them for the cost of having an attorney represent them at the trial of the test cases mr decastro estimated that his legal fees for representing the thompsons at the trial of the test cases would be approximately dollar_figure under the revised settlement agreement the thompsons' tax deficiencies were reduced to the following year deficiency additions to tax ---- --- dollar_figure --- big_number --- by reason of the thompsons' having previously remitted dollar_figure to the internal_revenue_service for the taxable years and mr decastro and mr mcwade calculated that the above- described reductions of the thompsons deficiencies would generate refunds of tax and interest to the thompsons of approximately dollar_figure mr decastro and mr mcwade understood that the refunds generated by the reduced deficiencies would be used for the purpose of paying the thompsons' attorney's_fees to mr decastro although mr mcwade and mr decastro agreed to revise the thompson settlement in this manner before the trial of the test cases the first written confirmation of their agreement appears after the trial in the form of an date memorandum from mr mcwade to tom stevens mr stevens chief of special procedures in the collection_division of the honolulu district director's office requesting that the latter process a refund to the thompsons in the amount of dollar_figure ’ br the cravens settlement by letter dated date mr seery informed mr cravens of the terms of the modified 7-percent settlement offer on date mr mcwade disseminated the modified 7-percent settlement offer by form letter mailed to all known kersting program participants including the cravenses considering the nature and purpose of the form letter it appears that issuance of the letter to the cravenses who had already been designated test case petitioners was inadvertent on date mr cravens wrote to mr seery asking him to explain how the proposed settlement offer affected him and to give him a recommendation by letter dated date mr seery advised mr cravens to consult a tax preparer or accountant because the offer was complicated in its application to his case mr seery also noted that mr cravens could take advantage of the unlimited deduction for personal_interest in effect for by paying the liability in full in whether or not he settled his case the full text of mr mcwade's memorandum is set forth infra p mr mcwade's letter included a statement that the modified 7-percent settlement offer would be withdrawn on date see supra note regarding the thompsons' interest payment on date mr cravens again wrote to mr seery with questions about the settlement offer in the letter mr cravens informed mr seery that he had paid a cash bond against the deficiency for and felt in good shape for that year mr cravens then asked whether respondent's determination to include a dividend in his income for would be eliminated to reduce the deficiency for that year if so mr cravens indicated that he would pay the amount that would be due and not take the gamble on the courts since the amount due would be catastrophic if he lost in closing mr cravens offered to pay mr seery for the extra effort on his case and reminded him that the deadline for accepting the settlement offer was drawing near as previously mentioned mr seery began to withdraw as counsel for test case petitioners following the court's date order indicating that mr seery might have a conflict of interest sometime after receiving mr mcwade's date letter mr cravens contacted mr mcwade by telephone with the intent of settling his case mr cravens took notes of his conversation with mr mcwade which indicate that they discussed eliminating the dividend adjustment for eliminating all penalties for both and backing out the tax already paid with respect to the capital_gains that the cravenses had reported for and eliminating statutory interest for mr mcwade told mr cravens that he would call him back with figures reflecting the amount due for the settlement mr mcwade called mr cravens back on date on date mr cravens wrote to mr mcwade confirming the terms of his settlement as follows dear ken as per our telephone conversation i am enclosing a check for dollar_figure according to the amount we agreed on via telephone the figures break down like this deficiency for and dollar_figure less cash bond dollar_figure total dollar_figure plu sec_1 interest dollar_figure total due dollar_figure i wish to thank you for being so agreeable and assisting me in settling this matter mr cravens' payment of dollar_figure on date was processed on date pursuant to a payment posting voucher bearing mr mcwade's initials the payment posting voucher provided for the application of the funds as follows year advance_payment designated interest dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure mr cravens believed his settlement assured that he could neither win nor lose at the trial of the test cases at the time that he entered into his settlement mr cravens was not aware that mr mcwade intended to allow the cravenses the better of the above-described settlement or the outcome based upon the court's opinion following the trial of the test cases although mr cravens intended to accept the modified percent settlement offer the cravenses' settlement was less favorable to them than the modified 7-percent settlement offer in particular the cravenses' correct_tax liabilities for and were dollar_figure and dollar_figure respectively for a total of dollar_figure thus the cravens settlement in the amount of dollar_figure represents a reduction of approximately percent of the correct amount of the cravenses' deficiencies in addition the cravens settlement was not structured to include the burnout feature at the time that mr cravens settled his cases messrs sims and mcwade were offering 20-percent settlements with the burnout feature to mr decastro's clients and chicoine and hallett's clients mr mcwade was aware that mr cravens was a test case when he spoke to mr cravens about settling his cases mr mcwade told mr cravens that the cravenses would have to continue as test case petitioners as a condition of the settlement mr mcwade did not tell mr cravens to cooperate with the government in the trial of the test cases or to keep his settlement a secret mr mcwade did not tell mr cravens that he had to settle so-called open years nor did mr mcwade examine the dollar_figure figure for is consistent with the deficiency_notice issued to the cravenses for that year the dollar_figure figure for represents the cravenses' correct_tax liability after eliminating the dividend adjustment set forth in the notice_of_deficiency for and backing out the tax on the capital_gain that the cravenses had reported on their tax_return mr cravens' returns for years still open under the applicable statute_of_limitations to determine whether he had claimed kersting deductions for years not before the tax_court mr mcwade initially told mr cravens that his settlement assured that the cravenses could not win or lose in the trial of the test cases mr mcwade also told mr cravens that by reason of the settlement the cravenses did not need an attorney mr cravens therefore concluded that he no longer needed legal representation when mr cravens asked mr mcwade why he had to remain a test case despite his settlement mr mcwade responded that to remove the cravenses from the group of test cases would cause a delay in the trial of the test cases while a replacement test case was selected after mr seery's withdrawal from their cases the cravenses did not retain new counsel when mr kersting asked mr cravens why the cravenses had failed to authorize chicoine and hallett to represent them mr cravens informed mr kersting that he had settled his cases on date within month before the trial of the test cases which began date mr mcwade forwarded to the cravenses proposed decision documents fixing their tax_liabilities for and to be signed and returned to mr mcwade the proposed decision documents provided as follows year deficiency additions to tax dollar_figure ---- dollar_figure ---- the dollar_figure figure for represents a 20-percent reduction of the dollar_figure deficiency that respondent determined against the cravenses for that year however the derivation of the dollar_figure figure for is not known it exceeded the correct deficiency of dollar_figure for including adjustments eliminating both the capital_gains that the cravenses reported for that year and respondent's alternative determination that the cravenses failed to report dividends_paid to them by candace the sum of the two figures dollar_figure is equal to the total_tax deficiency messrs cravens and mcwade had previously agreed to as shown by mr cravens' letter of date to mr mcwade mr sims approved mr mcwade's decision to forward decision documents to the cravenses for their signature month before trial of the test cases believing that the cravenses had accepted the 20-percent settlement offer when mr cravens testified at the trial of the test cases mr sims continued to believe that mr cravens was entitled to the 20-percent settlement on date the cravenses signed the decision documents and returned them to mr mcwade when mr cravens appeared at the trial of the test cases he was surprised and suspicious when mr mcwade informed him that he would be entitled to the better of his settlement or the tax court's decision in the test cases f the alexander understanding on date mr alexander wrote to mr matsumoto suggesting that they might blow the whistle on mr kersting mr alexander's letter displays animosity and resentment against mr kersting arising out of their unresolved dispute which had not yet been submitted to arbitration shortly after writing to mr matsumoto mr alexander listened in on a telephone conference call between mr mcwade and mr matsumoto as confirmed in a subseguent letter that mr alexander wrote to mr kozak mr alexander's letter to mr kozak dated date states dear chuck i just had a long phone conversation with gilbert matsumoto relative to blowing the whistle on you know who during this long phone call gilbert patched me in to his phone while he called mcwade the attorney at the irs i must say gilbert's phone mechanism works very well i heard every word mcwade said and he did not know i was on the line gilbert instructed me not to say anything after the conversation with mcwade gilbert agreed to call you and fill you in on the latest information mcwade will be now talking to myron chang the irs attorney on the criminal investigation side of the irs mcwade also said to go ahead with the affidavits and then we can discuss with himself and with myron chang what the next step will be in the conversation with mcwade gilbert also discussed the amount of finder's fee and method of payment to the person s supplying the information it was very clear to me that the fees are negotiable and that they could be on the amount assessed or the amount collected this is also negotiable and from their eagerness to get you know who i believe the fees could be sizeable my suggestion to gilbert was to go ahead with you and draft the affidavits at least yours and mine and we you gilbert and me would review the affidavits before sitting down with mcwade and myron chang the conversation with mcwade ended with him saying he would get back to gilbert after another meeting with chang however we should go ahead with drafting the affidavits chuck as gilbert may have told you this means blowing the whistle on of you know who's sic clients or of which are gilbert's clients as you and i discussed when the nazi knows that of his client's sic are going to be clobbered and that he will have the criminal_investigation_division of the irs coming down on him i think he will be inclined to pay me my money in the weeks that followed messrs alexander and kozak prepared draft affidavits for submission to mr mcwade on date mr alexander sent copies of his draft affidavit to messrs matsumoto and kozak by overnight mail on date messrs alexander matsumoto and kozak held a conference call regarding the affidavits ina letter to messrs kozak and matsumoto dated date mr alexander stated as follows dear chuck gilbert following our conference call of yesterday august 15th i am submitting the following for both of your considerations i suggest that we submit to the irs affidavits in draft form only it against my better judgment to submit executed and notarized affidavits without having some idea what the irs will do and what they will pay they can make their determination s and eat up days based on drafts or i should say final drafts we can agree verbally to execute the final drafts when they tell us exactly what else they want and what they will do for us with executed affidavits we would leave ourselves open to the following a they could investigate and audit all our past tax returns b they could refuse immunity c they could claim alexander was an associate conspirator with kersting d they could claim alexander was in violation of irs regulations by not turning kersting in years ago e they could claim alexander knew the notes were a sham tax_avoidance evasion scheme early on and under irs regulations alexander was obligated to report this to irs early on sic i understand that gilbert is not expecting a large fee for his cooperation in this matter however i have told gilbert that if the irs payment to me for this testimony is a large amount that i will contribute something toward whatever amount gilbert's or clients will be forced to pay as a result of my testimony what does chuck expect for his role in this matter on date mr kozak sent a letter to mr mcwade enclosing draft affidavits from both himself and mr alexander mr kozak's letter states we are willing to negotiate an arrangement with the irs wherein we would execute the affidavits enclosed and provide testimony consistent with the affidavits or in clarification thereof the draft affidavits that mr kozak sent to mr mcwade contained information regarding the various kersting programs in dispute in the test cases mr kozak's draft affidavit alleged that mr kersting refused to pay david bigelow the equity in a mortgage funding program and that mr provan knew other airline pilots who were shocked and angry that kersting would attempt to collect these notes after he had assured them the notes would not be collectable both draft affidavits alleged that mr kersting had sued mr alexander for over dollar_figure on the basis of promissory notes with respect to which mr alexander never received any money whatsoever or anything of value in exchange for the promissory notes mr alexander's draft affidavit alleged that mr alexander was in litigation with mr kersting over funds kersting supposedly was to invest in auto leasing and factoring at universal leasing and federal finance mortgage and that kersting refused to pay the yield or return the funds no client of kersting's has ever repaid a promissory note with funds other than provided by kersting through his closed circulation of funds from one kersting controlled_entity to another and mr alexander believed that mr kersting's only legitimate business was the purchase of first savings in which mr alexander was a shareholder mr alexander's affidavit reveals that mr alexander expected a quid pro quo for his testimony as follows affiant is ready and willing to testify to the above facts or any others within his knowledge concerning kersting provided an agreement quid pro quo can be worked out through affiant's representatives charles r kozak and gilbert matsumoto mr kozak submitted his draft affidavit to mr mcwade in date in an effort to have mr mcwade eliminate the deficiencies in mr kozak's case assigned docket no concerning the kozaks' tax_liabilities for and arising from their participation in pike programs messrs alexander kozak and matsumoto met mr mcwade in hawaii in early date during the meeting mr mcwade informed mr alexander that his authority was limited and that there were a number of prerequisites to payment of an informant's award or finder's fee the prerequisites that mr mcwade mentioned included the submission of an affidavit an internal_revenue_service investigation and an assessment resulting from the information provided the amount of an award was not discussed during the meeting mr mcwade suggested that mr alexander should see myron chang head of the internal_revenue_service criminal_investigation_division in honolulu to determine whether the criminal_investigation_division was interested in mr alexander's affidavit mr mcwade told mr kozak that he could do nothing to reduce the kozaks' tax deficiencies mr alexander's efforts to cooperate with the internal_revenue_service remained dormant until mr alexander again met with mr mcwade in late to discuss his tax_liabilities for the years and during this meeting mr mcwade told mr alexander to search his records for documentation to support the alexanders' reporting position for the years through on date mr alexander sent a letter to mr mcwade enclosing copies of several documents purporting to substantiate the alexanders' position that they realized a loss of dollar_figure in on a sale of real_estate to the cadillac drive apartments partnership as opposed to the dollar_figure capital_gain determined in the notice_of_deficiency on date jean samuels ms samuels an appeals auditor in the honolulu appeals_office sent a two-page memorandum to mr mcwade addressing mr alexander's date letter ms samuels recommended one adjustment to the notice_of_deficiency for in the alexanders' favor specifically ms samuels concluded that the alexanders had substantiated a higher cost_basis in the property that they sold to the cadillac drive apartments partnership than had been used in the notice_of_deficiency giving effect to this higher basis would have reduced the alexanders' capital_gain on the sale by dollar_figure taking into account the corresponding adjustment to the sec_1202 deduction previously allowed in the notice_of_deficiency ms samuels recommended a net decrease of dollar_figure to the alexanders' taxable_income as determined in the notice_of_deficiency however ms samuels referred to certain covenants in an agreement of sale in the file before her and cautioned mr mcwade that the consideration paid to the alexanders on the sale may actually have been higher than the amount used in the notice_of_deficiency if ms samuels' recommended adjustment to the notice_of_deficiency issued to the alexanders for and had been accepted the total adjustments for would have been reduced from dollar_figure to dollar_figure but the deficiency would not have been eliminated mr mcwade believed that mr alexander was familiar with the operation of mr kersting's various programs before the trial of the test cases mr mcwade arrived at a general understanding with mr alexander that the alexanders' tax_liabilities for the taxable years and would be reduced in exchange for mr alexander's agreement to serve as an undeclared consultant or assistant to mr mcwade during the trial of the test cases mr mcwade's understanding with mr alexander is reflected in decision documents that were executed by mr mcwade on date and approved by mr sims in particular mr mcwade executed a stipulated decision in docket no conceding the deficiencies determined against the alexanders for the taxable years and and allowing the alexanders overpayments for the taxable years and in the amounts of dollar_figure and dollar_figure respectively in sum mr mcwade completely eliminated all deficiencies determined against the alexanders for the taxable years and and relieved the alexanders of the concessions that they had made before the issuance of the notice_of_deficiency for those years the stipulation accompanying the decision document submitted to the court in docket no states as follows stipulation it is hereby stipulated that the following statement shows the petitioners’ income_tax liabilities for the taxable years and net tax assessed and paid dollar_figure payments date dollar_figure date dollar_figure total payments dollar_figure tax_liability hw eee dollar_figure overpayment ee ee ee ee dollar_figure i r c dollar_figure sec_6512 b b and b b return filed date no claim filed no agreement executed deficiency_notice mailed date net tax assessed and paid dollar_figure payments date dollar_figure date dollar_figure total payments dollar_figure tax_liability eee dollar_figure overpayment we ee ee eee dollar_figure i r c dollar_figure sec_6512 b b and b b return filed date no claim filed no agreement executed deficiency_notice mailed date at the time that mr mcwade submitted the above-described decision document to the court respondent's legal file did not include any explanation of the elimination of the alexanders' deficiencies for the taxable years and the court entered the parties' stipulated decision in docket no on date on date mr mcwade also executed a stipulated decision in docket no approved by mr sims conceding in full the deficiencies determined against the alexanders for the taxable years and as follows ordered and decided that there are no deficiencies in income taxes due from or overpayments due to the petitioners for the taxable years and that there are no additions to the taxes due from the petitioners for the taxable years and under the provisions of sec_6653 and that there are no additions to the taxes due from the petitioners for the taxable years and under the provisions of sec_6621 on date messrs sims and mcwade signed a counsel settlement memorandum relating to the alexanders’ case at docket no which states as follows the above-entitled case is being settled on the basis that there are no deficiencies in income taxes due from nor overpayments due to the petitioners for the taxable years and discussion the above-entitled case is part of the kersting interest_deduction tax_shelter program the basis for settlement represents allowance of petitioners’ out-of-pocket_expense approximately of the deficiency and concession of penalties for settlement purposes if more than one year is involved the settlement reflects a shelter burn-out for the first half of petitioners’ participation and a disallowed deduction for the later years non-kersting issues none the counsel settlement memorandum signed by messrs sims and mcwade contains two false statements that the basis for settlement represents the alexanders' out-of-pocket expenses and that the case did not include any non-kersting issues the court entered the parties' stipulated decision in docket no on date the stipulated decisions described above reflect mr mcwade's general understanding with mr alexander made before the trial of the test cases to reduce the alexanders' tax_liabilities in exchange for mr alexander's cooperation and assistance at the trial of the test cases g the kozak decision on date the commissioner issued a joint notice_of_deficiency to mr kozak and his wife susan k kozak disallowing subchapter_s losses and interest deductions that the kozaks claimed on their tax returns for and with respect to their participation in kersting programs that were the subject of 78_tc_822 the kozaks filed a petition with the court assigned docket no contesting the notice_of_deficiency on date mr mcwade filed a motion for order to show cause why a decision should not be entered in the kozaks' case consistent with the court's opinion in the pike case less out-- of-pocket expenditures the kozaks did not respond to the court's order and on date the court entered an order and decision against the kozaks for deficiencies in tax in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively reflecting approximately a percent reduction of the deficiencies that respondent had determined against the kozaks vii pretrial developments a the kersting deposition---postponed date on date mr seery and mr mcwade signed a stipulation to take mr kersting's deposition in honolulu on date the day to which the deposition had been adjourned mr bradt and mr moseley filed a motion for protective_order with the court on behalf of mr kersting judge goffe denied the motion in a telephone conference call with the parties on the morning of date mr seery did not appear at the deposition because he had withdrawn or was in the process of withdrawing from the kersting project test cases mr moseley appeared at the deposition and stated that mr kersting would not be deposed until mr kersting was provided with copies of any prior statements he had made to the internal_revenue_service although mr kersting was not deposed on date messrs mcwade moseley and chicoine agreed on a procedure for respondent to review a large number of documents produced by mr kersting at that time the following colloquy ensued upon mr decastro's appearance at the deposition at a time when mr decastro had already executed and delivered the initial thompson settlement agreement to mr mcwade mr mcwade let the record show that mr luis decastro from los angeles who represents mr thompson has arrived off the record mr moseley not to stray from the subject but i could for the record find out you represent mr -- mr decastro thompson mr moseley thompson he's one of the test cases that were designated mr mcwade yes mr moseley i would just like for the record to object to mr decastro's appearance here and the objection is on the basis that i have been informed that mr decastro has informed at least some of the petitioners' counsel that in fact they are planning to settle mr thompson's case and if they are planning to settle mr thompson's case then essentially his appearance at a deposition of my client would not be appropriate i just want to enter that for the record and i'm going to go on then with the description of what i was talking about in terms of the other documents mr mcwade if we can take a break here just so i can advise mr decastro of where we are at this point there is no further mention of the possible settlement of the thompson cases appearing in the transcript of the date proceedings as discussed below mr kersting eventually was deposed in date b john_doe_summons assessments of promoter penalties in early mr o'neill on behalf of the honolulu district examination_division requested the justice_department to initiate legal proceedings to serve mr kersting with a john_doe_summons summons ' the purpose of the summons was to compel mr kersting to identify the participants in mr kersting's programs during the taxable years and and to aid the internal_revenue_service in developing a case against mr kersting for so-called promoter penalties under sec_6700 and sec_6701 on date the u s attorney's office filed a petition in the federal district_court for hawaii to serve mr kersting with the summons the summons requested production of all books_and_records in mr kersting's custody and control relating to participants in mr kersting's programs for and the summons specifically requested production of customer lists and similar documents containing the names addresses and other identifying information of the participants mr kersting moved to quash the summons t sec_7609 provides that the secretary may issue a john_doe_summons a summons that does not identify the person with respect to whose liability the summons is issued only with court approval after the secretary establishes that the summons relates to the investigation of a particular person or ascertainable group or class of persons there is a reasonable basis for believing that such person or group or class of persons may fail or may have failed to comply with any provision of any internal revenue law and the information sought to be obtained and the identity of the person or persons with respect to whose liability the summons is issued are not readily available from other sources on date the district_court granted the government's petition to serve mr kersting with the summons mr kersting produced some documents to revenue_agent larry tahara in response to the summons but did not fully comply with the summons mr kersting challenged the summons during protracted summons enforcement proceedings that followed following an date hearing the district_court ordered mr kersting to produce the summoned documents by date after another hearing in date the district_court in date held mr kersting in contempt and threatened him with fines if the summoned documents were not produced during this period mr izen filed a motion to intervene in the summons proceedings on behalf of his test case petitioners the district_court denied mr izen's motion both mr kersting and mr izen appealed the district court's decision enforcing the summons to the court_of_appeals for the ninth circuit the court_of_appeals remanded the case to the district_court to determine whether mr kersting had substantially complied with the summons so as to moot the appeals see 891_f2d_1407 9th cir despite its remand the court_of_appeals considered and rejected mr kersting's arguments that the district_court erred in concluding that the internal_revenue_service acted in good_faith in issuing the summons see id pincite3 mr kersting eventually produced the summoned documents as previously mentioned supra pp in date the commissioner assessed promoter penalties of dollar_figure and dollar_figure against mr kersting pursuant to sec_6700 and sec_6701 respectively for the years through cc chicoine and hallett's withdrawal as counsel by date mr kersting's dissatisfaction with chicoine and hallett over evaporation of the 50-percent settlement and their promotion and reporting of 20-percent settlements led him to terminate their employment as counsel for the test cases and to encourage their other kersting program clients to recall their settlement retainers in date the court granted chicoine and hallett's motions to withdraw their appearances as counsel for test case petitioners d mr izen's entry of appearance in date mr kersting retained mr izen to represent the test case petitioners other than the thompsons and the cravenses at the time mr izen had no experience representing test case taxpayers in the tax_court although he did have experience representing taxpayers who had signed piggyback agreements to be bound by the outcome of test cases in a tax_shelter project mr izen filed entries of appearance as counsel for test case petitioners during date through date mr izen examined the deductions claimed by the test case petitioners he represented to determine whether they were representative of the kersting programs mr izen analyzed the various kersting programs and documents regarding each of the test case petitioners that he represented on the basis of his analysis mr izen determined that the test case petitioners that he represented would be representative of the nontest cases on date mr izen filed a motion to compel chicoine and hallett to provide him with the client files and papers of certain test case petitioners he represented on date mr chicoine filed an objection to mr izen's motion asserting that chicoine and hallett had returned to mr izen's clients all original documents that had been provided to chicoine and hallett by order dated date the court denied mr izen's motion as moot from the beginning of his representation of the test case petitioners until late mr izen's fees were paid_by check signed by mr kersting and written on bank accounts of corporations controlled by mr kersting commencing date mr izen's fees have been paid from a pool or fund contributed by a group of test and nontest case petitioners eb the kersting deposition date on date respondent served mr kersting and the test case petitioners with a notice of deposition pursuant to rule on date mr kersting served mr mcwade with an objection stating inter alia that mr kersting should not be deposed because he had reason to believe that he was under criminal investigation mr kersting's objection included allegations that mr alexander was assisting the government in the criminal investigation on date mr mcwade filed a motion to take mr kersting's deposition in the test cases mr mcwade attached a number of documents to his motion for the purpose of refuting mr kersting's allegations that he was under criminal investigation in particular mr mcwade attached copies of the affidavits that messrs alexander and kozak had submitted to mr mcwade in date as well as copies of the various documents and letters circulated between messrs alexander matsumoto and kozak during that same period see supra pp by order dated date the court granted mr mcwade's motion to depose mr kersting during october through mr kersting was deposed in honolulu mr bradt represented mr kersting at the deposition mr mcwade along with jeffrey a hatfield mr hatfield and thomas a dombrowski mr dombrowski questioned mr kersting on behalf of respondent mr izen and mr decastro questioned mr kersting on behalf of their clients mr cravens did not participate in the deposition mr kersting did not bring any documents to the deposition he claimed that the documents had already been produced in messrs dombrowski and hatfield were both trial attorneys with the office_of_chief_counsel assigned to the san diego district_counsel office in date messrs dombrowski and hatfield were assigned to assist mr mcwade in the trial of the kersting test cases response to respondent's summons during the deposition the parties conducted a telephone conference call with judge goffe regarding mr kersting's failure to produce the requested documents as a result of the conference call the parties agreed that mr mcwade could inspect documents that mr kersting had produced in response to the summons mr mcwade's review of these documents was intended to satisfy mr kersting's obligation to produce documents at his deposition mr kersting and mr bradt agreed to this procedure viii trial of test cases date the trial of the test cases was conducted before judge goffe during january through at honolulu hawaii respondent was represented at the trial by messrs mcwade dombrowski and hatfield mr sims attended the trial but did not enter an appearance for respondent mr sims and mr mcwade did not inform judge goffe the national_office the regional_office or mr izen of the thompson and cravens settlements or the alexander understanding before or during the date trial of the test cases respondent issued subpoenas duces tecum to all test case petitioners directing them to appear testify and produce documents at the trial of the test cases hach of the eight test case petitioners testified during the trial of the test cases mr hatfield conducted the cross-examination of test case petitioners dixon owens young dufresne rina and hongsermeier mr mcwade conducted the cross-examination of messrs cravens thompson moseley and kersting and the direct examination of messrs kersting toyota ing and alexander mr dombrowski conducted the direct examination of alice combs and margo akamine mr kersting's bookkeepers a mr cravens following mr seery's withdrawal from the cravens cases in early mr cravens did not retain substitute counsel because he regarded his cases as settled mr cravens arrived in hawaii day before he was scheduled to testify at the trial of the test cases the government paid mr cravens' travel food and lodging_expenses while he was in hawaii mr mcwade prepared and submitted to the court requested findings_of_fact respecting mr cravens' participation in the disputed kersting programs when mr cravens testified during the trial of the test cases he made a brief statement to the court about his participation in the kersting programs told the court and the parties that he had absolutely nothing to hide and said that he would answer any questions to the best of his ability mr mcwade cross-examined mr cravens at the trial and elicited testimony to support respondent's proposed finding of fact that mr cravens' primary reason for participating in the kersting programs was to obtain tax benefits mr cravens inasmuch as respondent subpoenaed all the test case petitioners it is assumed that they were all reimbursed for their expenses see sec_7610 testified that he participated in stock subscription plans in candace and delta and that he closed out his participation in the kersting programs by endorsing his stock certificates and returning them to mr kersting in exchange for the return of his promissory notes mr mcwade introduced exhibits at the trial pertaining to mr cravens participation in kersting programs that were referred to in the stipulation of facts that had been signed by mr mcwade and mr cravens mr izen briefly cross-examined mr cravens after judge goffe asked what right mr izen had to guestion a test case petitioner who was not his client in the absence of an objection from mr cravens and in light of mr mcwade's assent to a brief cross-examination judge goffe stated i'll permit a certain amount of questioning but we'll just see where it goes mr decastro did not question mr cravens nor did the court mr cravens never informed the court that he had settled his case because he believed the matter was common knowledge mr cravens had no intention of having a secret settlement following the trial the cravenses did not file any briefs with the court b mr thompson mr thompson appeared at the trial of the test cases and produced eight pages of documents in response to the subpoena duces tecum issued by mr mcwade the government paid mr thompson's travel food and lodging_expenses mr decastro conducted direct and redirect examinations of mr thompson mr decastro questioned mr thompson about his participation in the acquisition of first savings as well as the bauspar program to show that the thompsons had financial dealings with mr kersting other than through the programs at issue in the trial mr thompson testified that following a forced merger between first savings and first federal savings of honolulu mr kersting returned the thompsons' dollar_figure initial investment in first savings mr thompson further testified that he lost dollar_figure in the bauspar program mr mcwade cross-examined mr thompson mr thompson had never met mr mcwade until he was scheduled to testify pursuant when mr mcwade moved to have the thompson documents admitted as evidence during mr thompson's testimony mr izen objected on the grounds that he had not had an opportunity to review them although judge goffe initially questioned whether mr izen should be permitted to object to the admission of the thompson documents mr decastro indicated that he had no objection judge goffe then called a brief recess to allow mr izen to review the documents and indicated that he would allow mr izen to subject mr thompson to a voir dire examination following the recess mr izen raised a limited objection to the admissibility of the documents insofar as they contained statements of mr kersting's opinion of the tax laws judge goffe overruled mr izen's objection and admitted the documents in evidence as respondent's exhibit sl mr izen was allowed to cross-examine mr thompson without limitation to a stipulation of facts mr mcwade introduced exhibits at the trial of the test cases pertaining to the thompsons' participation in the disputed kersting programs during mr mcwade's cross-examination mr thompson made the following statement mr mcwade when did you terminate your participation in these plans mr thompson mr thompson in--let's see--1984 no wait a minute i retired and i went to my retirement party came home and i had notice from the internal_revenue_service regarding my taxes and i went up to the house called him up and said henry i've got a problem and he said to just send it to him and he'd take care of it two and half years later he was still taking care of it i still didn't know what was wrong and i was becoming very disenchanted with his taking care of it to be quite honest with you i went to an attorney over it and an agent actually came to our house and was interested in my paying him dollar_figure as i remember on the spot in the interim period i had received no notice that our house had a lien slapped on it from the internal_revenue_service but i didn't know about this but anyway this was all the thing that brought all my investments with mr kersting to a head i got absolutely no support that was effective from him i wanted to know what the problem was so that i could address it--not in a manner of putting a band-aid on it i wanted it settled i was retired i couldn't go on with this business that oh we'll go to court and they'll never get us and all of this business that we had i was out money lots of it dollar_figure on the one hand and dollar_figure goes over 100--pretty easy right then i was in the process of doing a_trust i went to the attorney that was running that for me and he wrote a letter to kersting wanting to know what he had done and got a rotten letter back from him i tried to get him to do something for me on the situation and there wasn't anything happening the procedure went through a tax firm in los angeles known as loeb loeb and i wound up with the decastro law corporation by way of their direction and made several discoveries that were startling to me and of course i settled to be quite honest i had to get out of this i was not going to spend my life-- mr mcwade well let me-- mr thompson --doing all this mr mcwade let me stop you here for a moment mr thompson okay i'm sorry i beg your pardon mr mcwade mr thompson can you tell me have we been successful in getting the lien removed from your house the subject of the thompson settlement did not arise again during mr thompson's testimony at the trial of the test cases mr mcwade followed the colloguy quoted above by asking mr thompson whether he had ever tendered stock certificates to mr kersting mr thompson responded that contrary to mr kersting's promises he tried twice through mr decastro and mr chanin to tender his stock certificates to mr kersting in exchange for the cancellation of his promissory notes but had been refused s6sdin dixon ii judge goffe interpreted mr thompson's remarks concerning settlement as pertaining to the resolution of mr thompson's tax_liability for 1978--a year for which the thompsons had not been issued a notice_of_deficiency see dixon ii t c m cch pincite3 t c m ria pincite4 to in retrospect and in the light of what has come out it is more likely that mr thompson in his above-quoted testimony was referring to the settlement on his behalf that mr decastro had negotiated with mr mcwade mr mcwade prepared and submitted to the court requested findings_of_fact respecting the thompsons participation in the disputed kersting programs mr mcwade relied upon mr thompson's testimony at trial to support respondent's proposed findings_of_fact that mr thompson lost dollar_figure maintained in the savings program with the kersting company mr izen was permitted to cross-examine mr thompson mr izen questioned mr thompson about his purported dollar_figure loss from the bauspar program mr thompson's dispute with mr kersting and mr kersting's threats to bring a lawsuit against the thompsons cc mr kersting mr mcwade subpoenaed mr kersting to testify at the trial of the test cases mr kersting testified extensively at the trial of the test cases regarding the kersting programs in dispute as discussed in greater detail below judge goffe concluded in dixon ii that mr kersting's testimony lacked credibility mr kersting testified about the first savings acquisition in particular mr kersting testified that the acquiring group of approximately investors including mr thompson had been mr thompson testified that the dollar_figure loss arose from mr kersting's failure to remit to the thompsons the buildup in the forced savings leg of the bauspar transaction under which the thompsons had paid dollar_figure per month to citizen's financial inc mr thompson testified that mr kersting treated the dollar_figure payments as interest payments rather than as contributions to a savings_plan required to pledge their first savings stock to secure a loan from first hawaiian bank to provide partial financing for the acquisition mr kersting further testified that following the initial acquisition he arranged for the acquiring group to relinquish their interest in first savings and become shareholders of a newly organized kersting holding_company known as investors financial corp investors financial which was to be a holding_company for first savings mr kersting testified that initially he had been erroneously informed that regulatory approval was not required for investors financial to serve as a holding_company for first savings mr kersting testified that the federal_home_loan_bank board eventually approved investors financial as a holding_company for first savings d mr alexander mr mcwade subpoenaed mr alexander to testify at the trial of the test cases the government paid mr alexander's travel food and lodging_expenses while he was in hawaii unlike most witnesses mr alexander remained in hawaii during the entire trial this was pursuant to arrangement with mr mcwade so that as previously described mr alexander could serve as an undeclared consultant or assistant to mr mcwade the record does not reflect the extent to which mr mcwade actually relied upon mr alexander as an assistant or consultant during the trial of the test cases mr mcwade's direct examination of mr alexander focused largely on the details of the first savings acquisition mr alexander's testimony regarding the transaction differed from mr kersting's testimony in one material respect specifically contrary to mr kersting's testimony mr alexander testified that the federal_home_loan_bank board denied mr kersting's application_for investors financial to serve as a holding_company for first savings mr alexander further testified that mr kersting watered down the first savings shares by issuing additional investors financial shares to individuals other than the original acquiring group mr alexander testified that when he questioned mr kersting about the matter mr kersting stated that there was no problem with issuing additional investors financial shares because mr kersting could have the shares returned at any time mr alexander testified that in date federal banking authorities forced first savings to merge with first federal savings of honolulu mr alexander testified that following the forced merger mr kersting returned the initial investments of some members of the original acquiring group but that mr kersting did not return mr alexander's investment of approximately dollar_figure under direct examination by mr mcwade mr alexander admitted that he had filed a lawsuit against mr kersting which resulted in the arbitration proceeding in date and that he in dixon ii the court found that investors financial was not approved as a holding_company for first savings and that investors financial had no other assets see dixon ii t c m cch pincite t c m ria pincite7 was not on good terms with mr kersting under cross-examination by mr izen mr alexander admitted that he had talked with mr mcwade about submitting an affidavit concerning mr kersting's programs when asked by mr izen whether he and mr mcwade had discussed a reduction of mr alexander's tax_liability in exchange for the affidavit mr alexander responded specifically no mr izen's cross-examination of mr alexander included questions concerning mr alexander's various dealings with mr kersting including first savings and mr alexander's participation in the kersting programs at issue in the trial after mr izen had questioned mr alexander about his participation in the kersting programs at issue in the trial mr mcwade elicited testimony from mr alexander on redirect examination that mr kersting had represented to mr alexander and others that the promissory notes underlying the interest_expense deductions would not be called for payment mr izen questioned mr alexander as follows mr izen have you ever offered mr mcwade or any other person connected with the internal_revenue_service an affidavit concerning your testimony concerning these tax_shelters mr alexander we talked about it mr izen did you ever offer to them to testify in return for reducing your own personal taxes the amount of mr alexander specifically no be mr decastro mr decastro attended the trial of the test cases and conducted mr thompson's direct examination following the trial mr decastro filed an eight-page brief with the court on behalf of the thompsons mr decastro's brief included an argument that the thompsons entered into the kersting programs in dispute with the intention of making a profit this argument was based upon the thompsons' prior investment experience with mr kersting including their participation in the first savings acquisition mr decastro's brief also acknowledged that one of the primary motives for the stock purchase was to realize the substantial tax savings promised by the kersting plan mr decastro also argued contrary to mr thompson's testimony that the promissory notes signed by the thompsons are valid and enforceable mr decastro filed no reply brief on behalf of the thompsons f comfort letters the record in the trial of the test cases included evidence that mr kersting had assured certain kersting program participants whom mr kersting referred to as nervous nellies that their primary loan obligations could be satisfied in full at any time by mere surrender of the associated stock certificates in dixon ii the court summarized the evidence as follows mr kersting testified that he provided so-called comfort letters only to those nervous nellies who insisted on having them which did not include any of petitioners we do not doubt that kersting only provided these personalized comfort letters to investors who insisted and that petitioners were not among that group it does not necessarily follow however that the policy embodied in the letters was unknown or unavailable to petitioners or other investors in fact the record contains several indications covering a span of several years that kersting applied this policy to everyone whether they requested personalized comfort letters or not thompson testified that kersting assured him of the policy at the outset and no other petitioner testified that he tendered stock to kersting and was refused kersting's refusal to accommodate thompson is reasonably attributed to the serious falling out that occurred previously and to thompson's apparent refusal to pay leverage loan interest kersting described a forbes acceptance stock subscription plan to mil harr this way the deal is self-liguidating as you can retire all of your debt by simple surrender of the stock certificate issued to you gabriele kersting sent a form letter to owens also relating to the forbes acceptance stock subscription plan in which she advised him to keep the stock certificate ina safe place as you will need it later to retire the dollar_figure note in a form letter transmitting initiating documents for the leasing corporation plan of universal leasing kersting stated all of your debt except your monthly payment obligation can be discharged at any time at your option by surrender of the stock certificate which will be issued to you after we have received the executed documents from you in a form letter marking the first anniversary of a leasing corporation plan for anseth leasing kersting noted that you do have the continuing option to retire the existing notes by a sale to your corporation of the stock which you have acquired although in the form of a personalized comfort letter kersting wrote expansively in there is of course no problem to reassure you of the self-sustaining and self-liquidating aspects of the transaction we would in fact issue a letter to every participant in the deal outlining that understanding if it would not weaken your position with the irs in another personalized comfort letter this time from kersting again wrote broadly as to the obligation under the promissory notes and subscription agreements there 1s no ongoing obligation as far as we are concerned we will always repurchase the stock issued at a price sufficient to allow a borrower to discharge all of his debt in a credit-reference letter to a third party kersting wrote that the investor's liabilities at the time of his stock purchases and from there on would be equal to the assets acquired his debt can be canceled at any time of his choice by the sale of the assets in his possession dixon received a form letter that told him how to terminate his participation in his charter financial stock purchase plan by returning an endorsed stock certificate after which his notes and stock certificate would be canceled and notes marked paid would be returned to him the letter contained similar unused cancellation lines for leasing corporation stock certificates and acceptance corporation stock certificates dixon ii t c m cch pincite0 t c m ria pincite- to g mr izen's introduction of evidence of collection litigation during the trial of the test cases mr moseley testified on direct examination by mr izen that he had represented several kersting companies in collection litigation against several kersting program participants when mr izen attempted before the trial of the test cases mr mcwade became aware of the kersting collection cases through settlement discussions with kersting program participant lou galli mr mcwade subsequently discovered that certain corporations controlled by mr kersting had obtained collection judgments against no fewer that kersting program participants in addition mr mcwade issued a subpoena to mr kersting requesting continued to offer collection litigation records into evidence through mr moseley judge goffe initially questioned why mr izen had not obtained the documents before trial so that the documents could have been subjected to the stipulation process mr izen responded that although he had requested the documents from mr kersting earlier ultimately he had relied upon the subpoena that respondent had served on mr kersting and he had only recently received the documents during mr moseley's testimony mr izen offered into evidence records from the bankruptcy case of mr provan indicating that certain corporations controlled by mr kersting were creditors of mr provan the court sustained mr mcwade's objections to admission of these records on grounds of relevance and incompleteness the court also sustained mr mcwade's objections to the admission of several documents pertaining to collection litigation against george vermef although these documents were later admitted into evidence through mr kersting's testimony continued the production of records of any other collection actions against kersting program participants the documents in question did not reveal the particular debts that the kersting corporations had apparently asserted against mr provan t judge goffe's treatment of the collection litigation evidence 1s summarized supra pp mr izen's bringing up the collection litigation again following the evidentiary hearing is described infra pp ix posttrial developments a first thompson refund around the time of the dixon ii trial mr decastro asked mr mcwade to arrange for the thompsons to receive a refund of dollar_figure of their advance_payments in accordance with the second revision of the thompson settlement in a memorandum dated date mr mcwade requested mr stevens to process a dollar_figure refund to the thompsons mr mcwade's date memorandum states the above-named taxpayers are part of the kersting interest_deduction project because their case was designated as one of the test cases the basis for settlement agreed to prior to trial cannot be finalized until after the court enters its decision projected to be after mid-year the basis for settlement will result in approximate deficiencies as follows tax_year deficiencies interest total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based upon the enclosed transcript the taxpayers have made advance_payments as follows tax_year advance_payment dollar_figure dollar_figure dollar_figure in an effort to minimize the interest_expense to the government it is requested that dollar_figure of advance_payment be refunded to the taxpayers the allocations and or inter-year adjustments being made as necessary following the refund there will be sufficient advance_payments to full pay the agreed deficiencies plus accrued interest with a dollar_figure reserve mr mcwade's memorandum apparently did not raise any concerns in the special procedures office on date the government issued a refund check to the thompsons in the amount of dollar_figure the thompsons endorsed the check to decastro law corp without depositing it in their own checking account on date mr decastro wrote a letter to mr mcwade confirming the revision of the thompson settlement that had been agreed to before the trial of the test cases mr decastro's letter states in pertinent part as follows re jack and maydee thompson dear ken please confirm following is our agreement with respect to settlement of above taxpayer's cases for open years we have agreed that the total taxes due for all the open years are dollar_figure for and dollar_figure for further in the event a final_decision in this case is more favorable they are to receive the benefit of such decision please sign below so i can have for my files mr mcwade signed the letter and returned it to mr decastro on date mr decastro wrote to mr mcwade requesting that mr mcwade arrange for the thompsons to receive the balance of their refund mr decastro's letter states in pertinent part mr stevens was not called to testify at the evidentiary hearing dear ken the following are my calculations of the refund due the thompsons deficiency dollar_figure interest on deficiency big_number dollar_figure to deficiency dollar_figure interest on deficiency big_number big_number total_tax and interest due to dollar_figure amount_paid dollar_figure plus dollar_figure dollar_figure overpayment as of big_number additional_amount paid on account big_number total overpayment due taxpayer sec_65 sec_664 please calculate the interest due on the overpayment and arrange to refund the balance due them less the dollar_figure recently received thanks for your cooperation on date mr decastro sent the thompsons a letter reporting that mr mcwade had confirmed that they were due a large refund plus interest which would not be refunded until the court issued its opinion in the test cases mr decastro advised the thompsons that because the internal_revenue_service would be paying interest he believed it was fair to add interest to the thompsons bill on or about date mr mcwade received an undated letter from mr thompson which stated in pertinent part as follows dear mr mcwade there are some questions in mind that i feel you can help me answer owing to the fact that the kersting hearing is behind and my testimony is complete i ask have i completed my portion of this case if in fact my portion is complete i question the requirement for counsel any longer secondly--i received a check from irs in the amount of thirty thousand dollars--- dollar_figure i endorsed this over to decastro law corp this did not retire the billed amount i am completely amazed at the billings we are receiving i am now in receipt of additional billings that exceed realistic amounts in fact the total comes to sixty six thousand two hundred forty three and dollars dollar_figure at some point i know a reconciliation will come luis says don't be concerned i am very concerned i am the one being billed thirdly--it was maydee and me who stood up to be counted at the hearing in crossing paths with former friends i know not whether they will be friendly or not the percentage is still in my favor and soon now i feel that all will have to come to grips with reality in this matter so be it it is a factor in our lives fourth--i came forward to help bring about justice for henry kersting while it is true that i was aware that a measure of direct animosity would result and i accepted this maydee has experienced additional illness this i am very sorry about most emphatically i did not expect to be a channel through which irs funneled funds to any law firm certainly not in this magnitude i have the feeling at this point that i am correct in this---the bill is to sic much i want to know the exact legal position i occupy we have been frustrated long enough we wish to close this chapter ken we spent little time with you however maydee and i both agree we like you i hope as maydee does that you are on your way out of the smoking habit i truly hope that this will be accepted in the context i feel i guess i am tired of this matter all the broken dreams the kersting fraud has shattered are everywhere i look i only know a few by comparison best regards jack the payment of mr decastro's legal fees is also discussed ina letter dated date from mr decastro to mr huestis which states in pertinent part thank you for your letter regarding the matter of the thompsons' fees as i have told jack we are looking for payment of his fees to the irs not him i am enclosing a copy of my letter to him in this regard for your information i am not sure how there got to be any confusion on this score but hope this lays that to rest we have been told by the irs that they will not release any additional funds until after the judgment and in the meantime we give jack and maydee our statements to keep them informed of the balances just to make it all very clear we are looking only to the payments from the irs for our fees and do not expect jack and maydee to come up with money on that score mr decastro sent a similar letter to the thompsons on the same date b mr izen's motion to reopen record on date mr izen filed a motion to reopen the record in the trial of the test cases to receive newly discovered evidence in particular mr izen sought to introduce evidence that certain kersting program participants had reported a capital_gain upon the termination of their participation in a particular kersting program and later filed a claim_for_refund based upon the commissioner's determination that the transaction was a sham mr izen argued that the commissioner's denial of the taxpayers' refund claims constituted an admission against interest respondent opposed mr izen's motion on the grounds that the taxpayers in question had claimed kersting interest deductions for the taxable years before the year that they reported a capital_gain and that the commissioner had accepted those tax returns as filed respondent asserted that under the circumstances it was not inequitable for the commissioner to deny the taxpayers the claimed refunds on date the court denied mr izen's motion cc dixon it opinion messrs sims and mcwade did not inform judge goffe the national_office regional_counsel or mr izen of the thompson and cravens settlements or the alexander understanding before the issuance of the court's dixon ii opinion on date the court filed its dixon ii opinion in particular the court rejected mr izen's contention that the cases should be dismissed for lack of jurisdiction on the ground that the notices of deficiency issued to his clients were invalid the court also sustained respondent's disallowance of the interest deductions claimed with respect to the kersting stock purchase stock subscription leasing corporation and cat- fit plans the court determined that the loans were sham transactions lacking economic_substance and that the loans did not constitute genuine indebtedness finally the court sustained respondent's determinations against test case petitioners who had been charged with additions to tax for negligence failure_to_file a timely return and the increased rate of interest for substantial_understatement_of_income_tax attributable to tax-motivated transactions d disclosure of thompson settlement on date the court entered decisions pursuant to its dixon ii opinion in each of the test cases the court entered decisions in the thompson cases consistent with the notices of deficiency issued to the thompsons as follows additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure ---- oe dollar_figure ----- --- --- dollar_figure --- dollar_figure dollar_figure the decisions provided that the thompsons were liable for percent of the interest due on the deficiency for pursuant to sec_6653 as well as increased interest pursuant to sec_6621 by letter dated date mr mcwade forwarded to mr decastro waiver agreements which if executed by mr decastro would authorize the internal_revenue_service to enter assessments against the thompsons before expiration of the 90-day appeal period prescribed by sec_7481 mr mcwade's letter stated that on the basis of the thompsons' earlier payments there would be due a refund of approximately dollar_figure for and finally the letter stated that the thompsons' refund was attributable to the resolution of kersting interest_deduction programs including the bauspar program mr decastro signed the waivers and returned them to mr mcwade on date mr sims and mr mcwade initialed the waivers on date by letter dated date mr decastro wrote to mr thompson stating in pertinent part finally i have been advised that the infernal sic revenue service is processing a refund to you i expect to be in excess of dollar_figure sic so as i mentioned it will finally take care of my bill and leave some left over for you during this same period mr sims informed larry martucci mr martucci an associate chief_of_appeals in the san francisco appeals_office that a kersting test case petitioner had accepted the project settlement offer made to all kersting petitioners but because the petitioner was one of the test cases he had tried his case mr sims told mr martucci that the court had entered a decision in the case in accordance with its opinion mr martucci told mr sims that he did not know what could be done mr martucci told mr sims that at a minimum mr sims should contact mr sanchez regional_counsel for the western region office_of_chief_counsel 6s from date through date mr martucci supervised the appeals officers assigned to the honolulu appeals_office including gary lipetzky and mel iwane mr martucci first became aware of the kersting tax_shelter project in or when the project was in district_counsel jurisdiction and no longer with the appeals_office during the week of date mr sims contacted jerry li mr li another associate chief_of_appeals in san francisco about the need to assess amounts in the thompson cases that were less than the amounts set forth in the tax court's decisions mr sims did not mention the thompsons' participation in the bauspar program in his conversation with mr li mr li told mr sims that he would have to check with his superiors before processing the case mr li asked mr sims for a memorandum explaining the situation mr sims and mr mcwade sent mr li a memorandum dated date which states forwarded herewith are the administrative files for the above-entitled cases which were part of the test cases in the kersting interest_deduction program as per our discussion the petitioners indicated a desire to settle their cases based upon the then outstanding settlement offer prior to the trial of the test cases because of the stipulations of settlement of tax_shelter issues filed in the remaining non-test cases we felt settlement with petitioners as test cases without trial was inappropriate in lieu of a stipulated settlement we agreed to allow petitioners the better of the settlement or trial results once the litigation was completed petitioners also established their entitlement to additional actual losses associated with another of mr kersting's programs balspar sic we agreed to reflect the tax consequences of such transactions in the final_determination of their tax_liability for the respective years the court has now rendered its opinion in the kersting test case litigation and entered its decision in accordance with our agreement with petitioners the tax_liabilities to be assessed in these cases the decision notwithstanding are as follows i r c sections year deficiency 6651l a a a c -o- n a -o- n a -o- dollar_figure n a n a n a -o- dollar_figure -o- --0- --0- --0- in order to expedite the closing of these cases petitioners through counsel have executed waivers of the limitations contained in sec_6213 copies of which are included in the files immediate processing of the assessments are sic therefore appropriate if you have any questions regarding the processing of this matter pleased contact me at shortly after receiving this memorandum mr li called gary lipetzky mr lipetzky an appeals officer in honolulu who had begun to gather information about the bauspar program mr lipetzky informed mr li that he was the key appeals officer on the bauspar program and that he had not formulated any settlement offer for that program mr li subsequently contacted his supervisor ron wise mr wise assistant chief_of_appeals in san francisco about mr sims' request on date mr wise talked to mr sims about the thompson cases mr sims told mr wise that the thompsons had been selected as kersting test cases the thompsons had their own attorney mr kersting had threatened to sue the thompsons mr kersting had denied the thompsons the return on one of their investments and mr kersting considered mr thompson to be a renegade mr sims told mr wise that he and mr thompson had worked out an informal arrangement that the thompsons would receive the better of the tax_court decision or the best settlement allowed to other kersting program participants before the trial mr sims told mr wise that he was concerned about the piggyback cases because the thompsons would be getting a better settlement and the government had won all the test cases mr wise believed that mr sims' request to make an assessment that differed from a tax_court decision required higher level approval on date mr wise forwarded mr sims' date memorandum to his supervisor christian g beck chief of the san francisco appeals_office mr wise told mr sims that he did not have authority to process his request and indicated he was going to seek approval from danny cantalupo mr cantalupo regional_director_of_appeals for the western region on date mr cantalupo informed peter d bakutes mr bakutes deputy regional_counsel tax litigation for the western region that the appeals_office had received a request from mr sims to make an assessment in a kersting test case ona basis that differed from the tax court's decisions under the management structure of the western regional counsel's office mr bakutes reported directly to mr sanchez as deputy regional_counsel mr bakutes was responsible for general oversight of tax litigation in the western region including tax_shelter cases and for evaluating how such cases should be handled mr bakutes had experience with tax_shelter procedures before becoming deputy regional_counsel mr bakutes expected that in the western region a project attorney and the attorney's manager would contact the regional_office if they wished to settle a project case on grounds different from the official project settlement offer mr sanchez considered mr bakutes his key executive staff person and had directed all district_counsel including mr sims to discuss any unusual or novel matters with mr bakutes mr bakutes and mr cantalupo immediately informed mr sanchez about the thompson settlement this was the first time mr sanchez heard of the thompson settlement no one in the western regional counsel's office knew of the unusual settlement of kersting cases before date no one in the western regional_office had approved the settlements mr sanchez immediately called mr sims who admitted the basic facts regarding the thompson settlement arrangement mr sims stated that his motivation for the settlement was to prevent mr kersting from perpetrating a fraud on the court mr sims stated that the best way to do this was to have at least one attorney not paid_by mr kersting participate in litigating the test cases after discussing the matter with mr sims mr sanchez contacted mr decastro and learned more of the details surrounding the settlement mr decastro informed mr sanchez that mr sims and mr mcwade had agreed to a proposal to keep the thompsons in the litigation by rebating to the thompsons an amount sufficient to pay their legal fees mr sanchez told mr decastro that mr sims had no authority to enter into such a settlement mr sanchez promptly notified david jordan mr jordan acting chief_counsel national_office of the basic facts surrounding the thompson settlement mr jordan told mr sanchez that chief_counsel attorneys in the tax litigation division in the national_office would be brought into the matter for two reasons the gravity of the situation and the role of the tax litigation division in the national_office as the prime liaison of the internal_revenue_service with the tax_court mr jordan and mr sanchez agreed that the tax_court had to be notified immediately mr sanchez assigned mr bakutes to investigate the matter on behalf of regional_counsel mr bakutes spent several weeks gathering facts so that the matter could be reported to the tax_court mr bakutes recognized that he needed to move quickly because the period for appealing the decisions entered in the thompson cases would expire on date mr sanchez believed that mr sims was acting outside the scope of his employment and authority when he deviated from the terms of the official project settlement offer in the thompson cases and when he purportedly used as a basis for settlement a transaction bauspar that had occurred in a tax_year over which he as district_counsel had no jurisdiction we observe that the thompsons' participation in the bauspar program apparently originated in 1981--one of the years that the thompsons had pending before the court--although the record does not detail the deductions if any claimed by the thompsons with respect to the bauspar program on their return on date mr sims sent a letter to mr decastro informing him that the thompson settlement had been rejected by regional_counsel stating in pertinent part as follows as i'm sure you recall on or about october you approached ken mcwade of this office with an offer to settle the thompson cases based on the government's then outstanding settlement position for the kersting project at that time i informed you that since the thompsons' cases had been designated as test cases in the kersting project litigation i would not approve of any settlement of these cases prior to trial nonetheless i represented to you that i would exert my personal best efforts to see that the thompsons were not disadvantaged by my decision not to settle i also advised you that i was not ina position to guarantee success inasmuch as approval of a higher authority might be required finally i advised you that if the test case petitioners won we would allow you to enjoy that result i am certain that both you and i left with the clear understanding as a result of what i had said the sic we remained adversaries with respect to the litigation mr sims' letter further states that absent an appeal the internal_revenue_service would assess the full deficiencies in the thompson cases consistent with the court's dixon ii opinion plus all applicable statutory additions to tax the total assessment including interest would have been dollar_figure on date mr sims sent mr sanchez a copy of mr decastro's date letter signed by mr mcwade acknowledging the second revision to the thompson settlement on date mr sanchez and mr bakutes had a conference call with messrs sims mcwade and decastro during the call mr decastro claimed that mr thompson had a profit_motive and that mr thompson's testimony was stronger on this point than that of any of the other test case petitioners mr decastro also denied that the thompson settlement was attributable in any way to the thompsons' participation in the bauspar program on date mr bakutes directed mr sims to send him immediately the files in the kersting test cases mr bakutes assigned mr dombrowski to assist him in formulating respondent's position with respect to the settlement arrangement on date mr bakutes directed mr dombrowski to prepare motions to vacate the decisions in the thompson cases on date mr li prepared a memorandum summarizing his earlier conversations with mr sims stating in pertinent part as follows per bill sims the main reason for the lower deficiency to be assessed was that the thompsons wanted to settle their case based upon the then outstanding settlement offer prior to the trial of the test cases sims stated that because of the stipulations of settlement of tax_shelter issues filed in the remaining non-test cases honolulu district_counsel felt settlement with the petitioners as test cases without trial was inappropriate bill then stated to me that also mr thompson was taken by mr kersting and that mr thompson was considered a traitor by all of the other kersting's investors mr thompson helped the government's case against mr kersting promotion with his testimony about the kersting promotion mr thompson was cooperative with district_counsel and therefore district_counsel will reduce the tax_deficiency for all three years on date mr sims informed mr bakutes that except for the thompson and cravens cases neither ken nor i entered into any ‘best of both worlds' settlements agreements or understandings oral or written formal or informal with any taxpayer or taxpayer's representative in any kersting project case on or about date mr sanchez decided that messrs sims and mcwade should no longer have any authority over the kersting cases at that time mr bakutes reassigned all test case dockets to mr dombrowski and all the nontest cases in the kersting project to mr o'neill on date mr sanchez informed mr sims that he had withdrawn mr sims' delegation of authority to settle any matters relating to the kersting project and that management of the kersting project was reassigned to mr bakutes while mr bakutes was carrying out his orders from mr sanchez mr jordan directed two senior attorneys in the tax litigation division in the national_office thomas j kane mr kane and steven m miller mr miller to investigate the thompson settlement on behalf of the national_office messrs kane and miller conducted in-house depositions and interviewed various individuals who had participated in the test case trial and the thompson settlement mr bakutes directed mr dombrowski to provide information to aid messrs kane and miller in their investigation be disclosure of cravens settlement the cravens case for the taxable_year was the only test case that required a computation for entry of decision under rule the computation was required in order to account for the capital_gain that the cravenses had reported for on their surrender of their shares in candace an adjustment was also required in order to eliminate respondent's alternative determination that the cravenses had unreported dividend income for the cravens case was the only test case presenting these two issues on date mr mcwade forwarded a decision document for the tax_year to the cravenses for their signature the decision was formulated by reference to the tax court's date opinion as well as respondent's computation for entry of decision together with a computation statement explaining how the decision was reached mr o'neill prepared the aforementioned computations mr o'neill was not aware at the time that mr mcwade had entered into an agreement to settle the cravens cases before trial the computation statement accompanying respondent's computation for entry of decision indicates that the proposed decision was based upon a complete disallowance of the interest deductions listed in the notice_of_deficiency issued to the cravenses for on date the cravenses signed the decision documents and returned them to mr mcwade on date mr mcwade signed the same documents and submitted them to the court on date the court entered decisions in the cravens cases as follows additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- the decisions entered in the cravens cases did not give effect to the settlement between mr cravens and mr mcwade mr sims testified that he allowed the court to enter decisions in the cravens cases for the full amount of the deficiencies as computed by reference to the court's opinion after the trial of the test cases because he intended to honor his agreement with the cravenses by ensuring that a lower assessment would be processed by the appeals_office mr sims spoke to mr cravens about the difference between the numbers in his settlement agreement and the larger numbers in the rule computation and the decision documents mr sims believed that mr cravens understood that an assessment consistent with his settlement would be made administratively however when messrs sims and mcwade sent the cravens cases to the san francisco appeals_office for closing and assessment they did not request or instruct the appeals_office to assess amounts in accordance with the arrangement reached with mr cravens in date shortly after messrs sanchez and bakutes discovered the thompson settlement messrs sims and mcwade disclosed the cravens settlement to them bf respondent's motions to vacate on date respondent filed motions for leave to file motion to vacate the decisions that the court had entered against the thompsons the cravenses and mr rina respondent's motions included allegations that before the trial of the test cases messrs mcwade and sims had entered into contingent settlement agreements with the thompsons and the cravenses that were not disclosed to the court or to the other test case petitioners or their counsel respondent requested the court to conduct an evidentiary hearing to determine whether the agreements with the thompsons and cravenses had affected the trial of the test cases or the opinion of the court on date the court granted respondent's motions to vacate filed in the thompson and cravens cases vacated the decisions entered in those cases and ordered the parties to file agreed decisions with the court or otherwise move as appropriate the court denied respondent's reguest for an evidentiary hearing also on date the court denied respondent's motion to vacate the decision entered against mr rina stating the court has reviewed the testimony of cravens the testimony of thompson the stipulated facts and stipulated exhibits relating to the cravenses and the thompsons and the exhibits offered through thompson as a witness the court finds that these reviewed items had no material effect on the opinion which the court filed on date as that opinion relates to petitioner rina if the reviewed items were stricken from the record the court would file an opinion in all material respects like the opinion it filed on date with the exception of certain portions relating specifically and expressly to the cravenses or the thompsons and the court's findings analyses and conclusions relating to petitioner rina would remain the same g attempted discovery by counsel for nontest case petitioners by letters dated june and date messrs jones and o'donnell jointly requested that mr dombrowski provide informal_discovery regarding the thompson and cravens settlements the earlier of the two letters included allegations that mr kersting withheld documents from the test case petitioners that would have described an underlying business of great substance because mr kersting feared that the information would increase his personal tax_liability respondent declined to respond to the informal_discovery requests and did not allow messrs jones and o'donnell to participate in any of the in-house investigations conducted by messrs bakutes dombrowski kane and miller h closing of thompson cases further refunds in date mr decastro filed a motion for entry of decision in accordance with the terms of the thompson settlement set forth in mr decastro's letter to mr mcwade dated date ie deficiencies of zero dollar_figure and dollar_figure for the taxable years and respectively on date respondent filed objections with respondent's motions for entry of decision and respondent's memoranda of points and authorities to mr decastro's motion for entry of decision respondent's motions for entry of decision described the facts discovered by messrs miller kane and dombrowski in their investigation of the thompson settlement respondent alleged that sometime before the test case trial messrs sims and mcwade had agreed to settle the thompson cases by reducing the thompsons' deficiencies in amounts sufficient to compensate the thompsons for their projected attorney's_fees respondent alleged that this new agreement was designed--and constituted an agreement by messrs sims and mcwade--to pay mr decastro's legal fees respondent alleged that the new agreement was unauthorized and had no legal basis consequently respondent asked the court to enter decisions in the thompson cases consistent with the initial mcwade-decastro agreement of date which had allowed the thompsons a reduction of approximately percent of their deficiencies with the burnout feature ie deficiencies of zero dollar_figure and dollar_figure for the taxable years and respectively on date the court granted mr decastro's motions for entry of decision and entered decisions in the thompson cases as follows year deficiency additions to tax ---- --- dollar_figure ---- big_number ---- in date respondent entered assessments against the thompsons for the taxable years and based upon the decisions entered by the court in date shortly thereafter the thompsons received a refund check for dollar_figure dated date which the thompsons endorsed to decastro law corp the refund of dollar_figure to the thompsons was based upon the conclusion that as of date when the thompsons first remitted a total of dollar_figure as interest payments for the years and the thompsons' total_tax liability for those years as reflected in the court's decisions entered on date was approximately dollar_figure--comprising dollar_figure in tax and dollar_figure in interest accordingly the thompsons' date remittance of dollar_figure resulted in an overpayment of approximately dollar_figure in addition to this overpayment on date the thompsons had made an additional payment of dollar_figure towards their tax_liability for the dollar_figure refund paid to the thompsons on date represents the difference between the thompsons' dollar_figure payment and the dollar_figure refund that the thompsons had previously received in date following the receipt of the dollar_figure refund mr decastro wrote to mr dombrowski to complain that respondent had erred in computing the amount of the thompsons overpayment after review of the matter mr dombrowski prepared a memorandum to mr bakutes dated date requesting approval to process an additional refund to the thompsons of approximately dollar_figure mr dombrowski stated that in calculating the prior refund of dollar_figure respondent had erroneously treated the dollar_figure payment that the thompsons made in date as a cash bond rather than an advance_payment of tax viewing the dollar_figure payment as an advance_payment of tax mr dombrowski concluded that the thompsons were entitled to interest on the resulting overpayment mr bakutes approved mr dombrowski's request shortly thereafter mr dombrowski requested the fresno appeals_office to adjust the thompsons' account resulting in the thompsons' receipt of a third refund check dated date for dollar_figure in date the thompsons received a fourth refund check for dollar_figure with respect to their overpayment for the taxable years and presumably this check reflected a refund of the overpayment of approximately dollar_figure with interest that arose from the thompsons' date payment of dollar_figure in sum the thompsons were refunded dollar_figure of the dollar_figure that they paid for the taxable years and of the dollar_figure in refunds the thompsons assigned dollar_figure to decastro law corp as mentioned supra note the court_of_appeals for the ninth circuit held that the thompson decisions became final pursuant to sec_7481 despite the attempts by messrs sticht and izen to appeal those decisions on behalf of nontest case petitioners who sought to intervene i closing of cravens cases on date mr dombrowski wrote to the cravenses enclosing documents that were intended to enable them to determine the proper decisions to be entered in their cases mr dombrowski stated that upon receipt of the cravenses' response he would coordinate the matter with mr bakutes to determine the terms of agreed decisions that respondent would be willing to submit to the tax_court on date mr cravens responded to mr dombrowski's letter with a written chronology of the events leading to the settlement of his cases in date on date the court entered agreed decisions in the cravens cases consistent with the proposed decisions that mr mcwade forwarded to the cravenses in date the decisions provide that the cravenses are liable for deficiencies for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and that the cravenses are not liable for any additions to tax the decision for includes a stipulation that the agreed deficiency does not take into account advance_payments in the amounts of dollar_figure and dollar_figure that the cravenses made in date and date respectively the decision for includes a stipulation that the agreed deficiency does not take into account an advance_payment in the amount of dollar_figure that the cravenses made in date on date the regional_director_of_appeals for the western region wrote a memorandum to the san francisco appeals_office requesting that the cravens cases be closed in accordance with special closing instructions the intent of these instructions as stated in the memorandum was to cause the taxpayers' and accounts to zero out with no further amounts due this was to be accomplished by adjusting the interest that would otherwise have become due on the assessments made in accordance with the stipulated decision previously entered by the tax_court on date the memorandum explained the proposed interest adjustment as follows the amount of interest being assessed has been adjusted because the decision document tendered to petitioners and subsequently filed with the court in settlement of this case did not comport with district counsel's settlement offer the settlement offer provided that the first year deficiency would be shifted to the second year accordingly there would have been no deficiency for and the deficiency for would have been increased to dollar_figure dollar_figure dollar_figure the amount of interest being assessed has been adjusted because this provision was not included in the decision documents and because the decision documents in this case were not promptly prepared and filed with the tax_court in date when the case was settled the balance of the adjustment relates to computational errors in district counsel's original computation of the amounts due the authority stated in the memorandum for reducing the amounts due from the cravenses was sec_6404 relating to excessive assessments and sec_6404 relating to abatement of interest as mentioned supra note the court_of_appeals for the ninth circuit held that the cravens decisions became final pursuant to sec_7481 despite the attempts by messrs sticht and izen to appeal those decisions on behalf of kersting project nontest case petitioners who sought to intervene procedural history of evidentiary hearing i developments before evidentiary hearing a referral of thompson and cravens settlements to office of inspector general when mr sanchez learned of the thompson and cravens settlements he decided to refer the matters to the department of the treasury office of the inspector general the oig on date robert j wilson mr wilson special litigation assistant general legal services western region made a written referral to the oig in the referral mr wilson alleged that messrs sims and mcwade had entered into undisclosed contingent settlements with the thompsons and the cravenses the referral further alleged that the thompsons' deficiencies had been reduced to pay their attorney's_fees mr wilson's referral further alleged that messrs sims and mcwade had grossly violated procedures and that mr mcwade might have made false statements mr wilson served as the liaison between the western regional counsel's office and the oig mr sanchez believed that the region's referral to the oig ended his investigatory the office of the inspector general dept of the treasury was established under the inspector general act amendments of publaw_100_504 102_stat_2515 codified as amended pincite u s c app pincite the inspector general's duties include the conduct supervision and coordination of audits and investigations to prevent and or detect fraud and abuse in the treasury_department and the reporting of possible criminal violations to the attorney_general authority over the matter and that his only remaining responsibility was to assist the oig with its investigation upon receipt of the referral oig assigned senior special_agent leland d halleck mr halleck to investigate the matter mr sanchez directed mr dombrowski to provide mr halleck with all documents in respondent's possession that mr halleck might request and to answer mr halleck's questions as part of his investigation mr halleck considered whether there had been any bribery in violation of u s c section a violation of this section had not been included in the internal_revenue_service referral but was added by the oig mr halleck was not restricted from investigating any other possible violations relating to the thompson and cravens settlements mr halleck interviewed messrs sims and mcwade in date messrs sims and mcwade told mr halleck that they would not allow any of the kersting test case petitioners to settle because they did not want the test case litigation delayed they would have had to find replacement cases with as indicated supra pp removal of the thompson and cravens cases from the test case array in date would not necessarily have caused a delay in the trial of the test cases insofar as the kersting programs in which the thompsons and cravenses had participated during the years in issue were before the court in other test cases on the other hand removal of the cravens cases might have caused the remaining test case petitioners to argue that the cravens cases should be replaced because mr cravens was the only test case petitioner to report capital_gains upon the termination of his kersting program in any event the nearly 2-year delay in the trial of the test cases after chicoine and hallett were allowed to file amendments to petitions raising evidentiary issues provided ample time for continued similar characteristics and they were concerned about the possible effect on the other kersting project cases the oig report includes mr sims' affidavit executed date which states that it was his recollection that the final version of the thompson settlement agreement was agreed to before the trial of the test cases mr sims' affidavit also includes the following statement i can recall numerous discussions with mcwade concerning our own trial strategy as well as discussions concerning the anticipated strategies of both izen and decastro but no discussions whatsoever concerning any ‘settlement’ on date the oig report prepared by mr halleck was completed the oig report concluded that messrs sims and mcwade had agreed to special arrangements with the thompsons and the cravenses and provided a special arrangement for the thompsons designed to compensate them for their attorney's_fees mr halleck concluded that messrs sims and mcwade had not benefited financially or otherwise by agreeing to the special arrangements in mr halleck's opinion messrs sims' and mcwade's agreement to arrange a refund to be used to pay the thompsons' legal fees violated c f_r section a making a decision outside of official channels continued messrs sims and mcwade to disclose the thompson and cravens settlements to the court and to reach agreement with test case petitioners' counsel for selection of replacement cases b revival of -percent settlement offer in date mr o'neill notified all known kersting nontest case petitioners that the commissioner would settle their cases on a basis consistent with the original project settlement offer that was extended to kersting investors before the trial of the test cases a 7-percent reduction of the deficiency elimination of all additions to tax and interest imposed at the normal rate prescribed in sec_6621 the burnout feature was not provided for the settlement offer which was extended for only days was accepted by a few kersting petitioners c disciplinary actions on date mr sanchez sent notices of proposed disciplinary action to messrs sims and mcwade the notices asserted that messrs sims and mcwade had violated department of the treasury minimum standards of conduct section a an employee shall avoid any_action which might result in or create the appearance of giving preferential treatment to any person department of the treasury minimum standards of conduct section a an employee shall avoid any_action that might adversely affect the confidence of the public in the integrity of the government and internal_revenue_service rule_of conduct an employee will not intentionally make false or misleading verbal or written statements in matters of official interest the notices proposed to suspend both messrs sims and mcwade for calendar days without pay mr sanchez' notices of proposed disciplinary action to messrs sims and mcwade listed the following reasons for the proposed disciplinary actions negotiating an unauthorized settlement agreement with the thompsons basing the thompson settlement on unaudited and insufficiently documented losses from an unrelated shelter allowing the thompsons a settlement that provided them more favorable treatment than other taxpayers compensating the thompsons for their attorney's_fees and not informing the tax_court of the thompson settlement arrangements mr sims responded in writing to mr sanchez on date nonetheless mr sanchez sustained the notice of proposed disciplinary action issued to mr sims mr mcwade retired from the internal_revenue_service effective date rather than accept a transfer to the los angeles district_counsel office on date mr jordan approved mr sanchez' proposed disciplinary action mr sims was suspended from duty without pay for days and was transferred to the san francisco regional_counsel office where he was assigned nonsupervisory duties as a special litigation assistant in the general litigation area d indictment of mr izen on date following an investigation by the criminal_investigation_division of the internal_revenue_service a federal grand jury indicted mr izen on four counts of conspiracy and money laundering under u s c sec_371 and a a and b approximately year later in date shortly before commencement of the evidentiary hearing the indictment was dismissed mr izen testified at the commencement of the evidentiary hearing that the indictment had been a distraction that made it difficult for him to prepare for the evidentiary hearing but that he had participated in discovery and was ready to go forward and participate in the evidentiary hearing on behalf of the test case petitioners eb pretrial conference date on date the court held a pretrial conference on the record for the purpose of addressing various issues including the scheduling of the evidentiary hearing identification of the parties who would participate in the evidentiary hearing and scheduling of discovery the court also commented at the conference that the thompson and cravens settlements appeared to share some characteristics with so-called mary carter agreements respondent was represented at the conference by mr o'neill and mr dombrowski during the conference mr o'neill questioned whether mr izen should be disqualified as counsel because he would probably be called as a witness at the evidentiary hearing during the conference the court questioned whether mr dombrowski should represent respondent at the evidentiary hearing in view of his participation as counsel in the trial of the test cases ’ f pretrial conference date on date the court held a second pretrial conference on the record to obtain oral status reports from the parties respecting discovery and the stipulation process to establish the format for the evidentiary hearing and to discuss possible conflicts of interest affecting counsel specifically the court and the parties discussed possible conflicts of interest of mr izen and mr decastro g denial of respondent's motion to disqualify mr izen on date respondent filed a motion to disqualify mr izen as counsel on the ground that he would be a necessary witness at the evidentiary hearing by order dated date the court noted that because mr izen was likely to testify at the evidentiary hearing mr izen's testimony might in some sense prove to be adverse to the interests of his clients with these concerns in mind and relying on aba model while both messrs dombrowski and o'neill testified at the evidentiary hearing neither of them served as respondent's counsel at the evidentiary hearing by order dated date the court indicated that it would defer ruling on the assignment of the burden_of_proof and the standard of proof to be applied in these cases nevertheless the court established a procedure for the orderly presentation of evidence at the evidentiary hearing on date respondent had filed a motion to disqualify mr izen as counsel on similar grounds by order dated date the court had denied respondent's motion without prejudice to renew pending the completion of discovery rules of professional conduct rule sec_1 b and a the court directed mr izen to contact each of his clients in writing and to inform them of the potential for a conflict of interest and to file a report with the court revealing whether his clients consented to his remaining as counsel ’ on date mr izen filed a report with the court attaching thereto a copy of a letter that he had written to each of his clients describing the possible conflict of interest along with executed waivers signed by his clients consenting to his continued representation of them at the evidentiary hearing by order dated date the court denied respondent's motion to disqualify mr izen citing the consents of his clients to his continued representation of them and the financial hardship that his disqualification would impose on them in so doing the court rejected the suggestions of messrs sticht and jones that mr izen should associate himself with additional counsel for the conduct of the evidentiary hearing aba model rules of professional conduct rule b states in pertinent part that a lawyer shall not represent a client if the representation may be materially limited by the lawyer's own interests unless that lawyer reasonably believes the representation will not be adversely affected and the client consents after consultation aba model rules of professional conduct rule a states in pertinent part that a lawyer generally shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness see 91_tc_396 n affd without published opinion 940_f2d_1534 9th cir para techs trust v commissioner tcmemo_1992_575 h mr decastro's withdrawal by order dated date the court directed mr decastro to show cause why he should not be disqualified from serving as counsel or otherwise representing the thompsons at the evidentiary hearing on date the court received a letter from mr decastro stating that he had withdrawn his representation of the thompsons and that they would retain substitute counsel to represent them at the evidentiary hearing by order dated date the court discharged as moot its order to show cause dated date mr huestis entered his appearance on behalf of the thompsons at the evidentiary hearing i discovery of alexander decisions and referral to office of inspector general shortly before commencement of the evidentiary hearing the parties discovered that decisions had been entered in the alexander cases eliminating their deficiencies for and on date martha sullivan ms sullivan successor to mr sanchez as regional_counsel western region referred the matter to the oig the referral questioned whether the alexanders had received a beneficial again the court relied primarily upon aba model rules of professional conduct rule sec_1 b and a as the bases for its order it appears that the alexander correspondence that had been attached to mr mcwade's motion to take mr kersting's deposition filed in the test cases on date piqued mr sticht's curiosity and led him to request discovery of the alexander files of the internal_revenue_service for the taxable years resolution of their tax cases that was inconsistent with the settlements offered to other kersting program participants ms sullivan's referral to the oig was assigned to mr halleck on date the oig informed ms sullivan that the oig would take no further action the stated grounds were the expiration of the period of limitations for criminal prosecution of any acts of wrongdoing by messrs sims and mcwade and the oig's prior investigation and report j mr izen's motion to compel production of documents and issuance of protective orders on date the court granted mr izen leave to file a motion to compel answers to deposition questions and production of documents ’ mr izen argued that the court should rule that the crime-fraud exception to the attorney-client_privilege applies to these cases and that various witnesses including messrs thompson decastro sims mcwade and a number of additional government attorneys were barred from asserting the attorney-client_privilege in response to outstanding discovery requests the court initially ordered respondent mr thompson and mr decastro to file responses to mr izen' sec_73 leave to file the motion to compel was necessary insofar as the motion was filed beyond the date deadline for completing discovery as set forth in the court's order dated date as amended by order dated date the documents that the government declined to produce were listed in a privilege log and supplemental privilege log that were attached to mr sticht's supplement to petitioners' motion for court order permitting department of treasury to disclose information pursuant to privacy_act and response to objections to notice of deposition filed date motion attaching thereto any documents alleged to be privileged for in_camera inspection however on date mr sticht filed an objection to mr izen's motion arguing that it would be inappropriate and potentially harmful to petitioners' cases for the court to review respondent's documents before the evidentiary hearing and that mr izen's motion violated a private agreement between messrs izen and sticht concerning discovery matters mr sticht further stated that he could not support mr izen's motion insofar as it pertained to messrs thompson decastro and huestis without a privilege log describing the documents in dispute on date the court issued an order amending its prior order directing respondent mr thompson and mr decastro to submit documents to the court for in_camera inspection on date the court issued an order directing messrs decastro and huestis to appear at the call of the calendar at the commencement of the evidentiary hearing and file with the court written responses to mr izen's motion to compel and privilege logs describing any disputed documents messrs decastro and huestis complied with the court's order in addition mr huestis filed motions to guash trial subpoenas duces tecum that mr sticht had served on messrs thompson and huestis on date pursuant to the court's directive and in response to trial subpoenas duces tecum that mr sticht had served on mr huestis and mr thompson mr huestis filed a response attaching thereto a privilege log on date mr huestis filed a supplemental privilege log on date following an in_camera review of the documents that mr huestis claimed were privileged the court ruled that the majority of the documents in question were not protected from disclosure in response to the court's ruling mr huestis made an oral motion for a protective_order on behalf of mr thompson requesting that the parties maintain the confidentiality of all documents identified in mr huestis' privilege logs on date the court issued an order granting mr huestis' oral motion for protective_order in particular the court placed under seal exhibits 943-amd through 975-anj 978-anm and 979-ann and directed the parties to maintain the confidentiality of the documents by order dated date the court placed additional exhibits under seal including exhibits 995-ano through 1015-aoi and the court's order also placed under seal a relevance memorandum filed by mr sticht on date the court indicated that the affected parties would be given notice and an opportunity to respond before the court lifted its protective orders with respect to these documents k burden_of_proof and rule order by order dated date the court announced that it would defer ruling on assignment of the burden_of_proof and by order dated date the court directed the parties to file reports with the court stating in detail any objection to the lifting of the court's protective orders as discussed in greater detail below the court will lift its protective orders dated june and standard of proof to be applied with respect to the evidentiary hearing nevertheless the court prescribed a structure for the orderly presentation of witnesses at the evidentiary hearing in particular consistent with the court's view that respondent was in the best position in the first instance to present the court with the facts critical to an understanding of the misconduct of respondent's attorneys in the trial of the test cases the court directed that respondent's case would be put on first respondent's witnesses were to be called to testify in turn subjected to direct examination by respondent and then passed to mr sticht mr izen and mr jones respectively for additional direct or cross-examination ’ following the examination of respondent's witnesses mr sticht's remaining witnesses would be called to testify in turn subjected to direct examination by mr sticht and then passed to respondent mr izen and mr jones respectively for additional direct or cross-- examination this process would be repeated for mr izen's and mr jones' witnesses in the same order the court invoked rule which provides that on the court's own motion the court may order witnesses excluded from the courtroom so that they cannot hear because each of the parties listed many of the same witnesses in their trial memoranda the court ruled that those witnesses would be subjected to direct examination by each party’s counsel who had listed the witness in his trial memorandum regardless of the order in which the witness was passed to the party the testimony of other witnesses the court further directed that any witness testifying at the evidentiary hearing would be precluded from discussing his or her testimony with any other witness or providing any other witness with a transcript of his testimony il the evidentiary hearing the evidentiary hearing in these cases was conducted in los angeles on may to june to and date the court heard testimony from witnesses during the evidentiary hearing and received approximately exhibits the transcripts of the proceedings consist of more than big_number pages in addition between date and date the parties filed with the court a stipulation of facts and first through sixth supplemental stipulations of facts rule a is designed to prevent witnesses from tailoring their testimony to that of prior witnesses and to minimize altered testimony see 92_tc_486 a testimony’ mr cravens mr cravens appeared at the evidentiary hearing and confirmed and expressly adopted every aspect of his prior testimony at the dixon ii trial mr cravens testified that he did not intend to have a secret settlement that he did not change his testimony at the original trial even though he had settled his case that he would not have sold out the other pilots for money or a greater settlement offer and that he had no disputes with mr kersting when he testified at the original trial mr cravens testified that his testimony at the trial of the test cases was incomplete insofar as he had failed to testify that he believed that the promissory notes that he had signed were valid and enforceable mr cravens testified that he did not keep the fact that he had settled his case a secret before the trial of the test cases he discussed his settlement with mr kersting several times ‘8 the following summaries of the testimony of various witnesses at the evidentiary hearing are provided for the sake of convenience and are not part of the court's findings_of_fact also these summaries do not cover the testimony of all witnesses who testified at the evidentiary hearing on the basis of our observations at trial and our review of the record we conclude that the testimony of messrs sims and mcwade lacks credibility particularly their testimony regarding the reasons for and circumstances surrounding the thompson and cravens settlements and the alexander understanding mr alexander's testimony lacks credibility because of its evasiveness particularly his misleading response at the original trial concerning his understanding with mr mcwade regarding reduction of the alexanders’ tax_liabilities see supra note before the trial mr kersting was concerned that mr cravens' settlement would affect his testimony mr cravens told mr decastro that he was representing himself at the trial because he had settled and did not need to incur the legal expense mr cravens was uncertain whether he informed mr izen of his settlement mr cravens understood that he would testify at the trial of the test cases that i sold the stock and received a profit off the stock and that i paid taxes on the sale of the stock these are the two reasons he recalls being selected as a test case by mr seery mr cravens assured mr kersting that he was going to testify truthfully regardless of his settlement between the time of his date settlement and the trial of the test cases in date mr cravens received reams of documents relating to the trial that he paid no attention to and did not question before the trial of the test cases mr cravens did not know the identities of the remaining test case petitioners mr cravens had never met any of the other test case petitioners and he never participated in any joint strategy sessions to prepare for trial mr cravens did not understand the difference between being a witness and allowing his case to serve as a test case upon his arrival in hawaii mr cravens met mr mcwade in person for the first time until mr cravens arrived at the trial he was not sure of his exact role in the process although he believed that his testimony would be very important to the outcome mr cravens became surprised and suspicious when mr mcwade told him that he would receive a refund of the money he had paid pursuant to his settlement if the petitioners in test cases prevailed at trial mr cravens was not prepared for this change in his settlement mr cravens asked mr mcwade about the change but did not get a satisfactory answer mr cravens had the impression that mr mcwade did not want to discuss the subject mr cravens denied that he had an added incentive to testify at the trial because he was told he could get his money back if the taxpayers won he thought that all he could do was testify truthfully to the matters that had caused his case to be selected as a test case mr cravens recalled that mr decastro's demeanor outside the courtroom was very anti-taxpayer at least kersting taxpayers mr cravens had lunch with mr mcwade and a group of other persons before testifying at the trial of the test cases the group did not discuss mr cravens' testimony during lunch after lunch mr mcwade informed mr cravens that he would have to make a statement to the court because he was not represented by an attorney who could ask him questions mr mcwade did not tell mr cravens what to say in his statement to the court or how to respond to mr mcwade's questions mr thompson mr thompson appeared at the evidentiary hearing and testified that he retained mr decastro to negotiate a settlement in his tax cases and that it was his understanding in date that his cases were settled for a fixed amount although he would receive a refund if the test case petitioners prevailed at trial mr thompson further testified that by virtue of his settlement he had informed mr decastro that he would not pay attorney's_fees for representation at the trial of the test cases mr thompson testified that the testimony that he provided at the trial of the test cases was completely truthful that his testimony was not coached by either mr decastro or mr mcwade and that he wanted to testify in part to influence mr kersting to withdraw his threats mr thompson testified that the dollar_figure bauspar loss that he mentioned in his testimony at the trial of the test cases was not an out-of-pocket loss but the loss of the returns he expected as a result of his participation in the bauspar program mr alexander mr alexander appeared at the evidentiary hearing only after mr sticht made several unsuccessful attempts to serve him with a subpoena mr alexander's credibility as a witness at the evidentiary hearing was severely impaired by his evasive testimony and total lack of recall of the circumstances that led to the decisions eliminating his tax_liabilities for and mr alexander testified that he did not receive a finder's fee for the information or assistance that he provided to mr mcwade during the trial of the test cases nor would he admit that he had arrived at an understanding with mr mcwade for any reduction of the tax_liabilities on his joint returns for the years and mr mcwade mr mcwade appeared at the evidentiary hearing and testified that when settlement discussions first arose in the thompson and cravens cases he believed he had a problem with conflicting government policies in particular mr mcwade testified that while he was obliged by internal_revenue_service policy to treat similarly situated taxpayers alike the internal_revenue_service also had a policy against settling test cases ’ mr mcwade did not confer with anyone in the national_office or the regional counsel's office regarding resolution of the conflict that he perceived mr sims was the only person with whom mr mcwade discussed the alleged conflicting policies mr mcwade did not feel any obligation to coordinate the thompson settlement arrangement with the national_office or regional_counsel because he had discussed the arrangements with mr sims mr mcwade testified that the thompson settlement was revised in the summer of in order to dispose_of the bauspar issue mr mcwade denied that the thompson settlement was revised to provide a means for the thompsons to pay mr decastro's attorney's_fees contrary to mr mcwade's testimony we found that the internal_revenue_service did not maintain a policy prohibiting the settlement of a test case see supra p mr mcwade initially testified that he informed messrs dombrowski and hatfield about the thompson and cravens settlement agreements before the trial of the test cases however mr mcwade later testified that he may have not informed messrs dombrowski and hatfield of the agreements mr mcwade testified that he had no recollection that he had informed mr o'neill about the thompson and cravens settlement agreements mr mcwade denied offering mr alexander any inducements to either cooperate with the government or testify at the trial of the test cases mr mcwade acknowledged that mr alexander provided assistance to him in understanding certain aspects of the kersting programs during the trial of the test cases mr mcwade did not provide the court with any credible explanation or justification of the decisions entered in the alexander cases for the taxable years through which completely wiped out the deficiencies previously determined on the statutory notices mr mcwade denied that mr decastro passed information to him regarding mr izen's trial strategy or that mr decastro messrs dombrowski hatfield and o'neill denied having any knowledge of the thompson and cravens settlements before their discovery in st contrary to the court's dixon ii opinion the decisions in the alexander cases for and reflected overpayments of dollar_figure and dollar_figure respectively while the decisions in the alexander cases for and reflected no deficiencies see supra pp otherwise acted as a mole or plant for respondent with respect to the kersting test cases mr sims mr sims testified that he approved the thompson and cravens settlements with the understanding that he would do his best to process the proposed decisions but that he did not guarantee the outcome mr sims testified that mr mcwade's letters to mr decastro stating that the decisions would be filed with the court later indicate that mr mcwade misunderstood mr sims' intentions mr sims further testified that decisions could not be entered in the thompson and cravens cases before the trial of the test cases out of concern that taxpayers who had signed piggyback agreements would argue that they were entitled to similar settlements mr sims characterized as an oversight his approval of mr mcwade's decision to forward decision documents to the cravenses for their signature month before trial of the test cases with regard to the thompson settlement mr sims testified that he felt it was important to keep mr decastro in the case because unlike mr izen mr decastro was not being paid_by mr kersting however mr sims testified that he was aware as early as date that mr decastro did not believe that kersting interest deductions could be defended in court mr sims further testified that he felt sympathy for mr thompson because of mr kersting's threats and that he suggested that mr thompson's participation in the bauspar program could be used to offset or reduce the thompsons' tax_liability mr sims was unable to confirm that he reviewed mr thompson's bauspar records as a basis for revising the thompson settlement agreement mr sims testified that he and mr mcwade had reached an agreement in principle with mr decastro before the trial of the test cases to further reduce the thompsons' tax_liabilities mr sims testified that he did not know the basis upon which the alexander cases were settled and that he never discussed the settlements with either mr mcwade or mr alexander mr sims denied that mr decastro passed information to the government regarding mr izen's trial strategy or that mr decastro otherwise acted as a mole or plant for respondent with respect to the kersting test cases mr decastro mr decastro testified that the settlement agreement that he negotiated with mr mcwade assured the thompsons of the better of the pretrial settlement or the outcome in the trial of the test cases and that the agreement was not contingent on mr sims' best efforts mr decastro testified that the final revision to the thompson settlement was agreed to before the trial of the test cases that the revision was made to account for the attorney's_fees that mr thompson would incur in the trial of the test cases and that mr thompson's participation in the bauspar program was not the basis for the revision mr decastro testified that mr mcwade considered various elements in negotiating settlements in kersting cases including the level of the taxpayer's participation in the kersting programs and whether the taxpayer had escaped liability in other years by virtue of the expiration of the period of limitations mr decastro denied passing any information to messrs mcwade or sims regarding mr izen's trial strategy or that he otherwise acted as a mole or plant for respondent with respect to the kersting test cases mr izen mr izen was the first witness to testify at the evidentiary hearing mr izen testified that he had several discussions with mr decastro beginning with mr kersting's deposition in date through the eve of the trial of the test cases during which he revealed his trial strategy to mr decastro mr izen testified that he attempted to enlighten mr decastro who was openly pessimistic regarding the chances for success in the trial of the test cases mr izen testified that mr decastro was upset on the eve of trial of the test cases that all documentation needed to support the test case petitioners' position had not been made available to petitioners mr izen testified that he did not serve a subpoena on mr kersting before the trial of the test cases because he had relied upon the subpoena that mr mcwade had served on mr kersting mr izen testified that he met mr decastro with mr hongsermeier and mr bradt ina hotel room on the eve of trial of the test cases mr izen testified that he discussed confidential matters with mr hongsermeier in mr decastro's presence that he would not have revealed to mr decastro had he known of the settlement that mr decastro had negotiated on behalf of the thompsons mr izen testified that he was aware that respondent planned to rely on the so-called comfort letters at the trial of the test cases inasmuch as some of the letters were included in stipulations of fact filed with the court and that he informed mr decastro that he would offer evidence of collection actions brought by various kersting companies against kersting program participants to counter the comfort letters mr izen testified that mr decastro grabbed notes out of his hand during the trial of the test cases that mr decastro was in a position to overhear mr izen's conversations with his witnesses during the trial of the test cases and that mr izen observed mr decastro conducting a private conversation with mr mcwade during the trial of the test cases mr izen testified that his allegations in oral argument before the court_of_appeals for the ninth circuit in the dufresne appeal that mr decastro was a mole or plant for respondent during the trial of the test cases were not based upon personal knowledge but that mr izen only wanted the opportunity to prove the point mr izen did not provide any further evidence that mr decastro was a mole or plant who passed mr izen's trial strategy to messrs sims or mcwade mr izen denied having personal knowledge at the time that messrs thompson and cravens testified at the trial of the test cases that messrs thompson and cravens had entered into settlement agreements with mr mcwade b mr sticht's allegations of potential witness intimidation during the evidentiary hearing following the testimony of lois fisher ms fisher on date mr sticht made the following statement to the court but if there's any intention to obstruct or interfere with the presentation of any of my clients’ cases in this trial in this courtroom or even to interfere with their presentation by outside harassment intimidation or other means that are normally used to influence or attempt to influence the independent presentation of the case in any trial and it want to go on record today stating that i reserve the right to revisit this day in much the same way that has been alleged in the past with respect to the trial so i will also state to the court along these lines and i use ms fisher as the segue to this final point that at least two possibly three of my clients have received what i believe are properly characterized as potential intimidation for their presentation of this case now that is something i'm going to leave at that point without specifics and details today following mr sticht's remarks the court stated that while the court would respect mr sticht's request not to pursue the matter immediately mr sticht was obligated to put it to rest or to present it in a way that will enable it to be resolved mr sticht did not return to the subject of potential witness intimidation during the remainder of the evidentiary hearing which as described below eventually led to a further evidentiary hearing held on date cc mr bradt's date letter to mr kersting mr bradt first testified at the evidentiary hearing on date mr bradt testified that he had no direct knowledge that mr decastro passed mr izen's trial strategy to mr mcwade but that he suspected the same by virtue of mr mcwade's opposition to mr izen's efforts to introduce evidence concerning collection litigation through mr moseley see supra pp mr jones recalled mr bradt to testify on date for the purpose of rebutting testimony by mr o'neill on the propriety of the summons issued by respondent to mr kersting in during mr sticht's examination of mr bradt mr sticht offered into evidence a one-page facsimile of a letter that mr bradt had sent mr kersting in hawaii pincite a m on date which apparently was then inadvertently forwarded by mr kersting's secretary to mr sticht's office in los angeles pincite a m on the same day mr bradt's letter includes a discussion of testimony presented by mr sticht's witness ms fisher on june and and testimony presented by mr o'neill mr bradt's letter refers to a letter that mr sticht wrote to ms fisher mr bradt's letter also includes disparaging remarks regarding mr sticht's trial strategy and tactics mr bradt asserted that his letter to mr kersting was subject_to the attorney-client_privilege mr bradt declined to disclose how he had obtained a copy of mr sticht's letter to ms fisher pursuant to the court's order excluding witnesses from the courtroom mr bradt had not been in the courtroom when either ms fisher or mr o'neill had testified mr izen admitted that he had disclosed ms fisher's testimony to mr bradt so that he could prepare mr kersting to testify in rebuttal of ms fisher's testimony similarly mr jones admitted that he had disclosed mr o'neill's testimony to mr bradt in order to prepare mr bradt to testify in rebuttal mr sticht suggested that mr bradt's letter would tend to inflame mr kersting against ms fisher the court had ruled that mr bradt would not be allowed in the courtroom until mr kersting had testified mr sticht's receipt and disclosure to the court of mr bradt's letter to mr kersting raise interesting questions concerning the professional responsibilities of attorneys compare committee on professional responsibility ethical obligations arising out of an attorney's receipt of inadvertently disclosed information the record of the association of the bar of the city of new york with committee on professional responsibility the attorney's duties to report the misconduct of other attorneys and to report fraud on a tribunal the record of the association of the bar of the city of new york the disclosures by messrs izen and jones that were prompted by the introduction of mr bradt's letter also raise guestions of possible conflict between the operation of rule and the need to prepare a witness to testify and bring documents in response to a subpoena duces tecum compare 104_tc_584 affd on other issues without published opinion 142_f3d_442 9th cir with 92_tc_1349 and continued d denial of mr izen's motion to refer thompson and cravens settlements and alexander agreement to department of justice public integrity section on date mr izen filed a motion to refer the thompson and cravens settlements and the alexander agreement to the department of justice public integrity section for prosecution mr izen identified approximately alleged crimes associated with the thompson and cravens settlements and the alexander understanding and asked the court to refer those matters to the department of justice for prosecution by order dated date the court denied mr izen's motion tii developments following initial evidentiary hearing a denial of respondent's motion for further hearing regarding potential witness intimidation on date after completion of the bulk of the evidentiary hearing respondent filed a motion to take additional evidence concerning mr sticht's unresolved allegations at the evidentiary hearing of potential witness intimidation during this same period the parties filed with the court third fourth and fifth supplemental stipulations of facts that did not comply with the court's rules concerning stipulations and amounted to little more than a proffer of documents subject_to an extensive list of objections continued 92_tc_486 none of these questions have been resolved they became moot with respect to mr kersting and mr bradt by reason of mr kersting's failure to testify at the evidentiary hearing in a response to respondent's motion mr sticht alleged and the record now shows that mr sticht's clients received unsolicited phone calls and written communications from mr kersting and from joseph a peterman mr peterman a kersting program participant and nontest case petitioner ’ throughout these proceedings encouraging them to ask mr sticht to cooperate and otherwise present a unified case with the test case and nontest case petitioners represented by messrs izen and jones promising financial assistance in the form of disbursements from a legal defense fund in exchange for such cooperation and ridiculing mr sticht's representation of his clients on date the court issued an order denying respondent's motion although the court expressed concern over mr sticht's allegations the court was not persuaded that the activities in question satisfied the legal definition of witness intimidation see eg griffith v commissioner t c memo mr peterman currently has eight cases docketed with the court all of which appear to involve kersting adjustments docket nos and mr peterman executed piggyback agreements in the first five dockets listed above mr kersting's various letters to mr sticht's clients are included within the exhibits associated with the parties' fourth supplemental stipulations of facts filed date on aug and date mr sticht filed a status report and a first supplemental status report respectively attaching thereto copies of letters some of which contain obscene and inflammatory statements that mr peterman had sent to mr sticht and his clients see also 76_f3d_442 2d cir 984_f2d_1289 1st cir nevertheless the court directed mr sticht to file a report with the court identifying any of his witnesses who may have declined to testify at the evidentiary hearing including a brief summary of the testimony that such witnesses were expected to provide with a view to arriving at an agreement among the parties to stipulate such testimony or if that should not be possible to having a further hearing to receive such testimony the court further directed the parties to cooperate in the elimination of the various objections associated with the fourth and fifth supplemental stipulations of facts mr sticht subsequently filed a report with the court identifying mr kersting richard b rogers mr rogers and joanne rinaldi ms rinaldi as persons who were scheduled to but did not testify at the evidentiary hearing and providing a summary of the testimony expected from each witness at approximately the same time respondent filed a response with the court stating that the parties were unable to eliminate many of the objections raised with respect to the documents attached to the parties' fourth and fifth supplemental stipulations of facts with a view to completing the record in these cases the court ordered a further evidentiary hearing for the purpose of receiving the testimony of mr kersting and ms rinaldi it was hoped that mr kersting's testimony would eliminate some or all of the parties' objections to the documents attached to the parties' fourth and fifth stipulations of fact and that having ms rinaldi testify would complete the record insofar as she might have declined to testify at the initial evidentiary hearing because of perceived intimidation however the court rejected mr sticht's request to call mr rogers to testify on the grounds that mr rogers' testimony was not related to the documents attached to the parties' fourth and fifth stipulations of fact there was no indication that mr rogers had declined to testify during the initial evidentiary hearing because of perceived intimidation and mr sticht's proffer of mr rogers' testimony revealed that the testimony which primarily concerned the first savings acquisition would amount to an attempt to retry the dixon test cases on the merits or would concern a transaction that was not in issue in the trial of the test cases b supplemental evidentiary hearing date on date mr kersting filed a motion for protection or to quash asserting that the supplemental evidentiary hearing and production of the documents identified in the subpoena that mr sticht had served on him in date before the initial evidentiary hearing would amount to an attempt to retry the on date at the initial evidentiary hearing mr sticht stated on the record that he was reconsidering whether mr rogers' testimony was necessary in light of other evidence already in the record test cases by order dated date the court denied mr kersting's motion as moot on the ground that mr sticht's subpoena had expired on date--the date of adjournment of the original evidentiary hearing mr sticht was unable to locate mr kersting for purposes of service of a new subpoena directing him to appear and testify at the evidentiary hearing nevertheless on date mr kersting filed a second motion for protection or to quash subpoena asserting that he was too ill to travel from hawaii to los angeles for the evidentiary hearing because of recent cancer surgery because mr kersting did not appear at the supplemental evidentiary hearing the court later denied mr kersting's motion as moot on date the court conducted a supplemental evidentiary hearing in these cases in los angeles ms rinaldi was the sole witness at the supplemental evidentiary hearing ms rinaldi testified that she participated in the kersting programs during the taxable years and with her husband a flight engineer for american airlines with a view towards profiting as a stock holder and for the tax benefits ’ ms rinaldi testified that she believed that kersting promissory notes were enforceable against her ms rinaldi testified that she relied upon and was assured by the various dear friend letters that mr kersting sent to her during the period to ms rinaldi testified that she legally_separated from her husband in ms rinaldi did not consult with a certified_public_accountant regarding her tax_liability until after the court released its opinion in dixon ii c denial of mr izen's motion to compel production of documents on date mr izen submitted to the court a document that the court filed as a supplement to mr izen's motion to compel filed date relying on a recent case 112_f3d_910 8th cir mr izen argued that respondent could not rely upon the attorney-client_privilege executive privilege or the attorney work product doctrine in these cases as bases for refusing to disclose documents by order dated date the court denied mr izen's motion to compel the court denied mr izen's motion as moot insofar as mr izen sought to compel the testimony of messrs thompson decastro sims and mcwade and to compel messrs thompson and decastro to produce documents in so ruling the court noted that mr thompson had waived the attorney-client_privilege produced the documents requested in discovery and testified at the evidentiary hearing in addition the court had heard testimony from messrs decastro sims mcwade and additional government witnesses further the court denied mr izen's motion insofar as mr izen moved to compel respondent to produce documents specifically although the court declined to decide whether the admitted government misconduct in the presentation and trial of the test cases in dixon v commissioner docket no et al amounted to fraudulent or criminal conduct the court did conclude that the disputed documents did not contain material subject_to the crime- fraud exception ie legal advice obtained in the furtherance or in aid of a future fraudulent scheme or criminal activity moreover the court rejected mr izen's contention that respondent's activities since date amounted to an effort to cover up what mr izen alleged to be fraudulent or criminal conduct on the basis of a review of respondent's privilege log and supplemental privilege log the court held that the documents described therein qualified for protection from disclosure pursuant to the corresponding privilege s relied upon by respondent d denial of mr sticht's motion to reopen record on date mr sticht filed a motion to reopen the record seeking to submit to the court a written offer of proof comprising a written declaration by mr rogers a nontest case petitioner along with numerous documents that purport to describe some connection or link between the series of transactions underlying mr rogers' participation in the first savings acquisition and his related participation in the investors financial stock purchase plan mr sticht's motion included allegations that messrs thompson alexander decastro kozak and mcwade compromised the trial of the test cases by making an incomplete an inaccurate presentation of the first savings acquisition by order dated date the court denied mr sticht's motion on the ground that the materials that mr sticht was seeking to submit to the court should have been offered into evidence during the initial evidentiary hearing in may and date where all of the implicated parties had been called to testify insofar as mr sticht was arguing that there was a meaningful link or connection between the first savings acquisition and the investors financial stock purchase plan the court further observed that the first savings acquisition was not among the kersting programs at issue in the trial of the test cases and that petitioners' theory of a link between the two transactions would be ripe for consideration only if respondent were to move for entry of decision based in part on adjustments attributable to the first savings acquisition be denial of mr izen's motion to take judicial_notice on date mr izen filed a motion to take judicial_notice asserting that the court is obliged by rule of the federal rules of evidence to take notice that the hawaii district the bulk of the testimony presented at the trial of the test cases concerning the first savings acquisition was offered by messrs kersting and alexander although their testimony concerning the transaction generally was consistent the court in dixon ii apparently accepted mr alexander's testimony that federal regulators rejected investors financial as a holding_company for first savings despite mr kersting's testimony to the contrary see dixon ii t c m cch pincite t c m ria pincite7 court held that the note indebtedness involved in the present case tried previously before judge goffe is legally viable and collectible under hawaii state law by order dated date the court indicated that mr izen's motion would be decided in the court's opinion in these cases on date mr izen filed a petition for mandamus with the court_of_appeals for the ninth circuit for a writ of mandamus directing this court to grant mr izen's motion to take judicial_notice by order filed date the court_of_appeals denied mr izen's petition all materials attached to mr izen's motion which concern kersting program participant carl mott were received in evidence at the trial of the test cases and considered by judge goffe in dixon ii see discussion of collection cases supra pp mr izen's motion which amounts to another attempt to retry matters previously decided in dixon ii goes beyond the scope of the mandate of the court_of_appeals in its remand of these cases and will be denied mr izen's continued reliance on the collection litigation concerning carl mott indicates that mr izen regards the collection litigation as a complete rebuttal to all evidence in the record that mr kersting and program participants did not intend or expect that promissory notes would be enforced in accordance with their purported terms in so doing mr izen ignores the court's conclusion in dixon ii t c m cch pincite6 t c m ria pincite8 to that even if an obligation to pay leverage loan interest were enforceable it would properly be characterized as a nondeductible fee for creating tax deductions rather than as interest f denial of mr sticht's motions for release from piggyback agreements on date mr sticht filed motions for release from piggyback_agreement on behalf of nontest case petitioners richard b and donna g rogers anthony e and carol a eggers and john l and terry e huber mr sticht contends that mr seery's apparent conflict of interest at a time when mr seery represented the rogerses the eggerses and the hubers provides an independent basis for releasing nontest case petitioners from their piggyback agreements in the alternative mr sticht contends in light of respondent's misconduct in the trial of the test cases that the court should conclude that respondent did not comply with the terms of the piggyback agreements on date mr sticht filed a motion to sever case and for entry of decision or alternatively to sever case and set for trial on behalf of joe a and joanne rinaldi in docket no the rinaldis' case at docket no concerns the rinaldis' tax_liabilities for and and is based upon a notice_of_deficiency issued after the disclosure of the misconduct in the trial of the test cases because the rinaldis did not sign a piggyback_agreement in docket no mr sticht contends that the court's opinion in dixon ii does not bind the rinaldis mr sticht contends relying upon the misconduct of respondent's attorneys in the trial of the test cases that the court should either enter a decision in the rinaldis' favor or sever the rinaldis' case from the consolidated cases and set the case for trial on date respondent filed objections to mr sticht's motions respondent contends that the validity of the piggyback agreements in dispute is not affected by either events occurring during the trial of the test cases or mr seery's alleged conflict of interest on date mr jones filed an opposition to mr sticht's motions asserting that it would be premature to grant the motions as discussed in greater detail infra pp and pp we will deny mr sticht's motions g reports regarding the court's protective orders by order dated date the court directed messrs huestis and sticht to file reports with the court detailing any objection to the lifting of the court's protective orders dated june and mr huestis filed a report with the court objecting to the lifting of the court's protective orders on the ground that mr kersting might attempt to use the records in question to harass the thompsons mr sticht and respondent filed separate reports with the court indicating no objection to the lifting of the protective orders as discussed on date mr sticht filed a motion to strike allegedly scandalous and impertinent matters from mr jones' opposition on date the court denied mr sticht's motion to strike in greater detail infra pp we will lift the protective orders ultimate findings_of_fact messrs sims and mcwade negotiated a series of contingent settlement agreements with mr decastro in respect of the thompsons' tax_liabilities in advance of the trial of the test cases the final thompson settlement agreement provided for a reduction in the thompsons tax_liabilities for and for the purpose of generating refunds of tax and interest that were used to pay mr decastro's attorney's_fees the refunds actually made were more than sufficient for this purpose the excess was received and retained by the thompsons the thompson settlement was not based upon or influenced by the thompsons' participation in the bauspar program messrs sims and mcwade negotiated a contingent settlement agreement with mr cravens in respect of the cravenses' tax_liabilities for and in advance of the trial of the test cases messrs sims and mcwade misled mr cravens as to the nature and legal effect of his settlement and the need for counsel at the trial of the test cases in so doing they foreclosed the possibility that the cravenses would become clients of chicoine and hallett and later of mr izen they thereby reduced the effectiveness of mr cravens' presentations to the court from the point of view of all petitioners the likelihood that mr cravens would have informed counsel for test case petitioners that his cases had been settled was also reduced messrs sims and mcwade were the only persons in the honolulu district_counsel office with knowledge of the thompson and cravens settlements before and during the trial of the test cases other than mr stevens no one else within the internal_revenue_service was aware of the thompson and cravens settlements before or during the trial of the test cases through the times that the court issued its dixon ii opinion and entered the initial decisions in the test cases before the trial of the test cases mr mcwade intentionally misled the court with the complicity of mr decastro by not disclosing the settlement of the thompson cases when he moved to set_aside the thompson piggyback agreements at the trial of the test cases messrs sims mcwade and decastro intentionally misled the court regarding the status of the thompson cases by not disclosing the settlement of the thompson cases at the trial of the test cases messrs sims and mcwade intentionally misled the court in similar fashion regarding the settlement of the cravens cases mr mcwade allowed mr alexander to offer misleading testimony to the court during the trial of the test cases regarding his understanding that his tax_liabilities would be reduced in exchange for providing assistance to mr mcwade mr decastro did not act as a government mole during the trial of the test cases or convey any of mr izen's trial strategies or confidential information to the government cf kersting v united_states f_supp pincite mr izen had no knowledge before and at the trial of the test cases through the times that the court issued the dixon ii opinion and entered the initial decisions in the test cases that messrs thompson and cravens had entered into settlement agreements with mr mcwade opinion the court_of_appeals for the ninth circuit vacated this court's decisions in dixon ii and remanded the test cases for an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers dufresne v commissioner f 3d pincite the court_of_appeals citing arizona v fulminante u s pincite directed the court to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error id further the court_of_appeals directed the court to consider on the merits all motions of intervention filed by parties affected by dixon ii see id pursuant to this last direction the court consolidated the cases of three groups of petitioners to allow them to participate in the evidentiary hearing test case and nontest case petitioners represented by mr izen nontest case petitioners represented by mr jones and nontest case petitioners represented by mr sticht while the parties have primarily addressed the specific issues posed by the mandate of the court_of_appeals whether the government misconduct constitutes a structural defect or harmless error our analysis is not limited to these issues at the inception of this proceeding the court raised the issue whether the thompson and cravens settlements share significant characteristics with improper mary carter agreements mr izen has consistently maintained throughout this proceeding that the government misconduct amounted to fraud on the court and mr sticht has asserted that nontest case petitioners were not only harmed by the government misconduct but also by mr kersting's interference in the attorney-client relationships between test case petitioners and their counsel in an effort to spread the blame respondent has asked the court to find that mr izen as well as mr kersting was aware of the thompson and cravens settlements at or before the trial of the test cases before turning to our analysis of the foregoing issues we will address the burden_of_proof in this proceeding i burden_of_proof the court deferred ruling on the parties' requests for assignment of the burden_of_proof and the fixing of the standard of proof for purposes of the evidentiary hearing the court nevertheless placed on respondent the initial burden of coming forward with evidence and prescribed a structure for the orderly presentation of witnesses at the evidentiary hearing the burden_of_proof consists of two burdens---the burden of production of evidence and the burden of persuasion see wigmore evidence in trials at common_law secs to chadbourn rev assignment of the burden_of_proof and fixing the standard of proof serve a procedural function by delineating the parties' obligations respecting the presentation of evidence at trial although assignment of the burden_of_proof was not resolved before the evidentiary hearing the court is satisfied that the evidentiary hearing has produced a record that contains all relevant facts necessary for the court to discharge its obligations under the mandate the parties' versions of the facts as set forth in their respective proposed findings_of_fact generally are in accord ' with one immaterial exception discussed infra pp consequently from a purely procedural standpoint assignment of the burden_of_proof and fixing the standard of proof are not necessary we likewise are convinced that assignment of the burden_of_proof is not necessary for the court to decide whether the sims-- mcwade misconduct resulted in a structural defect in the trial of the test cases the structural defect question raises a legal in those instances where the parties have not agreed with respect to a particular fact or the record does not clearly reflect the date of a particular event the court generally has adopted the finding of fact proposed by the test case and nontest case petitioners issue requiring the court to apply a settled body of case law to essentially agreed facts in contrast assignment of the burden_of_proof and fixing the standard of proof have greater substantive significance with respect to harmless error analysis as discussed in greater detail infra pp harmless error analysis ultimately requires the court to consider whether the sims--mcwade misconduct affected the outcome in the trial of the test cases because the assignment of the burden_of_proof and particularly the standard of proof could influence the outcome of the court's harmless error analysis we will decide the issue proper placement of the burden_of_proof in these cases for purposes of the evidentiary hearing is not easily resolved and raises some perplexing questions rule a provides the general_rule that the burden_of_proof or burden of persuasion will be upon the taxpayer except as otherwise provided by statute or determined by the court see 290_us_111 normally the taxpayer bears the initial burden of producing enough evidence to make a prima facie case e evidence to support a finding contrary to the commissioner's determination see rockwell v commissioner under sec of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 congress enacted new sec_7491 which provides effective with respect to examinations commenced after date that the burden_of_proof shifts to the commissioner when the taxpayer produces credible_evidence in opposition to the commissioner's determination_of_a_deficiency and satisfies other requirements f 2d 9th cir affg tcmemo_1972_133 where the taxpayer succeeds in producing evidence supporting a finding contrary to the commissioner's determination the burden of production or burden of going forward with evidence shifts to the commissioner see 470_f2d_710 2d cir affg 57_tc_225 the taxpayer nonetheless continues to bear the ultimate burden of persuasion there is a well-recognized exception to the normal placement of the burden_of_proof in cases where the commissioner determines that the taxpayer is liable for an addition_to_tax for fraud in such cases the commissioner bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 91_tc_1049 n affd 926_f2d_1470 6th cir the court has also recognized an exception to the normal rule respecting the placement of the burden_of_proof in motions practice for example in 92_tc_729 supplemented by tcmemo_1990_524 affd without published opinion 935_f2d_1282 3d cir the parties filed cross-motions to dismiss for lack of jurisdiction the taxpayers moved to dismiss on the ground that the commissioner had failed to issue a valid notice_of_deficiency the commissioner moved to dismiss on the ground that the taxpayers had failed to file a timely petition because the very existence of the notice_of_deficiency was in dispute the court held that the commissioner should bear the burden_of_proof on the point because it would be unfair to require the taxpayer to prove the nonexistence of a notice which they swear they have never seen and which respondent is unable to provide pietanza v commissioner supra pincite- because these cases are not now before the court in the normal posture of a deficiency case the parties agree that the court should disregard rule a the parties also agree that the court should instead look to rule b of the federal rules of civil procedure to determine the proper assignment of the burden_of_proof notwithstanding that the decisions in the test cases have not become final ’ under that rule a party may move to be relieved from a final judgment order or proceeding in the case of fraud misrepresentation or other misconduct of an adverse_party normally the moving party bears the burden of producing clear_and_convincing evidence that relief should be granted under that rule see 862_f2d_910 lst cir predictably respondent and petitioners each argue that the burden_of_proof should be imposed on the other side respondent contends that because petitioners now seek to affirmatively invalidate the court's dixon ii opinion petitioners bear the burden_of_proof as the moving parties rule a states that where there is no applicable rule_of procedure the court or the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand further relying on cases such as 921_f2d_875 9th cir 113_f3d_670 7th cir and 281_f2d_304 9th cir respondent maintains that the proper standard of proof is clear_and_convincing evidence irrespective of whether the theory of relief is structural defect reversible error fraud on the court or attorney misconduct under rule b of the federal rules of civil procedure relying on virtually the same authorities petitioners counter that respondent should bear the burden_of_proof and that the standard of proof is clear_and_convincing evidence petitioners reason that respondent should bear the burden_of_proof insofar as it was respondent who moved for an evidentiary hearing before the appeal of the test cases and again after the court_of_appeals remanded the test cases to the court for an evidentiary hearing on the significance of the misconduct of respondent's attorneys we note that the decisions entered by the court in the test cases have not become final timely appeals were taken and the test cases are before the court pursuant to the mandate of the court_of_appeals which vacated the decisions for further proceedings we disagree with petitioners' contention that respondent should bear the burden_of_proof on the technical ground that respondent is the moving party nonetheless the unusual aspects of these cases persuade us that it would be inappropriate to place the burden_of_proof on petitioners first we observe that in arizona v fulminante u s pincite the supreme court ruled that the state had the burden of proving that the erroneous admission of the defendant's confession was harmless beyond a reasonable doubt by analogy respondent should bear the burden of proving that the admitted misconduct of his attorneys was harmless and had no material effect on the outcome of the trial in addition we note that respondent has had direct and immediate access to the critical witnesses and most of the relevant documents since date when respondent first discovered the misconduct in guestion further respondent conducted an initial investigation of the misconduct to the exclusion of all private parties shortly after discovering the misconduct finally respondent by asserting various privileges in response to mr izen's motion to compel production of documents succeeded in protecting from discovery various documents generated during respondent's investigation taken together these factors persuade us that the interests of justice are better served by placing the burden_of_proof on respondent and we so hold because these cases concern attorney misconduct in the civil context the standard of proof and persuasion that we apply is clear_and_convincing evidence see eg 680_f2d_1271 9th cir attorney misconduct for purposes of completeness we briefly address the immaterial exception alluded to above that exception arises from respondent's requests for findings_of_fact and argument that mr izen was aware of the cravens and thompson settlements at the time of the trial before judge goffe placing the burden_of_proof on respondent---for reasons discussed above--we have found that mr izen was not aware of the settlements however the record contains evidence such as mr kersting's mr moseley's and mr bradt's knowledge of the settlements mr bradt's prior_partnership with mr izen and their cooperation and sharing of information during the evidentiary hearing and statements by mr cravens--which he ultimately recanted on grounds of uncertainty and lack of clear recollection--from which it could be inferred that mr izen had been informed or had become aware of the settlements at or before the trial of the test cases although such evidence does not suffice to require a finding to that effect we might have found if petitioners had to bear the respondent has not carried through and addressed the significance for these cases of mr izen's awareness or lack of awareness of the settlements we do not believe that mr izen's awareness of the settlements would have any bearing on our conclusion that the court's decisions on the tax deficiencies of the test case petitioners should be reinstated although nondisclosure of the settlements by mr izen--if he had been aware of them--would have amounted to misconduct on his part we would not regard such misconduct as having any bearing on the reinstatement of the decisions in the test cases see discussion infra pp of mr kersting's misconduct we recognize that there is circumstantial evidence that mr izen was not aware of the thompson and cravens settlements if mr izen had been aware of the thompson settlement it does not seem likely that he would have allowed mr decastro to attend the meeting that he held with mr hongsermeier on the eve of the trial of the test cases or shared other information with mr decastro it is also likely that mr izen would have brought the settlements to the court's attention before respondent did burden_of_proof on that question that petitioners had not carried that burden we regard the exception as immaterial because we are satisfied that our conclusions and the outcome would remain the same even if we were to conclude that mr izen had been aware of the settlements we would so conclude on essentially the same grounds on which we reject mr sticht's argument over mr kersting's interferences with the attorney-client relationships of the attorneys whom he employed to represent the test case petitioners see infra pp il structural defect a case law the court_of_appeals for the ninth circuit vacated this court's decisions in the test cases and remanded the cases with directions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers and to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's this would have been made even more likely by mr kersting's failure to appear and testify at the evidentiary hearing which might have brought into play the doctrine_of 6_tc_1158 affd on other grounds 162_f2d_513 10th cir that the failure of a party to introduce evidence within his possession or control which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable mr kersting's assertions in his motion to quash subpoena that he was too sick to attend the evidentiary hearing might have been well taken but consideration could have been given to alternative means of obtaining his testimony misconduct the judgment can be upheld as harmless error dufresne v commissioner f 3d pincite the term structural defect normally refers to the violation of a fundamental constitutional right occurring during a criminal trial that affects the very framework within which the trial proceeds so that the trial cannot reliably serve its function as a vehicle for determination of guilt or innocence see arizona v fulminante supra pincite the presence of a structural defect in a criminal trial requires automatic reversal of the conviction and a new trial see eg id 386_us_18 significantly not all constitutional errors occurring during a trial result in a structural defect in the proceedings to the contrary there are a number of constitutional errors characterized as lesser trial errors that are susceptible to harmless error analysis in 499_us_279 a plurality opinion the supreme court discussed the distinction between a constitutional violation that causes a structural defect ina trial and a constitutional violation that is subject_to harmless error analysis a majority of the justices concluded that the admission of the defendant's coerced confession at his murder trial did not constitute a structural defect reguiring automatic reversal of the defendant's conviction however a separate majority further concluded that the defendant was entitled to a new trial because the state of arizona had failed to meet its burden of establishing beyond a reasonable doubt that the admission of the confession was harmless error see id pincite- the supreme court described the distinction between a constitutional violation that may be characterized as a trial error as opposed to a structural defect as follows since this court's landmark decision in 386_us_18 in which we adopted the general_rule that a constitutional error does not automatically require reversal of a conviction the court has applied harmless-error analysis to a wide range of errors and has recognized that most constitutional errors can be harmless see e q 494_us_738 unconstitutionally overbroad jury instructions at the sentencing stage of a capital case 486_us_249 admission of evidence at the sentencing stage of a capital case in violation of the sixth amendment counsel clause 491_us_263 jury instruction containing an erroneous conclusive_presumption 481_us_497 jury instruction misstating an element of the offense 478_us_570 jury instruction containing an erroneous rebuttable_presumption 476_us_683 erroneous exclusion of defendant's testimony regarding the circumstances of his confession 475_us_673 restriction ona defendant's right to cross-examine a witness for bias in violation of the sixth amendment confrontation clause 464_us_114 and n denial of a defendant's right to be present at trial 461_us_499 improper comment on defendant's silence at trial in violation of the fifth_amendment self- incrimination clause 456_us_605 statute improperly forbidding trial court's giving a jury instruction on a lesser included offense in a capital case in violation of the due process clause 441_us_786 failure to instruct the jury on the presumption of innocence 434_us_220 admission of identification evidence in violation of the sixth amendment confrontation clause 411_us_223 admission of the out-of-court statement of a nontestifying codefendant in violation of the sixth amendment confrontation clause 407_us_371 confession obtained in violation of 377_us_201 399_us_42 admission of evidence obtained in violation of the fourth_amendment 399_us_1 denial of counsel at a preliminary hearing in violation of the sixth amendment counsel clause the common thread connecting these cases is that each involved trial error --error which occurred during the presentation of the case to the jury and which may therefore be quantitatively assessed in the context of other evidence presented in order to determine whether its admission was harmless beyond a reasonable doubt in applying harmless-error analysis to these many different constitutional violations the court has been faithful to the belief that the harmless-error doctrine is essential to preserve the principle that the central purpose of a criminal trial is to decide the factual question of the defendant's guilt or innocence and promotes public respect for the criminal process by focusing on the underlying fairness of the trial rather than on the virtually inevitable presence of immaterial error van arsdall supra pincite citations omitted the admission of an involuntary confession--a classic trial error --is markedly different from the other two constitutional violations referred to in the chapman footnote 386_us_18 n as not being subject_to harmless-error analysis one of these violations involved in 372_us_335 was the total deprivation of the right to counsel at trial the other violation involved in 273_us_510 was a judge who was not impartial these are structural defects in the constitution of the trial mechanism which defy analysis by harmless-error standards the entire conduct of the trial from beginning to end is obviously affected by the absence of counsel for a criminal defendant just as it is by the presence on the bench of a judge who is not impartial since our decision in chapman other cases have added to the category of constitutional errors which are not subject_to harmless error the following unlawful exclusion of members of the defendant's race from a grand jury 474_us_254 the right to self-representation at trial 465_us_168 n and the right to public trial 467_us_39 n each of these constitutional deprivations is a similar structural defect affecting the framework within which the trial proceeds rather than simply an error in the trial process itself without these basic protections a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence and no criminal punishment may be regarded as fundamentally fair rose v clark u s pincite citation omitted id pincite the court_of_appeals for the ninth circuit recently relied upon the supreme court's opinion in arizona v fulminante supra to support its holding that a defendant's absence from the courtroom when the jury returned the death sentence did not result in a structural defect in the proceedings see 77_f3d_1138 9th cir the court_of_appeals further concluded that the error was harmless because the defendant's absence from the courtroom did not have a substantial and injurious effect or influence in determining the jury's verdict id pincite citing 507_us_619 quoting 328_us_750 b arguments messrs izen and jones argue that the government misconduct in these cases resulted in a structural defect on the ground that their clients both test case and nontest case petitioners were deprived of a fair trial messrs izen and jones argue that the government misconduct included the illegal search of mr kersting's office the issuance of erroneous notices of deficiency intended to pressure taxpayers secret settlements with the thompsons cravenses and alexanders the use of mr thompson as a conduit for the payment of mr decastro's attorney's_fees mr mcwade's misrepresentations to mr cravens regarding the terms and effect of his settlement and respondent's denial of mr jones' request to participate in the discovery investigation process that respondent undertook in messrs izen and jones contend that the confluence of all of these factors amounted to government misconduct so egregious as to prevent the test case petitioners from fully developing their positions at trial in the alternative but in reliance upon the same factors messrs izen and jones contend that the government misconduct resulted in reversible error in the trial of the test cases mr izen further asserts that the government misconduct resulted in a fraud upon the court and respondent's use of mr decastro to infiltrate petitioners' camp requires a new trial we will address separately the latter two contentions mr izen contends that the proper remedy in these cases is entry of decision in favor of all petitioners in the alternative mr izen contends that all petitioners should be awarded a new trial mr jones contends that the court should order respondent to show cause why respondent should not be barred from further proceedings against all kersting petitioners ’ mr sticht also contends that the government's misconduct resulted in a structural defect in the trial of the test cases but he characterizes the defect differently mr sticht asserts that the court effectively was precluded from supervising the trial process because judge goffe was not informed of the thompson and cravens settlement agreements in conjunction with this argument mr sticht maintains that nontest case petitioners were deprived of procedural due process insofar as their decisions to execute piggyback agreements as opposed to accepting one of the government's settlement offers before the trial were made without knowledge that two test case petitioners had decided to settle their cases mr sticht relies on 78_f3d_1442 9th cir and 56_f3d_1117 9th cir for the proposition that an abdication of judicial control_over a trial constitutes a structural defect citing 96_f3d_1132 9th cir mr sticht argues in the alternative that even if the government misconduct did not cause a structural defect in the trial of the test cases these cases are not amenable to harmless error analysis because the impact of our research does not disclose any case in which this court has invoked such an extraordinary remedy and petitioners have brought no such case to our attention a new trial normally is the proper remedy in the case of a structural defect or reversible error ina trial see 499_us_279 the misconduct cannot be fairly assessed without engaging in sheer speculation in short taking a different route from mr izen and mr jones mr sticht would bring his clients to the same destination that nontest case petitioners are entitled to entry of decisions that no deficiencies are due in their cases in response to respondent's contention that the government misconduct did not result in a structural defect because mr izen was not inhibited in fully and fairly presenting his clients' cases mr sticht asserts that nontest case petitioners nevertheless were harmed by mr kersting's firing of chicoine and hallett at a time when they were attempting to settle the kersting project cases mr sticht further suggests in very general terms that mr izen's performance at the trial of the test cases was deficient and that the trial of the test cases should have included an attorney who was not being paid_by mr kersting cc summary of government misconduct our first step in deciding whether the government misconduct resulted in a structural defect in the trial of the test cases is to describe and characterize the government misconduct messrs sims and mcwade negotiated a series of contingent settlement agreements in the thompson and cravens cases in advance of the trial of the test cases under which the thompson and cravens would receive the more favorable of the tax court's decision if the test case petitioners should prevail in the tax_court or the agreed decisions based on the settlements of their test cases messrs sims and mcwade were the only persons in the honolulu district_counsel office with knowledge of the thompson and cravens settlements before and during the trial of the test cases other than mr stevens no one else within the internal_revenue_service was aware of the thompson and cravens settlements before or during the trial of the test cases up to the times that the court issued its dixon ii opinion and entered the initial decisions in the test cases before the trial of the test cases mr mcwade intentionally misled the court with the complicity of mr decastro by not disclosing the settlement of the thompson cases when he moved to set_aside the thompson piggyback agreements messrs sims mcwade and decastro intentionally misled the court regarding the status of the thompson cases at the trial of the test cases when mr thompson alluded to his settlement during his testimony at the trial of the test cases mr mcwade interrupted mr thompson in order to divert him from the subject and thus intentionally prevented judge goffe from learning about the thompson settlement messrs sims and mcwade also intentionally misled the court regarding the status of the cravens cases at the trial of the test cases the decisions entered in the thompson cases provided for agreed reductions in the thompsons' tax_liabilities for and that generated refunds of tax and interest that in turn were used to pay mr decastro's attorney's_fees the refunds actually made were more than sufficient for this purpose the excess was received and retained by the thompsons contrary to mcwade's testimony at the evidentiary hearing the thompson settlement was not based upon or influenced by the thompsons' participation in the bauspar program although the contingent aspect of the secret settlement agreements provided an ostensible incentive for messrs thompson and cravens to defend vigorously the kersting interest deductions that they had reported on their tax returns the record shows that the secret settlements had the effect of diluting the adversarial character of the thompsons' and cravenses' presentations of their cases to the court mr thompson's testimony at the trial of the test cases reveals that he strongly defended the position that he had participated in the kersting programs with the objective of making a profit however mr thompson was the only test case petitioner to testify that mr kersting had assured him that his promissory notes would not be enforced although mr thompson's testimony on this point merely served to corroborate mr kersting's statements to other kersting program participants in the comfort letters the circumstances indicate that mr thompson participated in the trial of the test cases in part to lay the groundwork for a defense against mr kersting's earlier threats to collect on mr thompson's promissory notes considering mr thompson's mixed motivations mr thompson was not fully representative of the class of kersting program participants interested in contesting the commissioner's determinations disallowing kersting interest deductions mr thompson's testimony aside mr thompson's settlement agreement placed his counsel mr decastro ina conflict of interest in particular mr thompson's settlement agreement was altered so that mr decastro's attorney's_fees in effect would be paid out of tax refunds that were guaranteed to be paid to the thompsons in short with mr thompson serving as a conduit messrs sims and mcwade arranged for the government to pay mr decastro's attorney's_fees to ensure that mr thompson would ostensibly remain a test case petitioner as observed by the court_of_appeals mr decastro was the main beneficiary of the thompson settlement dufresne v commissioner f 3d pincite mr decastro's additional legal fee paid from the refunds generated by the final thompson settlement--dollar_figure--was disproportionately high in relation to the amount remaining in issue for the thompsons--dollar_figure plus interest the record indicates that mr decastro had concluded before the trial of the test cases that kersting program participants although judge goffe was not informed of mr thompson's settlement mr thompson's dispute with mr kersting was disclosed to judge goffe through mr thompson's testimony consequently judge goffe was able to weigh mr thompson's credibility on this point -- - did not have a viable case he candidly admitted as much to mr izen on the eve of the trial consistent with this view mr decastro had advised his clients including the thompsons to try to obtain the best settlements they could get and not abide the outcome of the trial of the test cases before the final sweetening of the thompson settlement mr decastro had effectively represented his clients including the thompsons in obtaining a number of settlements with the burnout feature on the order of percent against this background mr decastro's conflict in the thompson cases became acute when he agreed in the context of the final sweetening of the thompson settlement to provide the wherewithal to pay his legal fees to continue to participate in messrs sims' and mcwade's scheme to keep the thompsons among the test cases petitioners and to provide the masquerade of trial representation for the thompsons as one of the test cases before the trial of the test cases mr decastro had written to mr huestis that mr thompson's participation in the trial appears to be wise insurance to obtain cancellation of the notes mr mcwade with the knowledge of mr sims negotiated a contingent settlement agreement with mr cravens in advance of the trial of the test cases however mr mcwade intentionally misled mr cravens as to the nature and legal effect of his settlement and the need for counsel at the trial of the test cases mr mcwade improperly advised mr cravens that by virtue of his settlement mr cravens could not win or lose and would not need an attorney to represent him at the trial of the test cases in so doing mr mcwade foreclosed the possibility that the cravenses would become clients of chicoine and hallett and later of mr izen and thereby reduced the effectiveness of mr cravens' presentations to the court from the point of view of all petitioners the likelihood that mr cravens would have informed counsel for test case petitioners that his cases had been settled was also thereby reduced mr cravens relied upon mr mcwade's advice and appeared at the trial of the test cases without counsel whereupon he was informed by mr mcwade that he would enjoy the better of the tax_court decision in the trial of the test cases or the previously arranged settlement agreement we have no doubt that mr cravens would have been better prepared and would have offered a more complete case had he been represented by counsel at the trial of the test cases at aminimum counsel could have assisted mr cravens in completing his testimony regarding his motivations for participating in kersting programs and his belief that his promissory notes were valid during the trial of the test cases and thereafter messrs sims and mcwade intentionally misled the court and the remaining test case petitioners regarding the status of the thompson and cravens cases messrs sims and mcwade consciously continued their efforts to mislead the court during the evidentiary hearing by denying that the thompson settlement was a vehicle for paying -- -- mr decastro's legal fees for representing the thompsons at the trial of the test cases by testifying that the thompson settlement was attributable to the thompsons' participation in the bauspar program and by trying to cover up the bases for the stipulated decisions that were entered by the court in the alexander cases mr mcwade also failed to disclose to the court his understanding with mr alexander and allowed mr alexander to offer misleading testimony to the court during the trial of the test cases although we are unable to find that mr mcwade and mr alexander agreed before the trial to a specific reduction of the alexanders' tax_liabilities in exchange for mr alexander's assistance to mr mcwade during the trial of the test cases we are convinced that mr mcwade and mr alexander had a general understanding that the alexanders' tax_liabilities would be reduced in this regard mr alexander misled the court when he ambiguously answered specifically no to mr izen's question at trial whether mr alexander had an agreement with mr mcwade to reduce his tax_liabilities mr alexander's response could be understood as a statement consistent with the court's finding in these cases that although mr alexander did not reach an agreement with mr mcwade for a specific reduction in the amount of his tax deficiencies he and mr mcwade had a general understanding that mr alexander's tax_liabilities would be reduced considering the ambiguity in mr alexander's response it seems surprising that mr izen did not pursue the matter further in any event by virtue of mr mcwade's duty_of candor toward the court see aba model rules of professional conduct rule mr mcwade was obliged to disclose his understanding with mr alexander to the court in sum the record in these cases reveals a scheme by messrs sims and mcwade to mislead the court and manipulate the test case procedure in a misplaced effort to enhance the already overwhelming likelihood that respondent would prevail on the merits of the kersting adjustments and their continuing efforts at the evidentiary hearing to cover up what they had done d discussion petitioners unanimously advance the view that the government misconduct should be considered a structural defect we are convinced that messrs sims’ and mcwade's misconduct diluted the adversarial character of the presentation of what the court and the other petitioners were led to believe were the thompson and cravens test cases to conclude however that the government misconduct resulted in a structural defect in the trial of the test cases one also must accept the proposition that the harm caused by the government misconduct pervaded and altered the basic constitution of the trial mechanism in all the test cases as previously indicated messrs izen and jones contend that the government misconduct in these cases includes the alleged illegal search of mr kersting's office and the issuance of erroneous notices of deficiency however messrs izen and jones disregard the fact that every court considering the matter has rejected the contention that the search of mr kersting's office was illegal see kersting v united_states f_supp pincite- in addition the court held in dixon i that petitioners lack standing to contest the alleged violation of mr kersting's fourth_amendment rights further there is no credible_evidence in the record that respondent issued notices of deficiency to kersting program participants that were so erroneous as to render them invalid ’ consequently we will limit our consideration to the misconduct associated with the secret settlements that messrs sims and mcwade entered with messrs thompson and cravens and mr mcwade's understanding with mr alexander the impact of the government misconduct in these cases must be evaluated in the context in which it occurred specifically whereas the typical structural defect case arises inatrial of a single criminal defendant the test case procedures employed in these cases concern the tax_liabilities of more than big_number kersting program participants who agreed to be bound by the outcome in atrial of eight test case petitioners six of whom were represented by mr izen although we are convinced that the thompson and cravens settlements had the effect of diluting or diminishing the adversarial character of the presentation of their cases we are there is no evidence in the record that such errors as have been discovered in kersting project statutory notices were attributable to an improper intention of pressuring taxpayers however the existence of such errors see eg richards v commissioner tcmemo_1997_149 supplemented by tcmemo_1997_299 affd without published opinion 165_f3d_917 9th cir should alert nontest case petitioners and their counsel in nontest cases not yet disposed of to review their notices and carefully compare them with their return positions for the taxable years in question -- -- equally convinced that the thompson and cravens settlements neither prevented mr izen from fully and fairly presenting his clients' cases to the court nor resulted in any reduction in the effectiveness of his presentation on their behalves there is no indication in the record that the thompson and cravens settlements affected mr izen's trial preparation or trial strategy or his trial tactics or presentation although mr thompson's testimony at the trial of the test cases that mr kersting had orally assured him that his promissory notes would be canceled in exchange for the return of kersting stock may have surprised mr izen the record reveals that mr izen was well aware that respondent intended to rely on the so-called comfort letters to establish the same point mr izen's strategy-- conceived before the trial of the test cases and continuing through the evidentiary hearing--was to rebut the comfort letters with evidence that kersting corporations had initiated collection litigation against kersting program participants who failed to make loan payments in addition to developing the testimony of the test case petitioners that he represented mr izen cross-- examined messrs thompson cravens and alexander during the trial of the test cases considering all the facts and circumstances we are convinced that the misconduct of messrs sims and mcwade in connection with the thompson and cravens settlements and the alexander understanding did not alter the basic framework within which the trial of the test cases was conducted we are convinced that the trial of the test cases served its fundamental function as the vehicle for redetermining the tax_liabilities of the broad array of test case petitioners represented by mr izen we are not persuaded by mr sticht's argument that the court effectively was precluded from supervising the trial of the test cases because judge goffe was not informed of the thompson and cravens settlement agreements judge goffe was aware that messrs thompson and alexander were hostile towards mr kersting although a disclosure of the thompson and cravens settlements and the alexander understanding would have given judge goffe a more comprehensive basis for weighing their credibility we do not eguate judge goffe's lack of knowledge of the settlements with the proposition that he was precluded from supervising the trial of the test cases to the contrary the record in the trial of the test cases and the evidentiary hearing shows that judge goffe accurately assessed the credibility of messrs thompson cravens alexander and kersting and maintained firm control of the proceedings the ninth circuit cases that mr sticht relies upon for the proposition that the nondisclosures to the court precluded judge goffe from supervising the trial of the test cases are readily distinguishable from the facts at hand in united_states v noushfar f 3d pincite5 the court_of_appeals held that there was a structural defect in a criminal trial in which the trial judge abdicated control of the presentation of evidence by allowing the jury to take into the jury room tapes of the defendants' conversations that had never been played in open court in riley v deeds f 3d pincite the court_of_appeals held that there was a structural defect in a criminal trial in which in the trial judge's absence the trial judge's law clerk convened the court and permitted the court reporter to read back part of the victim's testimony to the jury considering the obvious distinctions between the errors of omission of the trial judges in the jury trial cases relied upon by mr sticht and judge goffe's role in the trial of the test cases we reject mr sticht's structural defect argument we likewise reject mr sticht's argument that a structural defect occurred by reason of respondent's failure to inform nontest case petitioners who signed piggyback agreements that two test case petitioners had received contingent settlements although mr sticht characterizes this failure as a structural defect mr sticht's argument amounts to little more than a breach of contract theory--a matter we address more fully below in any event we restate our earlier conclusion that the trial of the test cases served its fundamental function as the vehicle for redetermining the tax_liabilities of mr izen's test case petitioners to embrace the broader proposition that the nontest case petitioners who signed piggyback agreements received what they bargained for an opinion and a series of decisions on the merits in dixon ii that covers a broad array of kersting programs for the taxable years through mr sticht contends that mr izen's representation of test case petitioners does not provide a sound basis for concluding that the government misconduct did not cause a structural defect in the trial of the test cases in particular mr sticht points to mr kersting's interference in the chicoine and hallett settlement negotiations and his eventual firing of chicoine and hallett and mr izen's alleged lack of preparation for the trial as evidence that nontest case petitioners were not afforded due process mr kersting the shelter promoter had the incentive and initially the resources to finance the test case litigation by so doing mr kersting positioned himself to influence or determine the choice of counsel hired to represent the test case petitioners creating the potential for conflicts of interest mr kersting repeatedly used his control of the purse strings to interfere in the attorney-client relationships of participants in his programs as evidenced by his attempts to initiate mr seery's withdrawal as test case counsel for the thompsons and his efforts to forestall dissemination to kersting program participants of internal_revenue_service settlement offers solicited by mr seery and by chicoine and hallett the pattern of interference continued in mr kersting's firing of chicoine and hallett as counsel for test case petitioners and encouraging nontest case petitioners to recall their settlement retainers from chicoine and hallett the record of the evidentiary hearing contains evidence that mr kersting participated in and perhaps orchestrated efforts to create disaffection among mr sticht's clients it is also ironic---if true--that mr kersting did not inform mr izen of the thompson and cravens settlements at or before the trial of the test cases if mr kersting had informed mr izen and mr izen had informed judge goffe the trial might have been somewhat delayed but the tax_liabilities of the nonsettling kersting test case and nontest case petitioners would have been finally resolved long ago with attendant avoidance or reduction a lawyer who planned or helped to promote a tax_shelter or is otherwise under the control of a tax_shelter promoter has a conflict of interest in representing participants in the tax_shelter because he will not or may not give disinterested advice regarding settlement offers that may conflict with his original advice or the interests of the promoter see ewing v commissioner t c pincite n para techs trust v commissioner tcmemo_1992_575 chicoine and hallett in their retainer agreements with the test case petitioners and by their actions made clear that although they were not averse to obtaining additional business they had no conflict of interest and that their primary loyalty was to their clients mr kersting fired chicoine and hallett when on the basis of their independent appraisal of the weakness of the kersting programs they tried to obtain the most favorable settlements available on behalf of as many participants test case and nontest case petitioners as possible because of his potential personal liability for both promoter penalties and federal income taxes and his financial interest in trying to vindicate himself and his programs mr kersting scuttled the settlements fired chicoine and hallett and found another attorney to represent the test case petitioners in the trial of the test cases mr kersting's lack of sensitivity to the conflict issue and counsel's obligation to issue disinterested advice to clients is exemplified by his misplaced emphasis in mischaracterizing chicoine and hallett's actions as primarily stemming from fear of suit by their clients of interest costs legal fees and expenditure of private party administrative attorney and judicial resources nevertheless mr kersting's misconduct does not somehow tip the scale in favor of finding a structural defect in the trial of the test cases while mr kersting endeavored to keep all the nontest case petitioners under his wing through his numerous dear friend letters and through the hiring and firing of counsel for test case petitioners nontest case petitioners should have been alerted to the potential for and presence of conflicts between their interests and those of mr kersting by mr seery's withdrawal as counsel as well as by the firing of chicoine and hallett however neither mr kersting's payment of mr izen's fees nor our review of the record in dixon ii suggests that mr izen's representation of the test case petitioners was inadequate in the sense that there is anything more that he or any other attorney could have done that would have led to a different outcome at the end of the day the government misconduct in these cases is not readily comparable to any of the fundamental constitutional violations that the supreme court has identified as a structural defect eg denial of the right to counsel or the right to self-representation the right to an impartial judge or the right to a public trial in this regard we are mindful of the supreme court's statement in 499_us_279 that most constitutional errors are amenable to harmless-error analysis considering all the facts and circumstances including the unique nature of the test case procedure the specific configuration adopted for the trial of the kersting test cases and mr izen's ability fully and fairly to present his clients' cases during the trial we find that the government misconduct did not result in atrial that was fundamentally unfair see id pincite see also 483_us_756 stevens j concurring stated differently although we disapprove messrs sims' and mcwade's misconduct as well as the misconduct of mr kersting and mr decastro we do not conclude that their misconduct resulted in a structural defect in the trial of the test cases mandating either a new trial or entry of decisions in petitioners' favor tiil harmless error analysis although we have concluded that the sims--mcwade misconduct did not result in a structural defect in the trial of the test cases we must consider whether petitioners are entitled to a new trial on the ground that the misconduct resulted in reversible error as opposed to harmless error see arizona v fulminante supra pincite although structural defect inquiries have generally been limited to criminal cases reversible versus harmless error analysis appears in civil as well as criminal cases ’ the court's rules_of_practice and procedure set forth the principle of harmless error as follows see generally traynor the riddle of harmless error -- - rule harmless error no error in either the admission or exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for vacating modifying or otherwise disturbing a decision or order unless refusal to take such action appears to the court inconsistent with substantial justice the court at every stage of a case will disregard any error or defect which does not affect the substantial rights of the parties rule is substantially the same as rule of the federal rules of civil procedure see 60_tc_1144 see also fed r crim p a in civil cases an error related to admission of evidence or attorney misconduct is considered harmless if there is no prejudicial effect and or the error did not affect the judgment see 762_f2d_753 9th cir see also 924_f2d_824 9th cir new trial is warranted only if misconduct affected the verdict the standard of proof in such cases is normally clear_and_convincing evidence see eg bunch v united_states f 2d pincite the supreme court has adopted a similar standard for reviewing errors associated with prosecutorial misconduct in criminal cases see 473_us_667 455_us_209 427_us_97 405_us_150 373_us_83 360_us_264 in criminal cases the government generally is obliged to show beyond a reasonable doubt that the alleged error did not affect the verdict see arizona v fulminante supra pincite chapman v california u s pincite consistent with the approach of the cases on harmless error in both the civil and criminal contexts our inquiry is not focused on the merits of the matter or the correctness of the result in dixon ii as such but on what justice roger traynor in his seminal essay the riddle of harmless error called the effect on the judgment test of harmless error id pincite ' we therefore will assess the effects of the sims--mcwade misconduct in the cases at hand in the light of evidence presented at the trial of the test cases and the evidentiary hearing in order to determine whether the government misconduct was material to the outcome of the trial of the test cases arizona v fulminante supra pincite united_states v bagley supra pincite n although these criminal cases concern the prosecutor's use of false testimony as well as the prosecutor's suppression of exculpatory and impeachment evidence we believe they are sufficiently analogous to the cases at hand where at a minimum the thompson and cravens secret settlements and the alexander understanding could be viewed either as evidence that was improperly admitted or impeachment evidence that was improperly excluded for a more recent espousal of the same test ina discussion limited to criminal cases see edwards to err is human but not always harmless when should legal error be tolerated n y u l rev although our task has been made onerous by the magnitude of the record of the original trial and the evidentiary hearing the task has been facilitated by the court's detailed and discriminating findings_of_fact and discussion of law in dixon ii as required by sec_7459 we are not confronted by the opacity of a jury general verdict or cursory findings by a trial judge sitting without a jury see traynor supra pincite we reject mr sticht's assertions that we are engaging in sheer speculation or embarking on uncharted waters in proceeding with the reversible error versus harmless error analysis mandated by the court_of_appeals the road map provided by the court's findings and opinion in dixon ii could not be more detailed and specific in relation to the record of the trial and the evidentiary hearing we therefore will first review the court's dixon ii opinion and then consider the relative importance of the testimony and evidence of messrs thompson cravens and alexander to the court's holdings in dixon ii a review of dixon ii the court's opinion in dixon ii contains a detailed description of the various kersting programs and a comprehensive analysis in support of the court's determination to sustain respondent's disallowances of kersting interest deductions in dixon ii the court held that the kersting loans were sham transactions lacking economic_substance that the loans did not constitute genuine debt and that interest was not paid on kersting loans within the meaning of sec_163 mr kersting's lack of credibility in dixon ii the test case petitioners bore the burden_of_proof and were required to show by a preponderance_of_the_evidence that respondent's determinations disallowing kersting interest deductions were erroneous see rule a as discussed below it 1s evident the test case petitioners' efforts to satisfy their burden_of_proof were frustrated by the lack of credibility of their principal witness mr kersting judge goffe made it abundantly clear in dixon ii on the bases of both his observations of mr kersting at trial and his review of the record that mr kersting lacked credibility particularly his testimony having a bearing on the tax viability of his programs examples cited by judge goffe as evidence of mr kersting's lack of credibility included his false testimony regarding the filing of tax returns for kersting corporations the reasons behind the closing of kersting accounts at hawaii national bank the level of gabriele kersting's participation in daily corporate operations the reasons for the frequent creation of new acceptance corporations and the methods used to value kersting stock see dixon ii t c m cch pincite t c m ria pincite- to to to sham analysis the dixon ii opinion reveals that judge goffe relied upon evidence that was both qualitatively and quantitatively substantial in support of the conclusion that the kersting stock transactions in dispute were shams although acknowledging that some kersting corporations engaged in businesses unrelated to the disputed kersting programs judge goffe concluded that the viability and activities of the various kersting corporations were not determinative of whether the specific kersting transactions in dispute were shams see id pincite6 t c m ria pincite8 see also acm partnership v commissioner tcmemo_1997_115 affd on this issue 157_f3d_231 3d cir judge goffe reviewed the relevant testimony and particular circumstances of each test case petitioner and concluded that the presence of several factors common to all of them invariably required the finding that petitioners had no subjective business_purpose for engaging in the kersting programs other than tax_avoidance in particular judge goffe found that the test case petitioners entered into the kersting programs without specific knowledge about the kersting corporations involved the industries in which they operated and the impact of prevailing economic conditions on their investment decisions and without obtaining the assistance of an independent adviser judge goffe further found that the test case petitioners entered into the kersting programs without regard to whether the purchase_price for the stock that they purported to purchase was reasonable and appropriate see dixon ii t c m cch pincite1 t c m ria pincite7 to indeed judge goffe found that mr kersting had failed to explain clearly consistently or credibly how he had determined the value of kersting stock upon both its sale and reacquisition from test case petitioners and other kersting program participants see id pincite t c m ria pincite0 judge goffe noted that mr cravens had testified that his purpose for entering into the kersting programs was mainly for tax_shelter that mr cravens had failed to offer any other reason for his participation in the kersting programs and that mr cravens had opened and closed two kersting programs stock subscription plans during a 2-year period and without any economic profit or loss other than being out-of- pocket the cash payments on his leverage notes see id pincite t c m ria pincite1 as with several other test case petitioners judge goffe disregarded mr thompson's testimony that he expected to profit from his participation in the kersting programs on the ground that mr thompson's testimony was vague and not supported by the record judge goffe rejected mr thompson's argument that his participation in the first savings acquisition contributed to his profit_motive for participating in the kersting programs at issue see id pincite0 t c m ria pincite2 to judge goffe further concluded that the test case petitioners failed to show that the kersting programs had economic_substance beyond the creation of tax benefits relying primarily upon the manner in which mr kersting actually operated the programs judge goffe found that there was little if any likelihood of either corporate profitability or shareholder profitability even assuming some level of corporate profitability anda related increase in the value of kersting stock judge goffe found it significant that no evidence was offered either through mr kersting or the test case petitioners that kersting program participants were ever in a position to sell their stock at an increased value relative to the purchase_price of the stock finally judge goffe found that mr kersting routinely disregarded standard corporate practices see id pincite4 t c m ria pincite4 to consistent with his findings that the test case petitioners had no business_purpose for entering into the kersting programs other than tax_avoidance and that the transactions lacked economic_substance judge goffe held that the stock transactions were shams lack of genuine debt waltz of funds after concluding that the stock transactions were shams judge goffe went on to consider whether the primary and leverage loans constituted genuine debt that gqualified for deduction under sec_163 judge goffe independently examined each of the kersting programs and loans in dispute i subscription interest relying upon the specific language in the stock subscription agreements underlying the stock subscription plan and the leasing corporation plan judge goffe held that the agreements standing alone did not create an unconditional debt obligation see id pincite6 t c m ria pincite8 to judge goffe further denied deductions for subscription interest under the stock subscription and leasing corporation plans on the ground that such interest was not paid within the meaning of sec_163 in so holding judge goffe focused on mr kersting's practice of carrying out a circular flow of checks among kersting corporations and investors at the same bank on the same day--the so-called waltz of funds see eg 107_tc_35 affd per curiam 141_f3d_403 2d cir in particular judge goffe identified two specific instances in which mr kersting waltzed funds affecting stock subscription plans in one instance mr kersting waltzed primary loan funds in the other instance he waltzed leverage loan funds relying upon evidence that there were several other potential waltz situations across the board with respect to the stock purchase plan the stock subscription plan and the leasing corporation plan judge goffe found that waltzes were essential elements of all the kersting stock transactions see dixon ii t c m cch pincite9 t c m ria pincite0 to -- -- ii primary loans judge goffe determined that several features of the primary loans prevented them from being genuine debt in substance first judge goffe found that mr kersting and program participants had an understanding at the commencement of a program as reflected in a number of so-called comfort letters that a primary loan obligation could be satisfied in full at any time by a mere surrender of the associated stock certificate in so finding judge goffe rejected mr kersting's testimony that he did not represent to program participants that they could exchange their stock for cancellation of a primary note at any time to the contrary judge goffe listed the following nine items in support of his conclusion that mr kersting applied the policy outlined in his so-called comfort letters to all program participants mr thompson's testimony that mr kersting assured him of the exchange policy mr kersting's description of a stock subscription plan to mil harr gabriele kersting's form letter to test case petitioner terry d owens describing a stock subscription plan mr kersting's form letter describing a leasing corporation plan mr kersting's form letter issued on the first anniversary of a leasing corporation plan mr kersting's acknowledgment ina comfort letter that such a letter would be issued to every participant if it would not weaken your position with the irs mr kersting's broad statement in a later comfort letter that we will always repurchase the stock issued at a -- - price sufficient to allow a borrower to discharge all of his debt mr kersting's statements in a credit-reference letter written on behalf of a program participant and a form letter issued to test case petitioner jerry r dixon describing the process for the termination of his participation in a stock purchase plan see id pincite0 t c m ria pincite- to continuing his analysis judge goffe concluded that even assuming that there was no prearranged understanding between mr kersting and program participants neither mr kersting nor the program participants ever contemplated that the principal obligation on a primary loan would be paid except by a surrender of the underlying stock judge goffe reached this conclusion after finding that no evidence was produced of a primary note ending up in the hands of anyone not associated with mr kersting primary loans issued during later years included an express notation that they were nonnegotiable and nonassignable and primary loans were unsecured with the primary notes failing to list even the purchased stock as collateral see id pincite t c m ria pincite4 judge goffe further concluded that program participants would not have assumed liability for the high level of debt that the primary loans represented considering their lack of understanding of the kersting corporations in which they were purportedly investing unless they had no expectation or intention of ever paying off those loans with cash id -- - judge goffe found additional support for his conclusion that the primary loans did not constitute genuine debt in mr kersting's backdating of documents relevant to the loan transactions and the apparent waltz of primary loan funds under the stock purchase plan and the leasing corporation plan see id pincite2 t c m ria pincite4 to judge goffe held in the alternative that even assuming that the primary loans represented genuine debt the test case petitioners had failed to show that they actually paid interest on the primary loans within the meaning of sec_163 a inasmuch as mr kersting apparently waltzed leverage loan funds that were used to pay interest on primary loans see id pincite t c m ria pincite6 iii leverage loans judge goffe determined that leverage loans did not represent genuine debt because of several factors including the waltzing of funds backdating of documents substance not following form and mutual expectations that program participants would not incur personal liability for the principal amounts of the leverage loans see id pincite3 t c m ria pincite6 to collection litigation as previously discussed mr izen offered evidence on behalf of test case petitioners that various kersting corporations initiated collection actions against kersting program participants in an attempt to rebut respondent's evidence that -- - there was a mutual understanding between mr kersting and his program participants that primary and leverage loans would not be enforced judge goffe rejected the collection litigation evidence as a basis for sustaining the validity of the kersting loans as follows as illustrated by kersting's pay-or-else letter to over clients on date and his correspondence with the thompsons his overriding concern was to be compensated by means of leverage loan interest it was this amount that even he often referred to as a fee or a deductible cost of tax deductions in encouraging clients by means of the date letter to discharge the debt to which you are a party he sought only small amounts that could not have represented typical primary or leverage loans his letters to the thompsons indicate that he only threatened or pursued collection of principal obligations when the investor neglected or refused to pay leverage loan interest this rare occurrence which kersting did not testify he either intended or expected is not sufficient to transform any of petitioners' loans from kersting corporations into genuine recourse indebtedness id pincite t c m ria pincite9 to cat-fit plan judge goffe found that the record in the trial of the test cases did not provide a basis for the court to understand fully how the cat-fit program operated or how mr kersting intended the program to operate ’ in any event judge goffe concluded that the cat-fit program was a sham_transaction that provided no economic benefit other than the creation of tax losses the the test case petitioners who participated in the cat- fit program included the dixons dufresnes owenses and hongsermeiers see dixon ii t c m cch pincite t c m ria pincite0 to cat-fit primary loan did not constitute genuine debt because the parties never contemplated that such loans would be paid except by means of a redemption of the investment certificate cat-fit participants did not pay interest on primary loans insofar as mr kersting waltzed leverage loan funds the cat- fit leverage loan did not constitute genuine debt inasmuch as a kersting program participants failed to demonstrate how the leverage loan principal obligations were satisfied or intended to be satisfied ’ ’ and b mr kersting waltzed leverage loan funds and the cat-fit primary and leverage loans did not result in allowable interest deductions under the rationale of 364_f2d_734 2d cir form of transaction will not be exalted over substance when sole objective of transaction is an interest_deduction even if transaction has some minimal economic gain potential affg 44_tc_284 see dixon ii t c m cch pincite9 t c m ria pincite1 to judge goffe further concluded that the cat-fit primary loan did not constitute genuine debt insofar as the record indicated that mr kersting had waltzed primary loan funds see dixon ii t c m cch pincite t c m ria pincite2 in this regard judge goffe rejected the test case petitioners' attempt to show that cat-fit leverage loans were genuine recourse_debt through evidence of collection litigation brought against george vermef see dixon ii t c m cch pincite t c m ria pincite3 -- -- additions to tax negligence judge goffe sustained respondent's determinations that the test case petitioners were liable for additions to tax for negligence in particular judge goffe found that the test case petitioners failed to show that they were unsophisticated taxpayers that they relied upon independent return preparers or tax advisers the nature of any professional advice that they may have received or that any such professional advice was based upon a disclosure of all of the relevant facts see id pincite- t c m ria pincite6 to ii late filing judge goffe sustained respondent's determination that the thompsons were liable for the addition_to_tax for late filing under sec_6651 for on the ground that they did not contest the matter and were deemed to have conceded the point ’ ’ see id pincite t c m ria pincite7 iii substantial_understatement judge goffe sustained respondent's determination that the youngs and the dufresnes were liable for additions to tax for although judge goffe sustained respondent's determinations that the test case petitioners were liable for additions to tax for negligence nontest case petitioners who signed post-1985 piggyback agreements were to be relieved of liability for such additions to tax for tax years before see supra pp we note that the thompsons had no need to contest this addition_to_tax by virtue of their settlement agreement -- -- substantial understatements of their income_tax liabilities for the taxable years and at a rate equal to percent of the underpayment in short the youngs and the dufresnes had contested the addition_to_tax only insofar as their liabilities depended upon respondent's prevailing on their deficiencies to a sufficient extent to exceed the substantial_understatement threshold of sec_6661 a deficiency must exceed greater of percent of the tax required to be shown on the return or dollar_figure see id pincite4 t c m ria pincite8 iv increased interest judge goffe sustained respondent's determinations that the thompsons were liable for interest computed at the increased rate prescribed in sec_6621 for that the youngs were liable for such increased interest for the taxable_year and that the dufresnes were liable for such increased interest for the taxable years and in short judge goffe sustained these determinations on the ground that the court had already determined that the test case petitioners' underpayments were attributable to tax_motivated_transactions viz sham transactions as provided in sec_6621 c a v see id pincite t c m ria pincite8 nontest case petitioners who signed post-1985 piggyback agreements agreed to be bound by the court’s determination in the test cases regarding the applicability of sec_6621 -- -- b discussion whether the government misconduct in these cases constitutes reversible error as opposed to harmless error does not turn on the culpability of the prosecutor but on whether nondisclosure of the thompson and cravens settlements and the alexander understanding was material to the outcome in dixon ii see smith v philips u s pincite brady v maryland u s pincite mateyko v felix f 2d pincite chalmers v city of los angeles f 2d pincite we evaluate the impact of the government misconduct on the outcome in dixon ii on the basis of the entire record mr cravens mr mcwade's settlement agreement with mr cravens placed a cap on the cravenses' tax_liabilities for and however we have found that mr mcwade deliberately misled mr cravens regarding the nature and effect of his settlement in particular mr mcwade initially misinformed mr cravens that he could neither win nor lose at the trial of the test cases as the basis for advising him that he need not retain counsel relying on this misinformation and bad advice mr cravens appeared at the trial of the test cases without counsel mr cravens was surprised when mr mcwade informed him immediately before his testimony at the trial of the test cases that he would receive the better of his earlier settlement or a tax_court decision in favor of the test case petitioners mr cravens' testimony at the trial of the test cases was brief mr cravens testified that he participated in stock subscription programs in candace and delta mr cravens testified that he participated in the kersting programs mainly for the tax benefits he did not offer any other motivation for his participation mr cravens did not testify regarding the validity of his promissory notes or his level of sophistication as an investor mr cravens testified that he closed out his participation in the kersting programs by endorsing his stock certificates and returning them to mr kersting in exchange for his promissory notes although we believe that mr cravens' testimony at the trial of the test cases was truthful in all material respects we do believe that counsel could have assisted mr cravens in presenting a more detailed and better organized case particularly with regard to mr cravens' motivation for participating in mr kersting's programs and mr cravens' view of the validity of his promissory notes we have also found that messrs sims and mcwade misled the court and the remaining parties to these cases by not disclosing the cravens settlement before the trial of the test cases we recognize that judge goffe might have removed the cravens cases from the test case array had he been informed of their settlement before the trial indeed an argument can be made that judge goffe would have removed the cravens cases from the test case array inasmuch as the remaining test cases provided full coverage of the kersting programs and taxable years in dispute under the circumstances we must weigh the impact of the government misconduct in the cravens cases on two levels first because mr mcwade led mr cravens to believe that he did not need counsel at the trial of the test cases we must consider whether mr cravens' pro_se status and attendant lack of preparation and organization was material to the outcome in the trial of the test cases second because judge goffe might have removed the cravens cases from the test case array if he had known that they had been settled we must consider whether mr cravens' testimony was material to the outcome in dixon ii as discussed in greater detail below we are convinced that the outcome in dixon ii would not have been different irrespective of whether mr cravens had been represented at trial by competent counsel or whether judge goffe would have excluded mr cravens' testimony in its entirety sham analysis we will assume that but for mr mcwade's interference mr cravens would have appeared at the trial of the test cases with counsel and testified consistent with the testimony of the other test case petitioners that he participated in the kersting programs with a view towards making a profit and that his promissory notes constituted genuine indebtedness nevertheless on the basis of our review of dixon ii we are convinced that mr cravens' testimony would not have changed judge goffe's conclusion that the test case petitioners had no business_purpose for participating in the kersting programs judge goffe relied upon factors common to all test case petitioners in rejecting their testimony that they had entered into the kersting transactions with a view towards making a profit on stock appreciation specifically judge goffe found that the test case petitioners participated in the kersting programs without regard to whether the purchase_price for the stock that they purported to purchase was reasonable and appropriate and without specific knowledge about the kersting corporations involved the industries in which they operated or the impact of prevailing economic conditions on their investment decisions under the circumstances we are convinced that mr cravens' pro_se status was not material to judge goffe's holding that the test case petitioners had no business_purpose for participating in the kersting transactions we are also convinced that mr cravens’ testimony was not material to judge goffe's holding that the test case petitioners lacked a business_purpose for participating in the kersting programs in particular although mr cravens testified that he participated in the kersting programs mainly for the tax benefits we are convinced upon the basis of judge goffe's comprehensive analysis of the test case petitioners' lack of business_purpose that mr cravens' testimony on this point was cumulative of other evidence in the record and was not material to judge goffe's holding judge goffe also concluded that the test case petitioners failed to prove that the kersting programs had economic_substance beyond the creation of tax benefits relying primarily upon the manner in which mr kersting actually operated the programs judge goffe found that there was little if any likelihood of either corporate profitability or shareholder profitability that there was no evidence that kersting program participants were in a position to sell their stock at an increased value relative to the purchase_price of the stock and that mr kersting routinely disregarded standard corporate practices because judge goffe focused on the manner in which mr kersting actually operated the programs we are convinced that mr cravens' pro_se status was not material to judge goffe's holding that the kersting programs lacked economic_substance similarly we are convinced that mr cravens' testimony was not material to judge goffe's holding on this point although mr cravens had terminated his participation in consecutive stock subscription plans in and without any economic benefit we note that none of the test case petitioners presented any evidence that they enjoyed any economic benefit from their participation in the kersting programs in dispute in this light we are convinced that mr cravens' testimony was cumulative of other evidence and was not material to judge goffe's holding that the test case petitioners failed to prove -- - that the kersting programs had economic_substance beyond the creation of tax benefits ii lack of genuine debt waltz of funds judge goffe also concluded that the test case petitioners failed to show that kersting promissory notes constituted genuine debt or that interest was actually paid on the loans within the meaning of sec_163 as previously mentioned mr cravens participated in consecutive stock subscription plans in and relying upon the specific language used in stock subscription agreements underlying the stock subscription plan and the leasing corporation plan judge goffe held that the agreements standing alone did not create an unconditional debt obligation judge goffe further denied deductions for subscription interest under the stock subscription plan and the leasing corporation plan on the ground that such interest was not paid within the meaning of sec_163 by virtue of mr kersting's waltz of funds in particular judge goffe identified two specific instances in which mr kersting waltzed funds affecting stock subscription plans in one instance the waltz concerned primary loan funds while in the other the waltz concerned leverage loan funds considering the bases for judge goffe's analyses on these points we are convinced that neither mr cravens' pro_se status nor his testimony was material to judge goffe's holdings that the test case petitioners failed to show that kersting promissory notes constituted genuine debt or that interest was actually paid on kersting loans within the meaning of sec_163 in sum we conclude that the government misconduct relating to the cravens cases constituted harmless error with respect to judge goffe's holdings that the kersting transactions were shams that the loans underlying the various kersting programs did not constitute genuine indebtedness and that interest was not paid on kersting loans within the meaning of sec_163 mr thompson mr mcwade's settlement agreement with mr thompson placed a cap on the thompsons tax_liabilities for the taxable years and and ensured that the thompsons would receive refunds of tax and interest previously remitted to respondent for those years the thompson settlement was amended shortly before the trial of the test cases to assure that the refunds that the thompsons would receive would be more than sufficient to pay mr decastro's attorney's_fees the thompson settlement created conflicts of interest for mr thompson and mr decastro by virtue of his settlement mr thompson was in a position to use the trial of the test cases as a forum either to attempt to further reduce his personal tax_liabilities by contesting mt mr decastro's conflict in the thompson cases became acute when he agreed in the context of the final revision to the thompson settlement to participate in messrs sims and mcwade's scheme to keep the thompsons among the test cases petitioners and to provide the masquerade of trial representation for the thompsons as one of the test cases respondent's deficiency determinations or to air his grievances against mr kersting and possibly achieve some advantage against mr kersting's threats to collect on mr thompson's promissory notes our review of mr thompson's testimony at the trial of test cases which testimony was both favorable and detrimental to the cause of the test case petitioners suggests that mr thompson may have viewed the trial of the test cases as an opportunity to attempt to attain both objectives on the one hand mr thompson sought to prove that because of his prior involvement in the first savings acquisition he had a legitimate business_purpose i1 e a profit_motive for participating in mr kersting's programs on the other hand mr thompson was the only test case petitioner to testify that mr kersting had orally assured him that promissory notes would not be enforced despite mr thompson's apparently conflicting objectives we are convinced that mr thompson's testimony at the trial of the test cases was truthful although mr thompson testified that mr kersting had assured him that promissory notes would not be enforced mr thompson's testimony merely corroborated mr kersting's written assurances or comfort letters to so-called nervous nellies moreover ina date letter mr kersting had confirmed to mr thompson that his promissory notes would be canceled if mr thompson would surrender all relevant stock certificates to mr kersting it appears that mr kersting later reneged on this confirmation by requiring that mr thompson -- - also pay dollar_figure to mr kersting for interest purportedly due on certain leverage loans ie mr kersting's fees ‘ we have found that messrs sims and mcwade misled the court and the remaining parties to these cases by not disclosing the thompson settlement before the trial of the test cases as with mr cravens an argument can be made that judge goffe would have removed the thompson cases from the test case array inasmuch as the remaining test cases provided full coverage of the kersting programs and taxable years in dispute proceeding on the assumption that judge goffe would have precluded mr thompson from testifying at the trial of the test cases we consider whether mr thompson's testimony was material to the outcome in dixon ii i sham analysis judge goffe relied upon factors common to all the test case petitioners in rejecting their testimony that they had entered into the kersting transactions with a business_purpose those factors included the test case petitioners' participation in the kersting programs without regard to whether the purchase_price for the stock they purported to purchase was reasonable and appropriate and without specific knowledge about the kersting corporations involved the industries in which they operated or the impact of prevailing economic conditions on their investment in dixon ii judge goffe concluded that interest payments on leverage loans reflected mr kersting's fee for generating interest deductions dixon ii t c m cch pincite t c m ria pincite0 decisions although mr thompson's testimony regarding profit_motive was favorable to the test case petitioners' cause judge goffe rejected his testimony as vague and unsupported by the record because judge goffe rejected the testimony of all the test case petitioners in holding that they had not entered into the kersting transactions with a business_purpose we are convinced that mr thompson's testimony was not material to judge goffe's holding on the point judge goffe also held that the test case petitioners had failed to prove that the kersting transactions had economic_substance beyond the creation of tax benefits in particular judge goffe focused on the manner in which mr kersting actually operated the programs the lack of corporate profitability or shareholder profitability the absence of any evidence or likelihood that kersting program participants were or would ever be in a position to sell their stock at an increased value relative to the purchase_price of the stock and mr kersting's routine disregard of standard corporate practices because judge goffe focused on the manner in which mr kersting actually operated the programs we are convinced that mr thompson's testimony was not material to judge goffe's holding that the programs lacked economic_substance ii lack of genuine debt waltz of funds judge goffe relied upon the specific language of the stock subscription agreements underlying the stock subscription plan and the leasing corporation plan to conclude that the agreements standing alone did not create unconditional debt obligations considering the narrow basis for judge goffe's holding we are convinced that mr thompson's testimony was not material to this holding judge goffe sustained respondent's disallowance of deductions for subscription interest under the stock subscription plan and the leasing corporation plan on the ground that such interest was not paid within the meaning of sec_163 by virtue of mr kersting's practice of waltzing loan funds judge goffe identified two specific instances in which mr kersting waltzed funds affecting both primary and leverage loans underlying the stock subscription plan mr thompson's testimony was not material to judge goffe's finding that mr kersting made a practice of waltzing loan funds judge goffe held that primary loans although recourse in form did not represent genuine debt in substance because of several factors first judge goffe found that mr kersting and program participants had an understanding at the commencement of a program that a primary loan obligation could be satisfied in full at any time by a mere surrender of the associated stock certificate in so holding judge goffe rejected mr kersting's testimony that he did not represent to program participants that they could exchange their stock for cancellation of a primary note at any time to the contrary judge goffe listed nine items including mr thompson's testimony on the subject in support of his finding of a pervasive stock surrender policy although judge goffe listed mr thompson's testimony first among the nine items identified in support of the court's holding on the point we are convinced for the reasons set forth below that mr thompson's testimony was cumulative of other evidence and was not material to this holding although mr thompson was the only test case petitioner to testify that mr kersting had assured him that promissory notes would not be enforced judge goffe listed eight additional items including a number of comfort letters in support of his holding that there was a pervasive stock surrender policy in short there is ample evidence in the record independent of mr thompson's testimony to support judge goffe's holding on the point along the same lines we observe that the record in the trial of the test cases reveals that at one time or another each of the test case petitioners had terminated various kersting programs by endorsing their stock certificates and returning them to mr kersting in exchange for the return of their promissory notes marked paid even assuming for the sake of argument that mr thompson's testimony was material to judge goffe's finding that there was a pervasive stock surrender policy we are convinced that mr thompson's testimony was not material to the final outcome in dixon ii in particular judge goffe's analysis of the validity of primary loans was not limited to his holding that mr kersting and program participants had an understanding regarding the stock surrender policy to the contrary judge goffe also found that regardless of whether there was a prearranged understanding mr kersting and program participants never contemplated that the principal obligation on a primary loan would be paid except by a surrender of the stock in so holding judge goffe found it significant that no evidence was produced of a primary note ending up in the hands of anyone not associated with mr kersting primary loans issued during later years included an express notation that they were nonnegotiable and nonassignable and primary loans were unsecured with the primary notes failing to list even the purchased stock as collateral in completing his analysis judge goffe found further support for his holding that the primary loans did not constitute genuine debt by virtue of mr kersting's waltz of primary loan funds underlying the stock subscription plan the apparent waltz of funds under the stock purchase plan and the leasing corporation plan and mr kersting's practice of backdating documents relating to the loans in the alternative judge goffe found that even assuming that the test case petitioners had established that the primary loans represented genuine debt the test case petitioners had nevertheless failed to show that they actually paid primary loan interest within the meaning of sec_163 specifically judge goffe concluded that the test case petitioners had not paid primary loan interest by virtue of mr kersting's waltz of leverage loan funds the funds used to pay primary loan interest underlying the stock subscription plan and the apparent waltz of first-year subscription interest under the leasing corporation plan distribution checks under the leasing corporation plan and leverage loan funds in each of the stock subscription stock purchase and leasing corporation plans in sum considering judge goffe's copious list of factors in support of his conclusion that mr kersting and program participants had an understanding regarding the stock surrender policy as well as judge goffe's alternative analyses in support of his holding that primary loans did not constitute genuine debt and that interest on primary loans was not paid within the meaning of sec_163 we are convinced that mr thompson's testimony was not material to the outcome in dixon ii judge goffe also determined that leverage loans did not represent genuine debt because of several factors including the waltzing of funds backdating of documents substance not following form and mutual expectations of no personal liability again given the variety of the factors cited by judge goffe we are convinced that mr thompson's testimony was not material to judge goffe's holding that leverage loans did not represent genuine debt iii additions to tax judge goffe sustained respondent's determinations that the thompsons were liable for interest computed at the increased rate prescribed in sec_6621 for and that the youngs and the dufresnes were liable for such increased interest for the taxable years and in short judge goffe sustained these determinations on the ground that the court had already determined that the test case petitioners' underpayments were attributable to sham transactions consistent with our finding that mr thompson's testimony was not material to judge goffe's conclusion that the kersting transactions were shams we are convinced that mr thompson's testimony was not material to judge goffe's decision to sustain respondent's determinations respecting increased interest although judge goffe also sustained respondent's determinations that the thompsons were liable for an addition_to_tax for late filing under sec_6651 for and additions to tax for negligence for the taxable years and these holdings have no bearing on nontest case petitioners in particular nontest case petitioners who signed piggyback agreements did not agree to be bound by the court's holdings regarding additions to tax further while nontest case petitioners who signed post-1985 piggyback agreements agreed to be bound by the court's holding regarding test case petitioners' liability for increased interest under sec_6621 they did not agree to be bound by the court's holding regarding test case petitioners’ liability for additions to tax under sec_6651 a and they were to be relieved of liability for additions to tax for negligence for years before mr alexander we have found that mr mcwade and mr alexander had an understanding before the trial of the test cases that the alexanders' tax_liabilities would be reduced in exchange for mr alexander's informal assistance to mr mcwade during the trial we have also found that mr mcwade allowed mr alexander to present misleading testimony to the court during the trial of the test cases in response to mr izen's question whether mr alexander had an agreement with mr mcwade for the reduction of his tax_liabilities although judge goffe was aware that mr alexander was hostile towards mr kersting and that mr alexander had offered an affidavit to mr mcwade regarding the kersting programs judge goffe had he been informed of mr alexander's understanding with mr mcwade might have precluded mr alexander from testifying at the trial of the test cases or at least taken that understanding into account in weighing mr alexander's credibility consequently we must consider whether mr alexander's testimony was material to the outcome in dixon il mr alexander was called to testify in part to rebut mr kersting's testimony regarding the first savings transaction indeed mr alexander directly contradicted mr kersting as to whether federal regulators ever approved investors financial as a holding_company for first savings while judge goffe concluded that mr kersting was not a credible witness our review of dixon ii convinces us that mr kersting's lack of credibility was by and large attributable to mr kersting's lack of candor as demonstrated by both inherent contradictions and inconsistencies with the written record we are convinced that mr alexander's testimony was not material to judge goffe's findings respecting mr kersting's lack of credibility like mr thompson mr alexander testified that mr kersting had represented to him that stock subscription plan promissory notes would not be enforced and would be returned or destroyed upon the termination of the plan although judge goffe concluded that there was a pervasive stock surrender policy in the kersting programs we note that judge goffe did not list mr alexander's testimony among the nine items listed in support of his conclusion on the point in any event assuming that judge goffe took mr alexander's testimony into account we are satisfied that mr alexander's testimony was not material to judge goffe's holdings that there was a pervasive stock surrender policy within the kersting programs or that kersting promissory notes did not constitute genuine debt as previously discussed in our analysis of the lack of materiality of mr thompson's testimony on this same subject judge goffe relied upon a long list of items in support of these holdings considering all the evidence in support of judge goffe's holdings we are convinced that judge goffe would have reached the same conclusions without mr alexander's testimony on the subject moreover even assuming for the sake of argument that mr alexander's testimony was material to judge goffe's holding respecting a pervasive stock surrender policy judge goffe's reliance upon alternative bases to support the conclusion that kersting promissory notes did not constitute genuine debt convinces us that mr alexander's testimony was not material to the outcome in dixon ii summary we hold that the government misconduct in the trial of the test cases in dixon ii resulted in harmless error in the trial of the test cases insofar as the court concluded that the kersting transactions were shams the kersting promissory notes did not constitute genuine debt and interest on kersting loans was not paid within the meaning of sec_163 in so holding we reject messrs izen's and jones' contention that by virtue of the totality of the government's misconduct their clients were denied due process we likewise reject mr sticht's contention that his clients----nontest case petitioners----were denied due process on the ground that judge goffe effectively was precluded from supervising the trial of the test cases although judge goffe might have removed the thompson and cravens cases from the test case array and struck mr alexander's testimony if he had been informed of the thompson and cravens settlements and the alexander understanding we are convinced that the outcome in the trial of the test cases would not have changed consistent with the preceding discussion we are convinced that the test case and nontest case petitioners enjoyed a fair trial encompassing not only fair notice and an adequate opportunity to be heard before the appropriate tribunal but also an orderly presentation of evidence and a rational application of the law thereto traynor the riddle of harmless error pincite having placed the burden_of_proof by clear_and_convincing evidence on respondent we are left with the definite and firm conviction that the government misconduct had no effect on the decisions in the test cases whose petitioners were represented by mr izen iv fraud misrepresentation and misconduct mr izen contends that the court should not reinstate its decisions in dixon ii on the ground that the government misconduct in the trial of the test cases amounted to fraud misrepresentation or misconduct under rule b of the federal rules of civil procedure mr izen's contention is akin to a motion for reconsideration of the court's dixon ii opinion under rule or a motion to vacate a decision under rule relief under either of these rules may be granted in the court's discretion to prevent injustice see 92_tc_1141 see also adams v commissioner t c pincite rule b of the federal rules of civil procedure states in pertinent part on motion and upon such terms as are just the court may relieve a party or a party's legal_representative from a final judgment order or proceeding for the following reasons fraud whether heretofore denominated intrinsic or extrinsic misrepresentation or other misconduct of an adverse_party in sum district courts are vested with discretion to relieve a party from a final judgment where the adverse_party has committed a fraud misrepresentation or other misconduct see 246_f2d_846 9th cir although the decisions in these cases are not final the parties seem to agree that these proceedings may be analogized to proceedings under rule b of the federal rules of civil procedure we will assume for present purposes that the analogy is valid in light of the apparent agreement of the parties a judgment may be set_aside under rule b of the federal rules of civil procedure where fraud misrepresentation or misconduct prevents a party from fully and fairly presenting his or her case at trial see in re m v peacock 809_f2d_1403 9th cir 715_f2d_1248 7th cir bunch v united_states f 2d pincite atchison topeka santa fe ry co v barrett supra pincite relief does not depend on whether the judgment is incorrect only on whether the judgment was obtained unfairly see 47_f3d_893 7th cir anderson v cryovac inc f 2d pincite n some courts have held that the willful presentation of perjured testimony is grounds for granting the innocent party a new trial pursuant to rule b of the federal rules of civil procedure see 46_f3d_492 5th cir however it has been said that the very purpose of a trial is to test the truthfulness of testimony and other evidence proffered by the parties examining the possibility that testimony is perjurious is one of the principal functions of cross-- examination rule b should not reward the lazy litigant who did not adequately investigate his or her case or who did not vigorously cross-examine a witness fn refs omitted moore moore's federal practice sec c pincite to 3d ed in this regard courts have denied relief under rule b of the federal rules of civil procedure where the moving party had a full and fair opportunity to uncover the alleged fraud or perjury at trial see bunch v united_states supra pincite we have already described the government misconduct in these cases supra pp arguably messrs mcwade's and sims' failure to disclose the thompson and cravens settlements and the alexander understanding to the court constitute fraud misrepresentation or misconduct within the meaning of rule b of the federal rules of civil procedure however as discussed above fraud misrepresentation or misconduct alone is not sufficient to require or justify relief under rule b of the federal rules of civil procedure to the contrary relief under rule b of the federal rules of civil procedure is warranted only where the fraud misrepresentation or misconduct has prevented the adversely affected party from fully and fairly presenting his or her case at trial in re m v peacock supra we are convinced that the government misconduct did not prevent the remaining test case petitioners from fully and fairly presenting their cases at trial in particular our review of the record convinces us that mr izen who represented petitioners in six of the eight test cases was not impeded in any sense by the government misconduct in presenting his cases to the court because mr izen was aware before the trial that the government intended to rely on the so-called comfort letters at the trial of the test cases we are satisfied that mr izen was not unduly surprised by messrs thompson's and alexander's testimony that mr kersting had assured them that they could exchange their kersting corporation stock certificates for the cancellation of their promissory notes further mr izen was prepared and permitted to cross-examine messrs thompson cravens and alexander and to probe and expose the bases of messrs thompson's and alexander's hostility towards mr kersting considering all the facts and circumstances we conclude that petitioners are not entitled to relief under rule b of the federal rules of civil procedure or rule or mr izen testified at the evidentiary hearing that he was aware of the comfort letters because some of them were part of the stipulated record further mr izen informed mr decastro before the trial of the test cases that he would offer evidence of collection actions brought by various kersting companies against kersting program participants to counter respondent's reliance on the comfort letters however mr mcwade was aware of collection litigation before the trial because mr kersting had encouraged certain program participants to raise the point with mr mcwade during pretrial settlement discussions vv fraud on the court although rule b of the federal rules of civil procedure provides a list of the grounds upon which a court may relieve a party or a party's legal_representative from a final judgment the rule also includes a so-called saving clause which states this rule does not limit the power of a court to set_aside a judgment for fraud upon the court it is well settled that the tax_court may reopen and set_aside a decision on the basis of fraud on the court see 441_f2d_930 9th cir fraud on the court properly raised where the taxpayer asserted that the court's decision sustaining the commissioner's determination of joint deficiencies was based on tax returns on which the taxpayer's signature was either forged or made under duress vacating 52_tc_295 a case law survey 322_us_238 overruled on other grounds 429_us_17 is the leading case considering fraud on the court in hazel-atlas glass certain officials and attorneys representing hartford empire co hartford fraudulently prepared and published an article in a trade publication that hartford subsequently used to support its pending application_for a patent before the patent office after obtaining the patent hartford sued hazel-atlas glass co hazel for infringement in a district_court the district_court dismissed the case on the ground that no infringement had been proved in response hartford filed an appeal with the court_of_appeals for the third circuit and specifically directed the court's attention to the fraudulent article relying in part on the fraudulent article the court_of_appeals for third circuit reversed the district_court and held that the patent had been infringed nine years later hazel returned to the court_of_appeals seeking relief on the ground that the hartford article was fraudulent however the court_of_appeals declined to set_aside the district_court decree on the grounds that the fraud was not newly discovered the fraudulent article was not the primary basis for its earlier decision and the court_of_appeals lacked the power to set_aside the district_court decree because of the expiration of the term during which its decision had been rendered upon review of the matter the supreme court held that the court_of_appeals had equitable power to set_aside the district_court decree despite the fact that the decree was otherwise final see id pincite the supreme court explained its holding as follows every element of the fraud here disclosed demands the exercise of the historic power of equity to set_aside fraudulently begotten judgments this is not simply a case of a judgment obtained with the aid of a witness who on the basis of after-discovered evidence is believed possibly to have been guilty of perjury here even if we consider nothing but hartford's sworn admissions we find a deliberately planned and carefully executed scheme to defraud not only the patent office but the circuit_court of appeals cf marshall v holmes u s proof of the scheme and of its complete success up to date is conclusive id pincite the supreme court further rejected the argument that alleged lack of diligence by hazel in discovering the fraud should serve to bar relief observing that the fraud in question did not concern only private parties or a single litigant the supreme court stated there are issues of great moment to the public ina patent suit 320_us_661 314_us_488 furthermore tampering with the administration of justice in the manner indisputably shown here involves far more than an injury to a single litigant it is a wrong against the institutions set up to protect and safeguard the public institutions in which fraud cannot complacently be tolerated consistently with the good order of society surely it cannot be that preservation of the integrity of the judicial process must always wait upon the diligence of litigants id pincite finally the supreme court rejected the assertion that relief should be denied on the ground that the fraudulent article was not basic to the court of appeals' decision in short the supreme court held that an appraisal of the influence of the fraudulent article on the court of appeals' decision was not necessary insofar as hartford had considered the article material and relied upon the article in obtaining a decision in its favor from the court_of_appeals see id pincite some courts hold that the term fraud on the court should be construed consistently with the policy of preserving the finality of judgments see drobny v commissioner f 3d at -- -- 12_f3d_1080 fed cir toscano v commissioner supra pincite in this regard not all fraudulent or deceptive acts constitute fraud on the court it has been said that fraud on the court concerns egregious conduct affecting the ability of the court to function impartially see broyhill furniture indus inc v craftmaster furniture corp supra pincite6 and cases cited therein since the supreme court's decision in hazel-atlas glass co v hartford-empire co supra a number of courts including the court_of_appeals for the ninth circuit have relied upon or adopted the definition of fraud on the court set forth in moore moore's federal practice par a pincite 3d ed which states fraud on the court is defined in terms of its effect on the judicial process not in terms of the content of a particular misrepresentation or concealment fraud on the court must involve more than injury to a single litigant it is limited to fraud that seriously affects the integrity of the normal process of adjudication fraud on the court is limited to fraud that does or at least attempts to defile the court itself or that is perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjudging cases fn refs omitted in 113_f3d_670 7th cir affg tcmemo_1995_209 the court_of_appeals for the seventh circuit held that the taxpayers were required to demonstrate not only that the respondent engaged in conduct that was intended to mislead the court but---of paramount importance-- that the actual conduct affected the outcome of their case see drobny v commissioner supra pincite citing 387_f2d_689 7th cir broyhill furniture indus inc v craftmaster furniture corp supra pincite in re intermagqnetics am inc 926_f2d_912 9th cir citing 882_f2d_421 9th cir 511_f2d_929 2d cir the court_of_appeals for the ninth circuit has addressed the issue of fraud on the court in a number of cases before proceeding with our analysis we will glean these cases for the insights they yield on the views of the court_of_appeals in 441_f2d_930 9th cir the taxpayer josephine zelasko zelasko asserted that the tax_court had erred in failing to vacate a decision entered against zelasko and her purported husband john toscano zelasko argued that the decision should be vacated on the ground of fraud on the court because she was never married to toscano her signatures were placed on joint tax returns with toscano either by forgery or under duress and she was completely unaware that toscano had filed a joint petition for redetermination with the tax_court after concluding that the tax_court had the authority to set_aside a final_decision on the ground of fraud on the court the court_of_appeals vacated this court's decision against zelasko after finding that she had alleged sufficient facts in support of her claim of fraud on the court to justify an evidentiary hearing in the tax_court more specifically the court_of_appeals concluded when a deficiency was assessed and toscano petitioned the tax_court for redetermination he carried the fraud into the tax_court thus he was continuing to defraud the commissioner and he was continuing to attempt to subject miss zelasko to a liability that was not hers but he was doing more he was also perpetrating a fraud upon the tax_court which culminated in a determination of joint deficiencies against miss zelasko as well as himself this we think was as much a fraud on the court as was the use of the spurious article in the court_of_appeals in hazel-atlas id pincite in 859_f2d_115 9th cir affg 86_tc_1319 the taxpayers argued that the tax_court had erred in failing to vacate final decisions against them that were consistent with their agreements to be bound by certain test cases in particular after the tax_court had granted summary_judgment in favor of the commissioner in the test cases decisions were entered against the taxpayers in both the test cases and the piggyback cases although two test case taxpayers and a number of the taxpayers who had signed piggyback agreements filed timely appeals and persuaded the court_of_appeals to reverse the tax court's decisions the remaining taxpayers in the test cases and piggyback cases did not file appeals following the remand of the appealed cases to the tax_court for further proceedings the taxpayers who had not filed appeals argued unsuccessfully in the tax_court that the otherwise final decisions entered against them should be vacated pursuant to their piggyback agreements which provided that all taxpayers would be afforded the outcome of the test cases the court_of_appeals rejected the taxpayers' contention that the commissioner's position regarding entry of decision under the piggyback agreements constituted fraud on the court specifically the court_of_appeals observed that while fraud on the court may occur when the acts of a party prevent his adversary from fully and fairly presenting his case or defense it was the taxpayers' misunderstanding of the piggyback agreements rather than the commissioner's fraud that had caused their misfortune see id pincite in alexander v robertson supra the court_of_appeals considered whether the entry of appearance at trial by counsel who was not a licensed attorney in the jurisdiction constituted fraud on the court in the following circumstances alexander sued robertson in the district_court for the northern district of california for failing to make required_payments under a contract to purchase a boat robertson in turn cross-claimed against fraser inc fraser the broker who had arranged for the sale of the boat following a trial the district_court sustained alexander's claim against robertson and rejected robertson's cross-claims against fraser however robertson subsequently learned that david warren warren counsel for fraser had not been licensed to practice law in the state of california at the time of the trial robertson thereupon moved the district_court to vacate -- - the judgment relying on warren's alleged fraud on the court the district_court denied robertson's motion on appeal the court_of_appeals citing moore's definition of fraud on the court observed that relief from a judgment for fraud on the court does not necessarily require the moving party to show that he was prejudiced by the misconduct quoting hazel-- atlas glass co v hartford-empire co u s pincite the court_of_appeals stated the supreme court for example has explained this provision of the rule not so much in terms of whether the alleged misconduct prejudiced the opposing party but more in terms of whether the alleged misconduct 'harms' the integrity of the judicial process alexander v robertson supra pincite see in re intermagnetics am inc f 2d pincite reading hazel-atlas glass in conjunction with moore's definition of fraud upon the court the court_of_appeals further observed that robertson's assertion that warren's misconduct had subverted the integrity of the judicial process seemed to fit with the proposition that relief may be granted pursuant to rule b of the federal rules of civil procedure for fraud upon the court where there is an extraordinary harm to the public see alexander v robertson supra pincite nevertheless the court_of_appeals sustained the district court's denial of robertson's motion to vacate the judgment on the grounds that there was no showing that warren's misconduct was designed to improperly influence the court in its decision setting aside the judgment pursuant to rule b of the federal rules of civil procedure would be a fruitless gesture inasmuch as robertson could not prevail on his cross- claims against fraser in any event and other remedies such as disciplinary proceedings were available to protect the judicial system from the harm arising from warren's misconduct see id pincite see also chao v commissioner t c pincite- where the court declined to set_aside a final judgment for alleged fraud on the court where the taxpayers could not show that the court's decision would be different the final case in the survey 62_f3d_1128 9th cir held that in-house counsel for a defendant gun manufacturer had committed fraud on the court in a products liability action by failing to disclose an incriminating videotape of a product test melvin sparks sparks had dropped a handgun manufactured by defendant k w thompson tool co thompson and was killed when the gun discharged in a wrongful_death_action by sparks' heirs thompson introduced a videotape of drop tests of the handgun and relied upon the testimony of its expert witness who had conducted the tests to support its contention that the gun had never fired in a drop test the jury held that the plaintiffs had suffered dollar_figure in damages but that sparks wa sec_80 percent contributorily negligent following entry of judgment in the case the plaintiffs learned that thompson possessed a videotape made the same day as the videotape offered at trial which showed that the handgun in guestion had in fact fired during a drop test on the basis of this evidence the district_court granted the plaintiff's motion to set_aside the verdict and ordered a new trial on appeal the court_of_appeals affirmed the district court's decision ordering a new trial the court_of_appeals first held that thompson's general counsel was an officer of the court even though he had not entered his appearance at trial because he had significantly participated in the case by attending the trial gathering information to respond to discovery requests and participating in the videotaping of the drop tests see id pincite1 the court_of_appeals further defined fraud on the court to include both attempts to subvert the integrity of the court and fraud by an officer of the court involving an unconscionable plan or scheme designed to influence the court improperly in its decision see id pincite in concluding that thompson's general counsel had engaged in a scheme to defraud the court the court_of_appeals cited the general counsel's role in providing misleading and incomplete responses to discovery as well as his participation in the presentation of fraudulent evidence and his failure to correct the false impression created by the testimony of thompson's expert witness see id pincite the court_of_appeals went on to reject thompson's contention that there was no fraud on the court because the videotape was not material to the issues in the trial although questioning thompson's assertion that the videotape was not material the court_of_appeals observed that rule b focuses not so much in terms of whether the alleged fraud prejudiced the opposing party but more in terms of whether the alleged fraud harms the integrity of the judicial process id pincite b discussion with the preceding review as background we address whether the government misconduct in these cases constitutes fraud on the court by entering into secret settlements with the thompsons and cravenses messrs mcwade and sims frustrated the court's and the public's expectations that all litigants before the court would be adversaries in the full sense of the word such expectations were particularly heightened in these cases which affect more than a thousand other taxpayers notwithstanding the government misconduct in these cases we are convinced for the reasons set forth below that the court's deficiency determinations in dixon ii should be reinstated over petitioners’ claims of fraud on the court the misconduct in these cases is not typical of the fraudulent acts committed in cases in which other courts have overturned decisions for fraud on the court in particular although messrs sims mcwade and decastro misled the court regarding the status of the thompson and cravens cases there was no attempt to present fraudulent evidence to the court that had any bearing on the substantive issues concerning the transactions that the court was called upon to review in the trial of the test cases we also observe that upon discovery of messrs mcwade's and sims' misconduct respondent promptly reported the matter to the court respondent's actions upon discovery of the misconduct and respondent's overall conduct in these proceedings exhibit respondent's institutional_good_faith further we are not convinced that justice would be served if we were to adopt the extraordinary remedy after the evidentiary hearing and our review of the record of renouncing the court's deficiency determinations in dixon ii consistent with the views stated earlier in this opinion we are convinced that the test case petitioners were afforded a fair trial despite the government misconduct and that the government misconduct was not material to the outcome in dixon ii we are firmly convinced that the outcome of the retrial of the test cases would be the same if we were to order a new trial moreover more discriminating remedies are available both to punish the offenders and to deter similar conduct in the future see alexander v robertson f 2d pincite considering all the facts and circumstances we will--with the exceptions discussed below--reinstate the decisions entered in the test cases remaining before the court vi mr izen's allegations that mr decastro was a mole mr izen created the strong impression in oral argument before the court_of_appeals for the ninth circuit in the dufresne appeal that mr decastro had acted as a mole or plant for the internal_revenue_service before and during the trial of the test cases mr izen returned to this subject in his opening brief following the evidentiary hearing which argues any advantage gained by the commissioner in utilizing decastro to infiltrate the test case petitioners' camp is grounds for a new trial standing alone this would be so in the civil as well as a criminal context sims and mcwade unlawfully paid decastro's attorney's_fees in a successful effort to subvert the test cases they inserted decastro into the petitioners' camp they converted what should have been a taxpayer's advocate into a government operative all of the petitioners' interests were harmed by this infiltration since it prevented the cases from being fairly tried citations omitted although we agree that it was improper for the government to use mr thompson as a conduit to pay mr decastro's attorney's_fees there is no credible_evidence in the record that mr decastro acted as a government mole during the trial of the test cases or that mr decastro conveyed any of mr izen's trial strategies or confidential information to the government accordingly we reject mr izen's argument that mr decastro's misconduct standing alone or in conjunction with the misconduct of messrs mcwade and sims warrants a new trial of the test cases or a trial of any other cases in the kersting project group on the issues that were tried on the test cases for that matter - -- vii enforceability of piggyback agreements petitioners contend that the piggyback agreements executed by nontest case petitioners should be set_aside on the ground that messrs sims and mcwade fraudulently induced nontest case petitioners to execute piggyback agreements by misrepresenting the status of the thompson and cravens cases ’ in the alternative petitioners contend that the piggyback agreements should be set_aside on the ground that messrs sims' and mcwade's failure to disclose the thompson and cravens settlements before the trial of the test cases resulted in a breach of contract mr sticht contends that enforcement of the piggyback agreements would result in manifest injustice on the ground that messrs sims and mcwade used the piggyback agreements as a means to proceed to trial under what mr sticht calls the sporting theory of justice mr sticht raised additional contract arguments in posttrial motions for release from piggyback_agreement that he filed on behalf of nontest case petitioners richard b and donna g rogers anthony e and carol a eggers and john l and terry e ‘2 nontest case petitioners ronald l and mattie l alverson executed their piggyback_agreement in date--well before mr mcwade had negotiated the thompson and cravens settlements nontest case petitioners anthony e and carol a fggers john l and terry e huber stanley c and sharon a titcomb and richard b and donna g rogers executed piggyback agreements in late date--about the time that mr mcwade began settlement discussions with messrs thompson and cravens nontest case petitioners norman w and barbara l adair executed their piggyback_agreement in date--well after mr mcwade had negotiated the thompson and cravens settlements huber mr sticht contends that mr seery's apparent conflict of interest at a time when mr seery represented nontest case petitioners rogers eggers and huber provides a basis for releasing nontest case petitioners from their piggyback agreements respondent contends that messrs sims' and mcwade's failure to disclose the thompson and cravens settlements did not rise to the level of failure to perform a contractual duty owed to the nontest case petitioners respondent further contends that the piggyback agreements should be enforced on the ground that the nontest case petitioners were not prejudiced by messrs sims' and mcwade's misconduct ' respondent also filed objections to mr sticht's motions for release from piggyback_agreement in short respondent contends that the validity of the piggyback agreements is not adversely affected by either mr seery's alleged conflict of interest or the events occurring during the trial of the test cases a principles of contract law although the piggyback agreements in dispute are titled stipulation of settlement for tax_shelter adjustments we have noted that such agreements do not reflect a settlement or ‘16 respondent did not address the enforceability of the piggyback agreements in respondent's opening brief in the belief that it was premature to address the question pending the court's decision whether the government misconduct in the trial of the test cases constituted a structural defect by order dated date the court directed respondent to address the guestion in respondent's reply brief and respondent did so compromise of the taxpayer's case but merely prescribe the procedure for the adjudication of the case see adams v commissioner t c pincite nevertheless we have relied upon general principles of contract law in construing piggyback agreements and settlement agreements alike see gridley v commissioner tcmemo_1997_210 see also 26_tc_171 fisher v commissioner tcmemo_1994_434 applestein v commissioner tcmemo_1989_42 mr izen contends that the piggyback agreements constitute public contracts that are governed by the federal common_law of contracts neither respondent nor the other petitioners have addressed the question in any event as in fisher v commissioner supra we see no consequential choice of law problem in the cases at hand we are satisfied that the general contract principles relied upon herein are consistent with the principles applied by state courts petitioners argue that the piggyback agreements may be set_aside because of messrs sims' and mcwade's failure to disclose the true status of the thompson and cravens cases at the time nontest case petitioners executed the agreements every contract for a detailed discussion whether federal or state law governs the validity of a purported joint_return that is impugned on the ground of duress reviewing the matter under restatement contract sec_2d and new jersey common_law see berger v commissioner tcmemo_1996_76 the berger opinion concludes that the result would be same under the state law and the putative federal common_law -- -- imposes upon the parties thereto an implied duty_of good_faith and fair dealing see 723_f2d_700 9th cir smith v empire sanitary dist cal app 2d p 2d 3a corbin on contracts sec 654a pincite supp a contract generally is voidable if one party's assent to the agreement is induced by a fraudulent or material misrepresentation by the other party to the contract see 108_tc_320 restatement supra sec_164 a party's nondisclosure of a fact known to him is treated as an assertion that the fact does not exist where he knows that the disclosure of the fact would correct a mistake of the other party as to a basic assumption on which that party relies in making the contract see l restatement supra sec_161 the nondisclosure of a fact known to a party to a contract may be considered a fraudulent misrepresentation if the party intends the nondisclosure to mislead the other party see id sec_162 the court has held that a settlement stipulation may be set_aside for excusable damaging reliance upon a false or untrue representation of the other party see saigh v commissioner supra pincite fisher v commissioner supra although a contract may be voidable because of a fraudulent or material misrepresentation the right to avoid the contract may lapse if the effect of the misrepresentation is cured or the substance of the performance promised has been delivered before the affected party gives notice of his intent to avoid the contract see ice v benedict nuclear pharms inc p 2d colo ct app restatement supra sec_165 petitioners also contend that messrs sims' and mcwade's failure to disclose the thompson and cravens settlements before the trial of the test cases constitutes a breach of contract the conditions and obligations underlying a contract may be implied from the terms or nature of the agreement particularly where the matter is presumed to have been perfectly obvious to the parties see 273_us_326 contract for the transportation of barley on a barge which lacked a power source implied that the barge would be used with a steamer or tug see also hudson canal co v pennsylvania coal co u s wall contract between coal_producer and canal company for transportation of coal by way of canal under which coal company constructed railroad from its mine to the canal and canal company enlarged its canal did not imply that coal company would use the canal as sole means for transporting its coal a contract may be avoided or rescinded where a party fails to satisfy a material or essential term or condition of the agreement see 868_f2d_340 9th cir and cases cited therein a material breach of contract is one that substantially defeats its purpose so that the injured party is justified in treating the matter as at an end see corbin on contracts supra sec pincite the materiality of a breach generally is considered a question of fact to be decided on the basis of all the facts and circumstances see smith v empire sanitary dist supra and cases cited therein in first interstate bank v sba supra pincite the court_of_appeals for the ninth circuit stated that the test of whether a breach of a federal contract is material is an all-the-circumstances-test and that the court_of_appeals considers the five factors listed under restatement supra sec_241 as significant in applying the test ’ restatement contract sec_2d sec_241 states as follows in determining whether a failure to render or to offer performance is material the following circumstances are significant a the extent to which the injured party will be deprived of the benefit which he reasonably expected b the extent to which the injured party can be adequately compensated for the part of that benefit of which he will be deprived c the extent to which the party failing to perform or to offer to perform will suffer forfeiture d the likelihood that the party failing to perform or to offer to perform will cure his failure taking account of all of the circumstances including any reasonable assurances e the extent to which the behavior of the party failing to perform or to offer to perform comports with standards of good_faith and fair dealing b discussion benefit of the bargain the piggyback agreements executed in these cases reflect a bargained-for exchange nontest case petitioners who executed piggyback agreements surrendered their rights to have their own cases tried on the merits of the kersting adjustments in exchange for respondent's agreement that their deficiencies would be redetermined in accordance with the outcome of the trial on the merits of the test cases both respondent and nontest case petitioners expected to benefit under the piggyback agreements by avoiding the expenses of a trial on the merits it is apparent that nontest case petitioners who signed piggyback agreements did so with the assumption shared by the court that the trial of the test cases would not include cases that had been settled before the trial that the trial of the test cases would not include settled cases is a matter that we presume to have been perfectly obvious to the parties and an implied term of the piggyback agreements we now know that messrs sims and mcwade misled the court the remaining test case petitioners and the nontest case petitioners who signed piggyback agreements by entering into--and not disclosing--settlements with messrs thompson and cravens under the circumstances we are persuaded that nontest case petitioners who executed their piggyback agreements after the thompson and cravens settlements were negotiated were partially induced to execute the piggyback agreements by messrs sims' and mcwade's failures to disclose the true status of all the test cases moreover we conclude that messrs sims and mcwade violated an implied term of the piggyback agreements by allowing the trial of the test cases to proceed without disclosing the thompson and cravens settlements notwithstanding the foregoing we are obliged to consider under either of petitioners' theories for relief whether petitioners' received the substance of the performance promised under the piggyback agreements ie whether petitioners received the benefit of the bargain see ice v benedict nuclear pharms inc supra restatement supra sec_165 stated differently we must determine whether messrs sims and mcwade violated a material or essential term or condition of the piggyback agreements before we can declare the piggyback agreements invalid see first interstate bank v small bus admin supra we begin with the observation that messrs sims' and mcwade's misconduct did not deprive petitioners of the benefit that they reasonably expected under the piggyback agreements as previously discussed petitioners expected that their cases would be decided in accordance with the court's opinion following a trial of test cases that would be representative of the various kersting programs in dispute in their cases the piggyback agreements imply an understanding that the trial of the test cases would be an adversarial proceeding and that the trial would not include test cases that had been settled although the thompson and cravens settlements were contrary to petitioners' assumption or expectation that none of the test cases would be settled before the trial the record shows that the trial of the cases of the six test case petitioners represented by mr izen remained fully adversarial further we have already observed that mr izen was not prevented or inhibited from fully and fairly presenting his cases to the court and that the testimony and evidence associated with the thompson and cravens cases did not affect the outcome in dixon ii considering that the cases of the six test case petitioners presented by mr izen were representative of the various kersting programs in dispute see table setting forth test case array supra pp we conclude that petitioners were not deprived of the benefit that they reasonably expected under the piggyback agreements we balance the fact that petitioners were not deprived of the benefit of their bargain under the piggyback agreements against messrs sims' and mcwade's misconduct in failing to disclose the thompson and cravens settlements before the trial of the test cases as well as the indirect damages that petitioners have suffered as a result of messrs sims' and mcwade's misconduct as a consequence of messrs sims' and mcwade's violation of an implied term of the piggyback agreements some petitioners undoubtedly have suffered consegquential damages such as accrual of additional statutory interest under sec_6601 and or attorney's_fees incurred for representation at the evidentiary hearing we note that messrs sims and mcwade are not solely responsible for the accrual of additional statutory interest in these cases petitioners have always had the ability to stop the accrual of additional interest by remitting a payment in the nature of a cash bond see sec_6213 however mr kersting advised program participants that they should not remit any amount to the internal_revenue_service until their liability was determined in court and many of the nontest case petitioners appear to have relied upon that advice we further observe that mr kersting's interference in the chicoine and hallett settlement negotiations and his recommendation that program participants reject the 20-percent settlement offer can be viewed as indirect causes of the accrual of additional interest in many of these cases that would have otherwise settled on balance we conclude that messrs sims' and mcwade's misconduct in failing to disclose the thompson and cravens settlements to nontest case petitioners who signed piggyback agreements and in violating an implied term of the piggyback agreements does not rise to the level of materiality that would ‘19 we observe that a number of petitioners including the thompsons and the cravenses paid their deficiencies and interest in late in order to stop the running of interest and to obtain the full benefit of deductions for interest that would have been subject_to phaseout if paid in later years -- - justify setting aside the piggyback agreements accordingly we will decline to avoid or rescind the piggyback agreements even if we were to conclude that messrs sims' and mcwade's failure to disclose the thompson and cravens settlements constituted a breach of the piggyback agreements that would justify their rescission or cancellation petitioners would not be entitled to a new trial in due course petitioners would be ordered to show cause why their cases should not be decided consistently with dixon ii see eg 99_tc_132 acierno v commissioner tcmemo_1997_441 karlsson v commissioner tcmemo_1997_432 bokum v commissioner tcmemo_1990_21 affd 992_f2d_1136 11th cir considering the entire record in these cases we are convinced that nontest case petitioners inevitably would be bound by the court's opinion in dixon ii mr seery's purported conflict of interest we likewise reject mr sticht's contention that the piggyback agreements should be set_aside on the ground that mr seery had a conflict of interest when he executed the piggyback agreements the short answer to mr sticht's contention is that judge goffe did not find that mr seery had a conflict of interest judge goffe merely indicated that mr seery's motion to change the place of trial filed date gave rise to the possible inference that mr seery was engaged in dual representation of both mr kersting and kersting program participants similarly mr seery's motions to withdraw as counsel stated that mr seery felt obliged to withdraw because the court had raised an issue of his possible conflict of interest the record in these cases does not reflect that mr seery had a conflict of interest as the result of his possible dual representation of mr kersting and kersting program participants mr seery negotiated the modified 7-percent settlement offer with mr mcwade and arranged to have it disseminated to kersting program participants notwithstanding mr kersting's disapproval of the offer as inadequate equally important because mr seery revealed in his motions to withdraw as counsel that he felt obliged to withdraw because the court had raised an issue of his possible conflict of interest mr sticht's clients had ample opportunity at that time to move to have their piggyback agreements set_aside finally even assuming for the sake of argument that mr seery had a conflict of interest petitioners have failed to show that they were prejudiced by his actions see adams v commissioner t c pincite accordingly we will deny mr sticht's motions for release from piggyback_agreement filed on behalf of nontest case petitioners richard b and donna g rogers anthony e and carol a eggers and john l and terry e huber mr sticht included as an attachment to the rogers motion a copy of a piggyback_agreement executed by mr seery on the rogerses' behalf and by mr mcwade mr sticht contends continued rejection of mr izen's argument for entry of decision on the basis of thompson decisions mr izen contends that pursuant to the piggyback agreements petitioners are entitled to entry of decision consistent with the decisions entered in the thompson cases in gridley v commissioner tcmemo_1997_210 we rejected this argument on the ground that nontest cases petitioners who signed piggyback agreements agreed to be bound by the court's opinion in dixon ii as opposed to a specific decision entered ina particular test case consistent with our analysis in gridley v commissioner supra we reject mr izen's argument viii mary carter agreements at common_law a plaintiff had only one cause of action against joint tort-feasors therefore a plaintiff's release of one joint tort-feasor would release all the joint tort-feasors ' continued that the rogerses may rescind this piggyback_agreement on the ground that it was never filed with the court we reject mr sticht's argument as contrary to this court's recent holding in 108_tc_320 settlement agreement is binding even though it has not been filed as a stipulation with the court moreover we are satisfied that the rogerses are bound by a piggyback_agreement executed by mr seery and mr mcwade and filed with the court in aaronson v commissioner docket no on date at a time when the rogerses were parties to that consolidated docket see note the mary carter agreement--solving the problems of collusive settlements in joint tort actions s cal l rev this note is referenced in d'he552_f2d_886 9th cir one of the few cases in which the court_of_appeals for the ninth circuit has addressed mary carter agreements mca's thereby meriting special attention -- -- in order to avoid this result and encourage partial settlements of cases a number of legal devices were developed to circumvent the common_law rule one of these devices is known as the mary carter agreement mca taking its name from booth v mary carter paint co so 2d fla dist ct app overruled by ward v ochoa so 2d fla as in mary carter paint co mca's typically consist of four elements the plaintiff enters into an agreement with some but not all the defendants not to enforce the court's judgment against the settling defendants the settling defendants agree to pay the plaintiff a guaranteed minimum payment thereby placing a limit on their liability to the plaintiff the settling defendants agree to remain parties to the action until a verdict has been rendered or until they have been released by the court or the plaintiff and the parties agree to keep the agreement secret from the court and the nonsettling defendants usually the defendant's guaranteed minimum payment is reduced or extinguished if the plaintiff recovers against the nonsettling defendants in an amount greater than the guaranteed minimum payment hereinafter the sliding scale clause thereby giving but see note it's a mistake to tolerate the mary carter agreement colum l rev arguing that mca's actually encourage litigation rather than promote settlement of disputes because the agreement requires continued litigation against the nonsettling defendants the supreme courts of texas and florida in declaring mca's void as against public policy have done so for a variety of reasons one of them being that mca's rather than encouraging settlements actually promote litigation see dosdurian v carsten so 2d fla elbaor v smith s w 2d tex the settling defendant a direct financial stake in the outcome of the case that is adverse to that of the nonsettling defendants mca's that include a sliding scale clause generally are considered invalid or void because such agreements leave the finder of fact with the false impression that there is adversity between the plaintiff and all of the defendants while in reality there is adversity between the settling defendants and nonsettling defendants see dosdourian v cartsen so 2d fla fullenkamp v newcomer n e 2d ind ct app general motors corp v lahocki a 2d md lum v stinnett p 2d nev cox v kelsey- hayes co p 2d okla ' however some courts have declined to invalidate such agreements depending upon the particular facts and circumstances of the case see 846_f2d_637 10th cir d'he552_f2d_886 9th cir slusher v ospital p 2d utah see note it's a mistake to tolerate the mary carter agreement colum l rev see also cox v kelsey-hayes co p 2d okla where the court stated courts and commentators recognizing the substantial prejudice to the non-agreeing defendants are nearly unanimous in their belief the agreements must be disclosed prior to trial and if the agreeing defendant's maximum liability will be reduced by increasing the liability of his codefendant the jury must be informed of the contents of the agreement xk k although the thompson and cravens settlement agreements contain the basic elements of an mca the tax_liabilities of the thompsons and the cravenses were not tied to a sliding scale clause rather than having a direct financial stake in the outcome of the case adverse to that of the remaining test case petitioners the thompsons and cravenses had their tax_liabilities capped and those liabilities would have been further reduced or eliminated if the test case petitioners had prevailed at trial although the thompsons' and cravenses' adversarial posture toward respondent had been diluted they remained adversaries of respondent in some residual sense even more important the thompson and cravens settlement agreements did not realign their interests so as to justify the conclusion that they had become adversaries of the remaining test case petitioners the record shows that mr cravens appeared at the trial of the test cases and testified in support of the test case petitioners’ position although mr thompson did not have a direct interest in a decision against the remaining test case petitioners the record indicates that mr thompson may have viewed the trial of the test cases as an opportunity to gain some advantage against mr kersting's threats to enforce mr thompson's promissory notes ’ while it might be argued that the thompsons expected or received some benefit from the court' sec_124 of course judge goffe was aware that mr thompson was hostile towards mr kersting and was able to assess mr thompson's credibility from that standpoint holding in dixon ii that the disputed promissory notes did not create genuine indebtedness for tax purposes it was not a direct financial benefit in the sense that judge goffe's opinion is not dispositive of the question whether mr thompson's notes are enforceable against him for state law purposes unlike mca's with sliding scale clauses that provide settling defendants with an immediate financial reward for large verdicts against nonsettling defendants mr thompson's reward was a moral victory at best any financial stake the thompsons did have in the outcome of the test cases is at least one long step removed from the distinct and immediate financial stake a settling defendant normally has under a sliding scale clause in an mca considering all the facts and circumstances we hold that the family resemblances between mary carter agreements and the thompson and cravens settlements do not bar the court from reinstating its decisions in the test cases ix mr sticht's motion to sever case and for entry of decision or alternatively to sever case and set for trial on date mr sticht filed a motion to sever case and for entry of decision or alternatively to sever case and set for trial on behalf of joe a and joanne rinaldi in docket no the rinaldis' case at docket no concerns the rinaldis' tax_liabilities for and and is based upon a notice_of_deficiency that was issued after the disclosure of the misconduct in the trial of the test cases because the rinaldis did not sign a piggyback_agreement in docket no mr sticht contends that the court's opinion in dixon ii is not binding on the rinaldis ’ mr sticht relies upon the misconduct in the trial of the test cases to contend that the court should either enter a decision in the rinaldis' favor or sever the rinaldis' case from the consolidated cases and set the case for trial mr sticht contends that the court's opinion in dixon ii has no effect in the rinaldis' dockets in which they did not execute piggyback agreements respondent contends that mr sticht's motion should be denied on the grounds that the record does not support entry of decision in the rinaldis' favor and the rinaldis' motion amounts to a premature attempt to avoid a show cause proceeding respondent further contends that if the court's opinion in dixon ii should be reinstated it provides an appropriate basis for resolving any deductions claimed by the rinaldis with respect to kersting programs in dispute in dixon tr consistent with our holdings that the government misconduct did not cause a structural defect in the trial of the test case sec_125 the rinaldis have seven cases docketed with the court assigned docket nos and the rinaldis executed piggyback agreements in each of the dockets listed above except docket nos and respondent states that the rinaldis may have participated in mr kersting's bauspar program during some of the years for which they have filed petitions with the court respondent acknowledges that because the bauspar program was not litigated in dixon ii the court's opinion would not dispose_of bauspar deductions claimed by the rinaldis or others and that the misconduct resulted in harmless error we see no basis or justification for entry of decision in favor of the rinaldis nor will we sever the rinaldis' case from the consolidated_group and or set the case for trial at this time to the contrary because we will reinstate our opinion in dixon iit and enter decisions in the remaining original test cases we will abide the outcome of any appeal that follows the issuance of this opinion if affirmed by the court_of_appeals we will upon respondent's motion issue an order to show cause in due course directing the rinaldis to show cause why the resolution of the substantive tax issues in their case should not be controlled by our opinion in dixon ii see 99_tc_132 acierno v commissioner tcmemo_1997_441 karlsson v commissioner tcmemo_1997_432 bokum v commissioner tcmemo_1990_21 x protective orders as previously discussed the court issued protective orders in these cases dated june and with respect to documents produced by mr thompson by order dated date the court directed the parties particularly messrs huestis and sticht to file reports with the court stating in detail any objection to the lifting of the court's protective orders mr huestis filed a report with the court objecting to the lifting of the court's protective orders on the ground that mr kersting might use the records in question to harass the thompsons mr sticht and respondent filed separate reports with the court indicating no objection to the lifting of the protective orders sec_7458 which governs hearings before the tax_court provides that such hearings shall be open to the public in addition sec_7461 entitled publicity of proceedings provides in pertinent part sec_7461 general_rule --except as provided in subsection b all reports of the tax_court and all evidence received by the tax_court and its divisions including a transcript of the stenographic report of the hearings shall be public records open to the inspection of the public b exceptions -- trade secrets or other confidential information ---the tax_court may make any provision which 1s necessary to prevent the disclosure of trade secrets or other confidential information including a provision that any document or information be placed under seal to be opened only as directed by the court rule provides that upon motion by a party or other affected person and upon good cause shown the court may make any order which justice requires to protect a party or other person from annoyance embarrassment oppression or undue burden or expense sec_7458 and sec_7461 reflect the well-established principle that official proceedings and records of all courts including the tax_court generally shall be open and available to the public see 435_us_589 85_tc_914 however sec_7461 and rule provide that the court has the discretionary authority to order all or part of a record to be sealed where such action is necessary to protect trade secrets and confidential information or to avoid annoyance embarrassment oppression or undue burden or expense see willie nelson music co v commissioner supra pincite and cases cited thereat in resolving whether a permanent protective_order sealing a portion of the evidentiary record 1s warranted in these cases we must weigh the public's interest in free and open access to tax_court proceedings against the individual interests advanced in these cases see nixon v warner communications inc supra pincite the public's interest in open judicial proceedings is presumed to be paramount to the interests of an individual seeking to close the proceedings in that open proceedings allow the public an opportunity to understand the underlying dispute and its disposition thereby enhancing public confidence in our system of taxation see willie nelson music co v commissioner supra pincite the court is of the view that its protective orders sealing the documents described above have served their purpose and that the public's interest in open proceedings outweighs any continuing individual interests at stake in these cases mr huestis has not persuaded us otherwise we note that there is no indication that mr kersting has initiated litigation against the thompsons nor any imminent threat of any such litigation we do not believe that unsealing the documents in guestion would increase the likelihood of any such threat moreover the court has disclosed the contents of a number of the disputed documents in this opinion considering all the facts and circumstances we will lift the protective orders dated june and xi sanctions the court has inherent power to protect our own process from abuse oppression and injustice griffith v commissioner tcmemo_1988_123 citing 124_us_131 and bash v riggins trucking inc 757_f2d_557 3d cir en_banc messrs sims' and mcwade's misconduct in the trial of the test cases has caused a substantial delay in the resolution of kersting project cases considering the unique circumstances of these cases and the harm resulting from the government misconduct in the trial of the test cases we consider this is an appropriate occasion for the court to impose limited sanctions against respondent under rule a see 88_tc_1488 discussing and relying on 617_f2d_1365 9th cir see also 90_tc_816 respondent determined that kersting program participants are liable for additions to tax for negligence under sec_6653 for the taxable years through sec_6653 provides that the addition_to_tax for negligence includes a component equal to percent of the interest due on the -- - deficiency for the taxable years and the interest component of the addition_to_tax for negligence is codified under sec_6653 b respondent also determined that kersting program participants are liable for interest computed at the increased rate prescribed under sec_6621 sec_6621 provides that interest on a deficiency shall be computed at an increased rate with respect to any substantial_underpayment attributable to a tax-motivated transaction the interest component of the addition_to_tax for negligence and interest computed at the increased rate prescribed under sec_6621 are time-sensitive provisions whose impact will be amplified in these cases as a consequence of the delay occasioned in large part by the government misconduct described herein with a view to promoting basic fairness and justice in the kersting project cases and to discourage future acts of government misconduct we hold that kersting program participants who either have not had decisions entered in their cases or whose decisions are not yet final are not liable for the interest component of the addition_to_tax for negligence under sec_6653 and a b or interest computed at the increased rate prescribed in sec_6621 ’ as previously mentioned see supra pp there is an inconsistency between the piggyback agreements and the post-1985 piggyback agreements concerning additions to tax the piggyback agreements are silent about additions to tax while the post-1985 piggyback agreements provide that kersting continued conclusion consistent with all the foregoing we will issue an order reinstating the court's opinion in dixon v commissioner tcmemo_1991_614 excepting the portions sustaining respondent's determinations that test case petitioners were liable for additions to tax for negligence under sec_6653 and a b and increased interest under sec_6621 and directing the parties where appropriate to file stipulated decisions with the court an appropriate order will be issued and decisions will be entered in docket nos and an appropriate order will be issued in docket nos and continued program participants are not liable for additions to tax for negligence for taxable years before we have surmised that respondent limited this concession to taxable years before on the ground that the court’s date release of its opinion in 78_tc_822 put prospective kersting program participants on notice that the kersting programs did not generate legitimate interest deductions see supra note the record does not disclose whether respondent intends to extend the same relief across the board to all participants in the kersting programs whose cases have not been the subject of a final_determination we observe that extending such relief would promote the consistency in treatment among similarly situated taxpayers that piggyback agreements and the test case procedure are intended to promote
